Exhibit 10.1

Execution Version

 

 

COMMERCIAL VEHICLE GROUP, INC., and

EACH OTHER BORROWER,

as Borrowers

 

 

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Dated as of November 15, 2013

$40,000,000

 

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,

and

BANK OF AMERICA, N.A.,

as Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page  

SECTION 1.     DEFINITIONS; RULES OF CONSTRUCTION

     2     

1.1.

 

Definitions

     2     

1.2.

 

Accounting Terms

     34     

1.3.

 

Uniform Commercial Code

     34     

1.4.

 

Certain Matters of Construction

     34     

1.5.

 

Certifications

     35     

1.6.

 

Times of Day

     35   

SECTION 2.     CREDIT FACILITIES

     35     

2.1.

 

Revolver Commitments

     35       

2.1.1.

  Revolver Loans      35       

2.1.2.

  Revolver Notes and Denominations      36       

2.1.3.

  Use of Proceeds      36       

2.1.4.

  Voluntary Reduction or Termination of Revolver Commitments      36       

2.1.5.

  Overadvances      37       

2.1.6.

  Protective Advances      37       

2.1.7.

  Increase in Revolver Commitments      37     

2.2.

 

[RESERVED]

     38     

2.3.

 

Letter of Credit Facilities

     38       

2.3.1.

  Issuance of Letters of Credit      38       

2.3.2.

  Reimbursement; Participations      39       

2.3.3.

  Cash Collateral      40       

2.3.4.

  Resignation of Issuing Bank      41   

SECTION 3.     INTEREST, FEES AND CHARGES

     41     

3.1.

 

Interest

     41       

3.1.1.

  Rates and Payment of Interest      41       

3.1.2.

  Application of LIBOR to Outstanding Loans      41       

3.1.3.

  Interest Periods      42       

3.1.4.

  Interest Rate Not Ascertainable      42     

3.2.

 

Fees

     42       

3.2.1.

  Unused Line Fee      42   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page       3.2.2.   LC Facility Fees      42       

3.2.3.

  Other Fees      43     

3.3.

 

Computation of Interest, Fees, Yield Protection

     43     

3.4.

 

Reimbursement Obligations

     43     

3.5.

 

Illegality

     44     

3.6.

 

Inability to Determine Rates

     44     

3.7.

 

Increased Costs; Capital Adequacy

     44       

3.7.1.

  Increased Costs Generally      44       

3.7.2.

  Capital Requirements      45       

3.7.3.

  Compensation      45     

3.8.

 

Mitigation

     46     

3.9.

 

Funding Losses

     46     

3.10.

 

Maximum Interest

     46   

SECTION 4.     LOAN ADMINISTRATION

     46     

4.1.

 

Manner of Borrowing and Funding Revolver Loans

     46       

4.1.1.

  Notice of Borrowing      46       

4.1.2.

  Fundings by Lenders      47       

4.1.3.

  Swingline Loans; Settlement      47       

4.1.4.

  Notices      48      4.2.   Defaulting Lender      48       

4.2.1.

  Reallocation of Pro Rata Share; Amendments      48       

4.2.2.

  Payments; Fees      48       

4.2.3.

  Status; Cure      49     

4.3.

 

Number and Amount of LIBOR Loans; Determination of Rate

     49     

4.4.

 

Borrower Agent

     49     

4.5.

 

One Obligation

     50     

4.6.

 

Effect of Termination

     50   

SECTION 5.     PAYMENTS

     50     

5.1.

 

General Payment Provisions

     50     

5.2.

 

Repayment of Revolver Loans

     50   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page     5.3.   Repayment      50       

5.3.1

 

Mandatory Prepayments

     50     

5.4.

 

Payment of Other Obligations

     51     

5.5.

 

Marshaling; Payments Set Aside

     51     

5.6.

 

Allocation of Payments

     51       

5.6.1.

 

Allocations Generally

     51       

5.6.2.

 

Post-Default Allocation

     52       

5.6.3.

 

Application of Amounts

     52       

5.6.4.

 

Erroneous Application

     52     

5.7.

 

Application of Payments

     53     

5.8.

 

Loan Account; Account Stated

     53       

5.8.1.

 

Loan Account

     53       

5.8.2.

 

Entries Binding

     53     

5.9.

 

Taxes

     53       

5.9.1.

 

Payments Free of Taxes; Obligation to Withhold; Tax Payment

     53       

5.9.2.

 

Payment of Other Taxes

     54       

5.9.3.

 

Tax Indemnification

     54       

5.9.4.

 

Evidence of Payments

     54       

5.9.5.

 

Treatment of Certain Refunds

     54       

5.9.6.

 

Survival

     55     

5.10.

 

Lender Tax Information

     55       

5.10.1.

 

Status of Lenders

     55       

5.10.2.

 

Documentation

     55       

5.10.3.

 

Redelivery of Documentation

     57     

5.11.

 

Nature and Extent of Each Borrower’s Liability

     57       

5.11.1.

 

Joint and Several Liability

     57       

5.11.2.

 

Waivers

     57       

5.11.3.

 

Extent of Liability; Contribution

     58       

5.11.4.

 

Joint Enterprise

     59       

5.11.5.

 

Subordination

     59   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page   SECTION 6.     CONDITIONS PRECEDENT      59     

6.1.

 

Conditions Precedent to Effective Date

     59     

6.2.

 

Conditions Precedent to All Credit Extensions

     60   

SECTION 7.     COLLATERAL

     61     

7.1.

 

Grant of Security Interest

     61     

7.2.

 

[RESERVED]

     62     

7.3.

 

Lien on Deposit Accounts; Cash Collateral

     62       

7.3.1.

  Deposit Accounts      62       

7.3.2.

  Cash Collateral      63     

7.4.

 

Real Estate Collateral

     63       

7.4.1.

  Lien on Real Estate      63       

7.4.2.

  Collateral Assignment of Leases      63     

7.5.

 

Other Collateral

     63       

7.5.1.

  Commercial Tort Claims      63       

7.5.2.

  Certain After-Acquired Collateral      63       

7.5.3.

  Aircraft      64     

7.6.

 

No Assumption of Liability

     64     

7.7.

 

Further Assurances

     64     

7.8.

 

Foreign Subsidiary Stock

     64   

SECTION 8.     COLLATERAL ADMINISTRATION

     64     

8.1.

 

Borrowing Base Certificates

     64     

8.2.

 

Administration of Accounts

     65       

8.2.1.

  Records and Schedules of Accounts      65       

8.2.2.

  Taxes      65       

8.2.3.

  Account Verification      65       

8.2.4.

  Maintenance of Dominion Account      65       

8.2.5.

  Proceeds of Collateral      66     

8.3.

 

Administration of Inventory

     66       

8.3.1.

  Records and Reports of Inventory      66       

8.3.2.

  Returns of Inventory      66   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page       8.3.3.   Acquisition, Sale and Maintenance      66
    

8.4.

 

Administration of Equipment

     67       

8.4.1.

  Records and Schedules of Equipment      67       

8.4.2.

  Dispositions of Equipment      67       

8.4.3.

  Condition of Equipment      67     

8.5.

 

Administration of Deposit Accounts

     67     

8.6.

 

General Provisions

     67       

8.6.1.

  Location of Collateral      67       

8.6.2.

  Insurance of Collateral; Condemnation Proceeds      67       

8.6.3.

  Protection of Collateral      68       

8.6.4.

  Defense of Title to Collateral      68     

8.7.

 

Power of Attorney

     68   

SECTION 9.     REPRESENTATIONS AND WARRANTIES

     69     

9.1.

 

General Representations and Warranties

     69       

9.1.1.

  Organization and Qualification      69       

9.1.2.

  Power and Authority      69       

9.1.3.

  Enforceability      69       

9.1.4.

  Capital Structure      70       

9.1.5.

  Title to Properties; Priority of Liens      70       

9.1.6.

  Accounts      70       

9.1.7.

  Financial Statements      71       

9.1.8.

  Surety Obligations      71       

9.1.9.

  Taxes      71       

9.1.10.

  Brokers      72       

9.1.11.

  Intellectual Property      72       

9.1.12.

  Governmental Approvals      72       

9.1.13.

  Compliance with Laws      72       

9.1.14.

  Compliance with Environmental Laws      72       

9.1.15.

  Burdensome Contracts      72       

9.1.16.

  Litigation      73   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page       9.1.17.   No Defaults      73       

9.1.18.

  ERISA      73       

9.1.19.

  Trade Relations      74       

9.1.20.

  Labor Relations      74       

9.1.21.

  Payable Practices      74       

9.1.22.

  Not a Regulated Entity      74       

9.1.23.

  Margin Stock      74       

9.1.24.

  OFAC      74     

9.2.

 

Complete Disclosure

     74   

SECTION 10.     COVENANTS AND CONTINUING AGREEMENTS

     75     

10.1.

 

Affirmative Covenants

     75       

10.1.1.

  Inspections; Appraisals      75       

10.1.2.

  Financial and Other Information      75       

10.1.3.

  Notices      77       

10.1.4.

  Landlord and Storage Agreements      78       

10.1.5.

  Compliance with Laws      78       

10.1.6.

  Taxes      78       

10.1.7.

  Insurance      78       

10.1.8.

  Licenses      78       

10.1.9.

  Future Subsidiaries      79       

10.1.10.

  Post Closing Delivery of Amendment to Pledge Agreement and Certificated Equity
Interests      79     

10.2.

 

Negative Covenants

     79       

10.2.1.

  Permitted Debt      79       

10.2.2.

  Permitted Liens      81       

10.2.3.

  [RESERVED]      83       

10.2.4.

  Distributions; Upstream Payments      83       

10.2.5.

  Restricted Investments      83       

10.2.6.

  Acquisitions      83       

10.2.7.

  Disposition of Assets      83   

 

-vi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page       10.2.8.   [RESERVED]      83       

10.2.9.

  Restrictions on Payment of Certain Debt      83       

10.2.10.

  Fundamental Changes      83       

10.2.11.

  Subsidiaries      84       

10.2.12.

  Organic Documents      84       

10.2.13.

  Tax Consolidation      84       

10.2.14.

  Accounting Changes      84       

10.2.15.

  Restrictive Agreements      84       

10.2.16.

  Hedging Agreements      84       

10.2.17.

  Conduct of Business      84       

10.2.18.

  Affiliate Transactions      84       

10.2.19.

  Plans      85       

10.2.20.

  [Reserved.]      85       

10.2.21.

  Amendments to Subordinated Debt or Indenture      85     

10.3.

 

Financial Covenants

     85       

10.3.1.

  Fixed Charge Coverage Ratio      85   

SECTION 11.     EVENTS OF DEFAULT; REMEDIES ON DEFAULT

     85     

11.1.

 

Events of Default

     85     

11.2.

 

Remedies upon Default

     87     

11.3.

 

License

     88     

11.4.

 

Setoff

     88     

11.5.

 

Remedies Cumulative; No Waiver

     88       

11.5.1.

  Cumulative Rights      88       

11.5.2.

  Waivers      88   

SECTION 12.     AGENT

     89     

12.1.

 

Appointment, Authority and Duties of Agent

     89       

12.1.1.

  Appointment and Authority      89       

12.1.2.

  Duties      89       

12.1.3.

  Agent Professionals      89       

12.1.4.

  Instructions of Required Lenders      89   

 

-vii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page     12.2.   Agreements Regarding Collateral, Field
Examination Reports and Borrower Materials      90       

12.2.1.

  Lien Releases; Care of Collateral      90       

12.2.2.

  Possession of Collateral      90       

12.2.3.

  Reports      90     

12.3.

 

Reliance By Agent

     91     

12.4.

 

Action Upon Default

     91     

12.5.

 

Ratable Sharing

     92     

12.6.

 

Indemnification of Agent Indemnitees

     92     

12.7.

 

Limitation on Responsibilities of Agent

     92     

12.8.

 

Successor Agent and Co-Agents

     92       

12.8.1.

 

Resignation; Successor Agent

     92       

12.8.2.

 

Separate Collateral Agent

     93     

12.9.

 

Due Diligence and Non-Reliance

     93     

12.10.

 

Replacement of Certain Lenders

     94     

12.11.

 

Remittance of Payments and Collections

     94       

12.11.1.

  Remittances Generally      94       

12.11.2.

  Failure to Pay      94       

12.11.3.

  Recovery of Payments      94     

12.12.

 

Agent in its Individual Capacity

     94     

12.13.

 

Agent Titles

     95     

12.14.

 

Secured Bank Product Providers

     95     

12.15.

 

No Third Party Beneficiaries

     95   

SECTION 13.     Collection allocation mechanism

     95     

13.1.

 

[RESERVED]

     95   

SECTION 14.     BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

     95     

14.1.

 

Successors and Assigns

     95     

14.2.

 

Participations

     95       

14.2.1.

  Permitted Participants; Effect      95       

14.2.2.

  Voting Rights      96   

 

-viii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page       14.2.3.   Participant Register      96       
14.2.4.   Benefit of Set-Off      96      14.3.   Assignments      96       
14.3.1.   Permitted Assignments      96        14.3.2.   Effect; Effective Date
     97        14.3.3.   Certain Assignees      97        14.3.4.   Register   
  97    SECTION 15.     MISCELLANEOUS      97      15.1.   Consents, Amendments
and Waivers      97        15.1.1.   Amendment      98        15.1.2.  
Limitations      98        15.1.3.   Payment for Consents      98        15.1.4.
  Technical Amendments      98      15.2.   Indemnity      98      15.3.  
Notices and Communications      99        15.3.1.   Notice Address      99     
  15.3.2.   Electronic Communications; Voice Mail      99        15.3.3.  
Platform      99        15.3.4.   Non-Conforming Communications      100     
15.4.   Performance of Borrowers’ Obligations      100      15.5.   Credit
Inquiries      100      15.6.   Severability      100      15.7.   Cumulative
Effect; Conflict of Terms      100      15.8.   Counterparts; Execution      101
     15.9.   Entire Agreement      101      15.10.   Relationship with Lenders
     101      15.11.   No Advisory or Fiduciary Responsibility      101     
15.12.   Process Agent      102      15.13.   Confidentiality      102     
15.14.   Certifications Regarding Second Lien Notes      103   

 

-ix-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page     15.15.   GOVERNING LAW      103      15.16.   Consent
to Forum      103        15.16.1   Forum      103        15.16.2.   Other
Jurisdictions      103      15.17.   Waivers by Borrowers      103      15.18.  
Patriot Act Notice      104      15.19.   Effect of Amendment and Restatement;
Schedules      104      15.20.   Intercreditor Agreement      105      15.21.  
NO ORAL AGREEMENT      105   

 

-x-



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A    Revolver Note Exhibit C    Assignment and Acceptance Exhibit D   
Assignment Notice Exhibit E    Borrowing Base Certificate Exhibit F   
Compliance Certificate Exhibit G    Notice of Borrowing Exhibit H    Notice of
Conversion/Continuation Exhibit I    Form of Joinder Schedule 1.1    Revolver
Commitments of Lenders* Schedule 7.1    Commercial Tort Claims Schedule 7.4   
Mortgages* Schedule 8.5    Deposit Accounts* Schedule 8.6.1    Locations of
Collateral Schedule 9.1.4    Names and Capital Structure Schedule 9.1.11   
Patents, Trademarks, Copyrights and Licenses* Schedule 9.1.14    Environmental
Matters* Schedule 9.1.15    Burdensome Contracts Schedule 9.1.16    Litigation*
Schedule 9.1.18    Pension Plans Schedule 9.1.20    Labor Contracts Schedule
10.2.1    Existing Debt* Schedule 10.2.2    Existing Liens Schedule 10.2.5   
Permitted Investments Schedule 10.2.7    Permitted Asset Dispositions*
Schedule 10.2.15    Restrictive Agreements* Schedule 10.2.18    Existing
Affiliate Transactions Schedule 11    Mandatory Costs Schedule 11.1    Events
not Constituting an Event of Default

 

* Schedules denoted with an asterisk have been updated pursuant to Section 15.19
of this Agreement.



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of
November 15, 2013 (this “Agreement”), among COMMERCIAL VEHICLE GROUP, INC., a
Delaware corporation (the “Company”), each other Borrower (as herein defined)
from time to time party hereto (together, with the Company, collectively,
“Borrowers”), the financial institutions party to this Agreement from time to
time as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a national
banking association, as agent for Lenders (“Agent”)

R E C I T A L S:

Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise. Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.

WHEREAS, Borrowers, Agent and certain Lenders are party to that certain Amended
and Restated Loan and Security Agreement, dated as of April 26, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “A&R Loan Agreement”), which amended and restated
that certain Loan and Security Agreement, dated as of the Original Closing Date
(as amended, restated, amended and restated, supplemented or otherwise modified
prior to the Restatement Effective Date, the “Original Loan Agreement”);

WHEREAS, Borrowers, Agent and Lenders desire to amended and restate the A&R Loan
Agreement, subject to the terms and conditions set forth herein;

WHEREAS, on the Restatement Effective Date, each Borrower and each other Obligor
reaffirmed (i) its Obligations (as defined in the Original Loan Agreement)
arising under the Original Loan Agreement and the other Loan Documents (as
defined in the Original Loan Agreement) and (ii) its prior grant of security
interests to secure any and all Obligations (as defined in the Original Loan
Agreement), in each case, as continued under the A&R Loan Agreement and the
other Loan Documents;

WHEREAS, in accordance with the terms of the Intercreditor Agreement, the
parties intend that this Agreement replace the Existing First Priority Agreement
and constitute a “Replacement First Priority Agreement” under the Intercreditor
Agreement and/or constitute an amendment and restatement of the Existing First
Priority Agreement; and

WHEREAS, on the date hereof, each Borrower and each other Obligor desires to
reaffirm (i) its Obligations (as defined in the Original Loan Agreement and A&R
Loan Agreement) arising under the Original Loan Agreement and A&R Loan Agreement
and the other Loan Documents (as defined in the Original Loan Agreement and A&R
Loan Agreement) and (ii) its prior grant of security interests to secure any and
all Obligations (as defined in the Original Loan Agreement and A&R Loan
Agreement), in each case, as continued hereunder and under the other Loan
Documents.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1. Definitions. As used herein, the following terms have the meanings set
forth below:

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

Accounts Formula Amount: 85% of the Value of Eligible Accounts.

Acquisition: (i) any acquisition (whether by purchase, lease, merger or
otherwise) of all or substantially all of any division, product line and/or
business operated by any Person who is not a Subsidiary and (ii) any acquisition
of a majority of the outstanding Equity Interests of any Person.

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Agreement: as defined in the preamble.

Allocable Amount: as defined in Section 5.11.3.

A&R Loan Agreement: the Amended and Restated Loan and Security Agreement, dated
as of April 26, 2011, by and among the Company, each other Borrower party
thereto, the financial institutions party thereto as lenders and Bank of
America, N.A., as agent, as amended, restated, amended and restated, modified or
supplemented prior to the Effective Date.

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.

Applicable Law: all laws, rules, regulations and governmental guidelines having
the force of law and applicable to the Person, conduct, transaction, agreement
or matter in question, including all applicable statutory law, common law and
equitable principles, and all provisions of constitutions, treaties, statutes,
rules, regulations, orders, ordinance, injunction, writ award or decrees of any
Governmental Authorities, in each case having the force of law.

 

2



--------------------------------------------------------------------------------

Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the average daily Availability for the last Fiscal Quarter:

 

Level

   Average Daily
Availability      Base
Rate Loans     LIBOR
Revolver Loans  

III

   > $ 20,000,000         0.50 %      1.50 % 

II

   > $ 10,000,000         0.75 %      1.75 %     < $ 20,000,000        

I

   < $ 10,000,000         1.00 %      2.00 % 

Until December 31, 2013, margins shall be determined as if Level III were
applicable. Thereafter, margins shall be subject to increase or decrease by
Agent on the first day of the calendar month following each Fiscal Quarter end.
If Agent is unable to calculate average daily Availability for a Fiscal Quarter
due to Borrowers’ failure to deliver any Borrowing Base Certificate when
required hereunder, then, at the option of Required Lenders, margins shall be
determined as if Level I were applicable until the first day of the calendar
month following its receipt.

Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in its ordinary course of activities, and is administered
or managed by a Lender, an entity that administers or manages a Lender, or an
Affiliate of either.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

Asset Review and Approval Conditions: with respect to any Acquisition or merger
in respect of which the Accounts and/or Inventory acquired therein or thereby
are requested (whether such request occurs prior to the consummation of the
Acquisition, or after the date thereof) to be included in the Borrowing Base,
Agent shall have completed its review of such assets, including, without
limitation, field examinations, audits, appraisals and other due diligence as
Agent shall in its Permitted Discretion require; it being acknowledged and
agreed that, (1) such additional assets, if any, to be included in the Borrowing
Base may be subject to different advance rates or eligibility criteria or may
require the imposition of additional reserves with respect thereto as Agent
shall in its Permitted Discretion require in accordance with the definitions of
Eligible Accounts, Eligible Inventory and Reserves, and (2) prior to the
inclusion of any additional assets in the Borrowing Base, all actions shall have
been taken to ensure that Agent has a perfected and continuing first priority
security interest in and Lien on such assets subject to the Permitted Liens.

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in substantially the form of Exhibit C.

Availability: (i) the Borrowing Base minus (ii) the principal balance of all
Revolver Loans minus (iii) the Availability Block.

 

3



--------------------------------------------------------------------------------

Availability Block: means an amount equal to the aggregate amount of Debt and
Foreign Bank Product Debt made available to any Foreign Subsidiary (whether or
not such Debt is outstanding) by Bank of America, N.A. or any of its Affiliates.

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); and (f) such additional
reserves, in such amounts and with respect to such matters, as Agent in its
Permitted Discretion may elect to impose from time to time.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
any Obligor by a Lender or any of its Affiliates: (a) Cash Management Services;
(b) products under Hedging Agreements; (c) commercial credit card and merchant
card services, cash management services and (d) other banking products or
services as may be requested by any Obligor, other than Letters of Credit;
provided, however, that for any of the foregoing to be included as an
“Obligation” for purposes of a distribution under Section 5.6.2, the applicable
Secured Party and Obligor must have previously provided written notice to Agent
of (i) the existence of such Bank Product, (ii) the maximum dollar amount of
obligations arising thereunder to be included as a Bank Product Reserve (“Bank
Product Amount”), and (iii) the methodology to be used by such parties in
determining the Secured Bank Product Obligations owing from time to time. The
Bank Product Amount may be changed from time to time upon written notice to
Agent by the Secured Party and Obligor. No Bank Product Amount may be
established or increased at any time that a Default or Event of Default exists,
or if a reserve in such amount would cause an Overadvance.

Bank Product Amount: as defined in the definition of Bank Product.

Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Secured Bank Product Obligations.

Bankruptcy Code: Title 11 of the United States Code, as amended from time to
time or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect.

Base Rate: the rate of interest announced by Bank of America from time to time
as its prime rate, which in any event will not be less than the rate of interest
in effect on such date, pursuant to this Agreement, for a Borrowing of LIBOR
Loans with an Interest Period of one month plus 1%. Such rate is set by Bank of
America on the basis of various factors including its costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above or below such rate. Any
change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

Base Rate Loan: any Loan that bears interest based on the Base Rate.

 

4



--------------------------------------------------------------------------------

Board of Directors: the Board of Directors of the Company or any committee
thereof duly authorized to act on behalf of such Board of Directors.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor (other
than trade payables and accrued expenses in the Ordinary Course of Business),
(ii) is evidenced by notes, drafts, bonds, debentures, credit documents or
similar instruments, (iii) accrues interest or is a type upon which interest
charges are customarily paid (excluding trade payables owing in the Ordinary
Course of Business), or (iv) was issued or assumed as full or partial payment
for Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.

Borrower: each of the Company and any other Subsidiary acceptable to Agent that
is a party to this Agreement as a Borrower as of the Effective Date or becomes
party to this Agreement as a Borrower by executing a Borrower Joinder Agreement.

Borrower Agent: as defined in Section 4.4.

Borrower Joinder Agreement: an agreement substantially in the form of Exhibit I
or other agreement in form and substance reasonably satisfactory to Agent, the
material terms of which shall provide that a Subsidiary of the Company shall
become a party to and become bound by the terms of this Agreement and/or the
other Loan Documents in the same capacity and to the same extent as a Borrower
hereunder, in each case, to the extent each relevant Loan Document is applicable
to such Borrower.

Borrower Materials: Borrowing Base Certificates, Compliance Certificates and
other information, reports, financial statements and other materials delivered
by Borrowers hereunder.

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the LC Reserve; or
(b) the sum of the Accounts Formula Amount, plus the Inventory Formula Amount,
minus the Availability Reserve.

Borrowing Base Certificate: a certificate, substantially in the form of Exhibit
E and otherwise in form and substance reasonably satisfactory to Agent, by which
Borrowers certify calculation of the Borrowing Base.

Business Day: (i) with respect to Base Rate Loans, any day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close
under the laws of, or are in fact closed in, North Carolina and Illinois, and
(ii) with respect to a LIBOR Loan, any such day on which dealings in Dollar
deposits are conducted between banks in the London interbank Eurodollar market.

Capital Expenditures: all liabilities incurred, expenditures made or payments
due (whether or not made) by a Borrower or Subsidiary for the acquisition of any
fixed assets, or any

 

5



--------------------------------------------------------------------------------

improvements, replacements, substitutions or additions thereto with a useful
life of more than one year, including the principal portion of Capital Leases,
provided, that “Capital Expenditures” shall not include any such expenditures
which constitute an Acquisition permitted by Section 10.2.6.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
Permitted Discretion, which account shall be subject to Agent’s Liens for the
benefit of Secured Parties.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 103%
of the aggregate of such LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. Such deposits
shall not bear interest other than any interest earned on the investment of such
deposits, which investments shall be made only in Cash Equivalents and at the
direction of Borrowers and at Borrowers’ risk and expense. “Cash
Collateralization” has a correlative meaning.

Cash Dominion Trigger Date: the date upon which Availability is less than
$7,500,000 for any day on or after the Effective Date.

Cash Dominion Trigger Period: the period from and including the Cash Dominion
Trigger Date until the Business Day after Availability has been $7,500,000 or
greater for sixty (60) consecutive days; provided, that if a Cash Dominion
Trigger Date shall have occurred more than two times in any twelve (12) month
period, such Cash Dominion Trigger Period shall be the period from such third
Cash Dominion Trigger Date until the first Business Day that (i) Availability
has been $7,500,000 or greater for sixty (60) consecutive days and (ii) such
Business Day is at least three hundred sixty-five (365) days after the last day
of the previous Cash Dominion Trigger Period.

Cash Equivalents: (i) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(ii) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (iii) repurchase obligations with a term
of not more than 30 days for underlying investments of the types described in
clauses (i) and (ii) entered into with any bank meeting the qualifications
specified in clause (ii); (iv) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating

 

6



--------------------------------------------------------------------------------

obtainable from either Moody’s or S&P; and (vi) investments by Foreign
Subsidiaries with foreign governmental entities which are members of the OECD or
foreign banks organized under the laws of countries which are members of the
Organization for Economic Co-Operation and Development (the “OECD”) similar to
the investments set forth above, so long as such foreign bank has combined
capital and surplus of a Dollar Equivalent of not less than $250,000,000.

Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines or directives
thereunder or issued in connection therewith shall be deemed to have been
enacted, adopted or issued after the date of this Agreement, regardless of the
date enacted, adopted or issued other than any final rules, regulations, orders,
requests, guidelines or directives under the Dodd-Frank Wall Street Reform and
Consumer Protection Act that the Lenders are required to comply with prior to
the date of this Agreement.

Change of Control: the occurrence of any of the following events: (a) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in the Rules 13d-3 and 13d-5
under the Exchange Act, except for purposes of this clause (a) such person shall
be deemed to have “beneficial ownership” of all shares that any such person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 35% of the
total voting power of the Voting Stock of the Company; (b) individuals who on
the Original Closing Date constituted the Board of Directors (together with any
new directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Company was approved by a vote of a majority
of the directors of the Company then still in office who were either directors
on the Original Closing Date or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors then in office; (c) the merger or consolidation of the
Company with or into another Person or the merger of another Person with or into
the Company, or the sale of all or substantially all the assets of the Company
(determined on a consolidated basis) to another Person other than a transaction
following which (i) in the case of a merger or consolidation transaction,
holders of securities that represented 100% of the Voting Stock of the Company
immediately prior to such transaction (or other securities into which such
securities are converted as part of such merger or consolidation transaction)
own directly or indirectly at least a majority of the voting power of the Voting
Stock of the surviving Person in such merger or consolidation transaction
immediately after such transaction and substantially the same proportion as
before the transaction and (ii) in the case of a sale of assets transaction,
each transferee becomes an obligor in respect of the Obligations and

 

7



--------------------------------------------------------------------------------

a Subsidiary of the transferor of such assets; or (d) a “change of control”
under the Indenture or any similar definition or concept in any Refinancing Debt
of any of the foregoing.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time and any successor statute.

Company: as defined in the preamble to this Agreement.

Compliance Certificate: a certificate, in the form of Exhibit F or such other
certificate, in form and substance satisfactory to Agent, by which Borrowers
certify compliance with Section 10.3 and provide the calculations for the
financial convents set forth therein.

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, Foreign Bank
Product Debt, lease, dividend or other obligation (“primary obligations”) of
another obligor (“primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person under any (a) guaranty,
endorsement, co-making or sale with recourse of an obligation of a primary
obligor; (b) obligation to make take-or-pay or similar payments regardless of
nonperformance by any other party to an agreement; and (c) arrangement (i) to
purchase any primary obligation or security therefor, (ii) to supply funds for
the purchase or payment of any primary obligation, (iii) to maintain or assure
working capital, equity capital, net worth or solvency of the primary obligor,
(iv) to purchase Property or services for the purpose of assuring the ability of
the

 

8



--------------------------------------------------------------------------------

primary obligor to perform a primary obligation, or (v) otherwise to assure or
hold harmless the holder of any primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.

Copyright Security Agreement: each copyright security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in its copyrights, as security for the Obligations.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: as applied to any Person, without duplication, (a) all obligations of such
Person for borrowed money, (b) all obligations issued, undertaken or assumed as
the deferred purchase price of Property or services, but excluding trade
payables and accrued obligations incurred and being paid in the Ordinary Course
of Business; (c) all Contingent Obligations; (d) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, including
obligations so incurred in connection with the acquisition of Property, assets
or businesses; (e) all obligations of such Person under conditional sale or
other title retention agreements or incurred as financings relating to Property
purchased by such Person; (f) the principal balance of any synthetic lease, tax
retention operating lease, off-balance sheet loan, or similar off-balance sheet
financing, (g) all Capital Leases; (h) all Debt of others secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on Property owned or acquired by such Person, whether or
not the obligations secured thereby have been assumed; (i) all reimbursement
obligations in connection with letters of credit issued for the account of such
Person; and (j) in the case of a Borrower, the Obligations. The Debt of a Person
shall include any recourse Debt of any partnership in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent that terms of such Debt provide that such
Person is liable therefor.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto (other than to Defaulting Lenders).

Defaulting Lender: any Lender that (a) fails to make any payment or provide
funds to Agent or any Borrower as required hereunder or fails otherwise to
perform its obligations under any Loan Document, and such failure is not cured
within one Business Day, or (b) is the subject of any Insolvency Proceeding.

Deposit Account Control Agreements: the deposit account control agreements to be
executed by the applicable Obligor, Agent and each institution maintaining a
Deposit Account (other than payroll, trust, tax withholding, employee benefits
and petty cash Deposit Accounts) for each Obligor, in favor of Agent, for the
benefit of Secured Parties, as security for the Obligations.

 

9



--------------------------------------------------------------------------------

Designated Jurisdiction: any country or territory that is the subject of any
Sanction.

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest;
provided, that in no event shall the (i) cashless exercise of options,
(ii) retirement of fractional shares, (iii) repurchases of Equity Interests
deemed to occur in connection with the surrender of shares of Equity Interests
to satisfy tax withholding obligations, (iv) the cashless exercise of warrants,
or (v) any other distribution, interest or dividend on any Equity Interest or
any purchase, redemption or other acquisition or retirement for value of any
Equity Interest; provided however, that in the case of this clause (v),
(a) Availability, on a Pro Forma Basis after giving effect to such repurchase,
for each of the 30 days prior to and including the date such repurchase is
consummated, is at least $15,000,000 or (b) (1) the Fixed Charge Coverage Ratio,
on a Pro Forma Basis, is at least 1.10 to 1.00 and (2) Availability, on a Pro
Forma Basis after giving effect to such repurchase, for each of the 30 days
prior to and including the date such repurchase is consummated, is at least
$10,000,000, constitute a “Distribution.”

Dollars and $: lawful money of the United States.

Dollar Equivalent: when used in reference to Euro means the amount, at Agent’s
spot rate, of Dollars which would be required to purchase such amount of Euro,
or the amount of Euro that could be purchased for a particular amount in
Dollars.

Domestic Subsidiary: any direct or indirect Subsidiary of the Company that is
organized under the laws of the United States or any state, protectorate or
territory of the United States.

Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has control (as defined in
the UCC).

EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries, the
sum of (i) net income, calculated before (a) interest expense, (b) provision for
income taxes, (c) depreciation and amortization expense, (d) gains or losses
arising from the sale of capital assets, (e) gains arising from the write-up of
assets, (f) any extraordinary gains, (g) non-cash charges and expenses (other
than those which represent a reserve for or actual cash item in such period or
any future period), (h) one-time non-recurring costs and expenses associated
with the issuance of Equity Interests, to the extent such costs and expenses are
financed with the proceeds of such issuance, (i) costs and expenses in
connection with the termination of the Obligors’ existing credit facility and
the execution of the Loan Documents, (j) severance costs and expenses to the
extent paid in cash in an amount not to exceed (i) $4,000,000 each of the Fiscal
Years ending December 31, 2013 and (ii) $2,000,000 in the aggregate in any
subsequent Fiscal Year, (k) any non-cash losses resulting from mark to market
accounting of Hedging Agreements and (l) the amount of any restructuring charge
or reserve, integration cost or other business optimization expense, retention,
non-recurring charges, recruiting, relocation and signing bonuses and expenses,
systems establishment costs, costs associated with office and facilities
opening, closing and consolidating, transaction fees and expenses in an amount
not to exceed $5,000,000 in each of the Fiscal Years ending December 31, 2013
and December 31, 2014; provided that such charges, expenses or costs paid under
this clause (m) are paid solely with cash of the Borrowers not constituting
proceeds of a Borrowing, minus (ii) non-cash gains (including those resulting
from mark to market accounting of Hedging Agreements) minus (iii) cash payments
made in

 

10



--------------------------------------------------------------------------------

such period to the extent such payments relate to a non-cash loss, charge or
expense in any prior period which was added back in determining EBITDA.

Effective Date: as defined in Section 6.1.

Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
three Business Days after delivery of notice of the proposed assignment), that
is organized under the laws of the United States or any state or district
thereof, has total assets in excess of $5 billion, extends asset-based lending
facilities in its ordinary course of business and whose becoming an assignee
would not constitute a prohibited transaction under Section 4975 of the Code or
any other Applicable Law; and (c) during any Event of Default, any Person
reasonably acceptable to Agent in its discretion.

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars and is deemed
by Agent, in its Permitted Discretion, to be an Eligible Account. Without
limiting the foregoing, no Account shall be an Eligible Account if (a) it is
unpaid for more than 60 days after the original due date, or more than 90 days
after the original invoice date, (or, in the case of Accounts owing to a
Borrower by Volvo or Mack Truck not otherwise excluded, unpaid for more than 90
days after the original due date or more than 120 days after the original
invoice date, up to an aggregate amount of $5,000,000 at any time, for the
portion of such Accounts which are unpaid for more than 90 days after the
original invoice date, to the extent the portion of such Accounts does not
remain unpaid for more than 120 days after the original invoice date); (b) 25%
or more of the Accounts owing by the Account Debtor are not Eligible Accounts
under the foregoing clause; (c) when aggregated with other Accounts owing by the
Account Debtor, it exceeds (i) 35% of the aggregate Eligible Accounts, in the
case of Accounts owing by Volvo/Mack Truck/Prevost (or such higher percentage as
Agent may establish for such Account Debtors from time to time) or (ii) 20% of
the aggregate Eligible Accounts, in the case of Accounts owing by any other
Account Debtors (or such higher percentage as Agent may establish for the
Account Debtor from time to time); (d) it does not conform with a covenant or
representation herein; (e) it is owing by a creditor or supplier, or is
otherwise subject to offset, counterclaim, dispute, deduction, discount,
recoupment, reserve, defense, chargeback, credit or allowance (but ineligibility
shall be limited to the amount thereof); (f) an Insolvency Proceeding has been
commenced by or against the Account Debtor (provided, that so long as an order
exists permitting payment of trade creditors specifically with respect to such
Account Debtor and such Account Debtor has obtained adequate post-petition
financing to pay such Accounts, the Accounts of such Account Debtor shall not be
deemed ineligible under the provisions of this clause to the extent the order
permitting such financing allows the payment of the applicable Account; or the
Account Debtor has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, is not Solvent, or is subject to Sanctions
or any specially designated nationals list maintained by OFAC; or Borrower is
not able to bring suit or enforce remedies against the Account Debtor through
judicial process; (g) the Account Debtor is organized or has its principal
offices or assets outside the United States or Canada (provided that,
notwithstanding anything in this clause (g) to the contrary, Eligible Accounts
may include Accounts not otherwise excluded in an aggregate not to exceed at any
time $2,000,000 owing to a Borrower by Kenworth/Paccar, Volvo, Caterpillar or
such other Account Debtor as approved by Agent in writing); (h) it is owing by a
Government Authority, unless the Account Debtor is the United States or any
department,

 

11



--------------------------------------------------------------------------------

agency or instrumentality thereof and the Account has been assigned to Agent in
compliance with the Assignment of Claims Act; (i) it is not subject to a duly
perfected, first priority Lien in favor of Agent, or is subject to any other
Lien other than the Liens described in clauses (c), (d), (f), (g), and (l) of
Section 10.2.2; (j) the goods giving rise to it have not been delivered to and
accepted by the Account Debtor, the services giving rise to it have not been
accepted by the Account Debtor, or it otherwise does not represent a final sale;
(k) it is evidenced by Chattel Paper or an Instrument, promissory note or bill
of exchange of any kind, or has been reduced to judgment; (l) its payment has
been extended, the Account Debtor has made a partial payment, or it arises from
a sale on a cash-on-delivery basis; (m) it arises from a sale to an Affiliate,
from a sale on a bill-and-hold, guaranteed sale, sale or return, sale on
approval, consignment, or other repurchase or return basis, or from a sale to a
Person for personal, family or household purposes; (n) it represents a progress
billing or retainage; (o) it includes a billing for interest, fees or late
charges, but ineligibility shall be limited to the extent thereof; or (p) is an
account receivable owned by an Excluded Receivables Subsidiary or which the
Company or its Subsidiaries has agreed to transfer to an Excluded Receivables
Subsidiary. In calculating delinquent portions of Accounts under clauses (a) and
(b), credit balances more than 90 days old will be excluded.

Eligible Finished Goods Inventory: Eligible Inventory constituting finished
goods.

Eligible Inventory: Inventory owned by a Borrower that Agent, in its Permitted
Discretion, deems to be Eligible Inventory. Without limiting the foregoing, no
Inventory shall be Eligible Inventory unless it (a) is finished goods, raw
materials, or work-in-process, packaging or shipping materials, labels, samples,
display items, bags, replacement parts or manufacturing supplies; (b) is not
held on consignment, nor subject to any deposit or downpayment; (c) is in new
and saleable condition and is not damaged, defective, shopworn or otherwise
unfit for sale; (d) is not slow-moving, obsolete or unmerchantable, and does not
constitute returned or repossessed goods; (e) meets all material standards
imposed by any Governmental Authority, has not been acquired from an entity
subject to Sanctions or any specially designed nationals list maintained by
OFAC, and does not constitute hazardous materials under any Environmental Law;
(f) conforms with the covenants and representations herein; (g) is subject to
Agent’s duly perfected, first priority Lien, and no other Lien other than Liens
described in clauses (c), (d), (f) and (g) of Section 10.2.2; (h) is within the
continental United States or Canada, is not in transit except between locations
of Borrowers, and is not consigned to any Person; (i) is not subject to any
warehouse receipt or negotiable Document except to the extent Agent’s security
interest in such warehouse receipt or negotiable Document is perfected; (j) is
not subject to any License or other arrangement that restricts such Borrower’s
or Agent’s right to dispose of such Inventory, unless Agent has received an
appropriate Lien Waiver; and (k) is not located on leased premises or in the
possession of a warehouseman, processor, repairman, mechanic, shipper, freight
forwarder or other Person, unless the lessor or such Person has delivered a Lien
Waiver or an appropriate Rent and Charges Reserve has been established.

Eligible Raw Materials Inventory: Eligible Inventory constituting raw materials.

Eligible Work-in-Process Inventory: Eligible Inventory constituting work-in-
process.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

 

12



--------------------------------------------------------------------------------

Environmental Laws: all Applicable Laws (including all programs, local policies,
permits and guidance promulgated by regulatory agencies), relating to public
health (with respect to exposure to hazardous substances or wastes, but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA
or to the conditions of the workplace, or any emission or substance capable of
causing harm to any living organism or the environment.

Environmental Notice: a notice from any Governmental Authority or other Person
of any possible noncompliance with, investigation of a possible violation of,
litigation relating to, or potential fine or liability under any Environmental
Law, or with respect to any Environmental Release, environmental pollution or
hazardous materials, including any complaint, summons, citation, order, claim,
demand or request for correction, remediation or otherwise.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equity Interest: the interest of any (a) shareholder in a corporation, company,
or beneficial interests in a trust or other equity ownership interest of a
Person and any warrants, options, or other rights entitling the holder thereof
to purchase or acquire any such equity interest; (b) partner in a partnership
(whether general, limited, limited liability or joint venture); (c) member in a
limited liability company; or (d) other Person having any other form of equity
security or ownership interest.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) any Obligor or ERISA Affiliate fails to meet any funding obligations with
respect to any Pension Plan or Multiemployer Plan, or requests a minimum funding
waiver; (f) an event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; or (g) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Obligor or ERISA Affiliate.

Euro or €: the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the legislative measures of the
European Union for the introduction of, changeover to or operation of the Euro
in one or more member states.

Event of Default: as defined in Section 11.1.

 

13



--------------------------------------------------------------------------------

Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.

Excluded Collateral: as defined in Section 7.1.

Excluded Receivables Subsidiary: any Subsidiary created and operated for the
sole purpose of collecting and selling accounts receivable and assets related
thereto pursuant to any Qualified Receivables Purchase Agreement; provided that
such Subsidiary may engage in necessary corporate governance, accounting and
other similar incidental transactions required in connection with maintaining
its existence.

Excluded Swap Obligation: with respect to any Obligor, each Swap Obligation if,
and to the extent that, all or a portion of such Obligor’s guaranty of or grant
of a Lien as security interest to secure such Swap Obligation (or any Guaranty
thereof) is or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or interpretation of any thereof) by virtue of such Obligor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act at the time the guaranty by such Obligor
or the grant of such security interest would have become effective with respect
to such related Swap Obligation but for such Obligor’s failure to constitute an
“eligible contract participant” at such time. If a Hedging Agreement governs
more than one Swap Obligation, only the Swap Obligation(s) or portions thereof
described in the foregoing sentence shall be Excluded Swap Obligation(s) for the
applicable Obligor.

Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to its interest in a Loan or Commitment pursuant to a law in effect when the
Lender acquires such interest (except pursuant to an assignment request by
Borrower Agent under Section 13.4) or changes its Lending Office, unless the
Taxes were payable to its assignor immediately prior to such assignment or to
the Lender immediately prior to its change in Lending Office; (c) Taxes
attributable to a Recipient’s failure to comply with Section 5.10; and (d) U.S.
federal withholding Taxes imposed pursuant to FATCA.

Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or an Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) subject to Section 15.2, any action, arbitration or
other proceeding (whether instituted by or against Agent, any Lender, any
Obligor, any representative of creditors of an Obligor or any other Person) in
any way relating to any Collateral (including the validity, perfection, priority
or avoidability of Agent’s Liens with respect to any Collateral), Loan
Documents, Letters of Credit or Obligations, including any lender liability or
other Claims; (c) the exercise, protection or enforcement of any rights or
remedies of Agent in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of any taxes, charges or Liens with respect to
any Collateral; (e) any Enforcement Action; (f) negotiation and documentation of
any modification, waiver, workout, restructuring or forbearance with respect to
any Loan Documents or Obligations; and (g) Protective Advances.

 

14



--------------------------------------------------------------------------------

Such costs, expenses and advances include transfer fees, Other Taxes, storage
fees, insurance costs, permit fees, utility reservation and standby fees, legal
fees, appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.

Fee Letter: the Fee Letter, dated as of April 26, 2011, between Agent and the
Company executed in connection with the transactions contemplated by this
Agreement.

Financial Covenant Trigger Date: the date upon which Availability is less than
$7,500,000 for any day on or after the Effective Date.

Financial Covenant Trigger Period: the period from and including the Financial
Covenant Trigger Date until the Business Day after Availability has been
$7,500,000 or greater for sixty (60) consecutive days.

Financial Reporting Trigger Date: the first date upon which the outstanding
balance of Revolver Loans is greater than zero for any day on or after the
Effective Date.

Fiscal Month: each fiscal month of Borrowers and Subsidiaries for accounting and
tax purposes.

Fiscal Quarter: each period of three Fiscal Months, commencing on the first day
of a Fiscal Year.

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on or about December 31 of each year.

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and their Subsidiaries as of the last day of the period consisting of
the most recent four Fiscal Quarters of (a) EBITDA minus Capital Expenditures
and net cash taxes paid (not less than $0) for such period, to (b) Fixed Charges
for such period; provided that, for the purposes of the definitions of
“Distribution,” “Permitted Acquisition,” and “Permitted Foreign Investment,” as
well as Section 10.2.9, “Fixed Charge Coverage Ratio” shall mean the ratio,
determined on a consolidated basis for Borrowers and their Subsidiaries as of
the last day of the period consisting of the most recent four Fiscal Quarters
(for which financial statements are available) of (1) EBITDA minus Capital
Expenditures and net cash taxes paid (not less than $0) for such period, to
(2) Fixed Charges for such period.

Fixed Charges: the sum of (i) interest expense (other than payment-in-kind or
amortization of fees), (ii) all scheduled principal payments (as such may have
been reduced by prior prepayments) and all prepayments made on Borrowed Money,
and (iii) cash Distributions made by the Company.

FLSA: the Fair Labor Standards Act of 1938.

 

15



--------------------------------------------------------------------------------

Foreign Bank Product Debt: Debt and other obligations of a Foreign Subsidiary
relating to Bank Products.

Foreign Lender: any Lender that is not a U.S. Person.

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

Foreign Subsidiary: any Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code.

Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.

Full Payment: with respect to any Obligations (other than contingent obligations
not then due and owing or for which no claim has been made), (a) the full cash
payment thereof, including any interest, fees and other charges accruing during
an Insolvency Proceeding (whether or not allowed in the proceeding); (b) if such
Obligations are LC Obligations or are otherwise contingent and asserted or
likely to be asserted, Cash Collateralization thereof (or delivery of a standby
letter of credit reasonably acceptable to Agent in its discretion, in the amount
of required Cash Collateral); and (c) a release of any Claims of Obligors
against Agent, Lenders and Issuing Bank arising on or before the payment date.
No Loans shall be deemed to have been paid in full until all Revolver
Commitments related to such Loans have expired or been terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, municipal, local, foreign or other
governmental department, agency, authority, body, commission, board, bureau,
court, instrumentality, political subdivision, local authority, council,
regulatory body, central bank, or other entity or officer exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
or pertaining to any government or court, in each case whether associated with
the United States, a state, district or territory thereof, for any governmental,
judicial, investigative, regulatory or self-regulatory authority (including any
supra-national bodies such as the European Union or European Central Bank).

Guarantor: any Person who guarantees payment or performance of any Obligations

Guarantor Payment: as defined in Section 5.11.3.

Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.

 

16



--------------------------------------------------------------------------------

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

Immaterial Subsidiary: any Subsidiary of the Company (a) the assets of which
Subsidiary constitute less than or equal to 1% of the total assets of the
Company and its Subsidiaries on a consolidated basis and collectively with all
Immaterial Subsidiaries, less than or equal to 5% of the total assets of the
Company and its Subsidiaries on a consolidated basis, and (b) the revenues of
which Subsidiary account for less than or equal to 1% of the total revenues of
the Company and its Subsidiaries on a consolidated basis and collectively with
all Immaterial Subsidiaries, less than or equal to 5% of the total revenues of
the Company and its Subsidiaries on a consolidated basis.

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Indenture: the Indenture, dated as of April 26, 2011, between the Company and
U.S. Bank National Association, as Trustee and Collateral Agent, with respect to
the Company’s Second Lien Notes, or any Refinancing Debt in respect thereof.

Indenture Formula Amount: the amount of Revolver Loans that may be incurred by
the Company and its Subsidiaries pursuant to Section 4.03(b)(1) of the Indenture
as in effect on the date hereof.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian or
similar officer for such Person or any part of its Property; or (c) a general
assignment or trust mortgage for the benefit of creditors.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, design rights, software and databases; all embodiments or
fixations thereof and all related documentation, applications, registrations and
franchises; all licenses or other rights to use any of the foregoing; and all
books and records relating to the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Intercreditor Agreement: the Intercreditor Agreement, dated as of April 26,
2011, among the Agent, the Company and U.S. Bank National Association, as
trustee and as second priority agent.

 

17



--------------------------------------------------------------------------------

Interest Period: as defined in Section 3.1.3.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

Inventory Formula Amount: the sum of (A) the lesser of (1) 65% of the Value of
Eligible Finished Goods Inventory and (2) 85% of the NOLV Percentage of the
Eligible Finished Goods Inventory; plus (B) the lesser of (1) 65% of the Value
of Eligible Raw Materials Inventory and (2) 85% of the NOLV Percentage of
Eligible Raw Materials Inventory; plus (C) the lesser of (i) 50% of the Value of
Work-In-Progress Inventory and (ii) 85% of the NOLV Percentage of
Work-In-Progress Inventory.

Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.

Investment: any Acquisition; any acquisition of record or beneficial ownership
of any Equity Interests of a Person; or any loan, advance or capital
contribution to or other investment in any other Person.

IRS: the United States Internal Revenue Service.

Issuing Bank: Bank of America or an Affiliate of Bank of America.

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance reasonably satisfactory to Issuing
Bank.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 10 Business Days prior to
the Revolver Termination Date (except, in each case, for Letters of Credit which
include an automatic renewal provision); (d) the Letter of Credit and payments
thereunder are denominated in Dollars; (e) the purpose and form of the proposed
Letter of Credit is reasonably satisfactory to Agent and Issuing Bank in their
discretion; and (f) prior to or upon giving effect to the issuance of such
Letter of Credit, no Default or Event of Default exists or would exist.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.

 

18



--------------------------------------------------------------------------------

LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the Stated Amount of all
outstanding Letters of Credit; and (c) all fees and other amounts due and owing
with respect to Letters of Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.

LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; (b) if no Event of Default exists, those constituting
charges or other amounts owing to the Issuing Bank; and (c) all fees owing with
respect to Letters of Credit.

Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents and attorneys.

Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of a Borrower.

Letter of Credit Subline: $10,000,000.

LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded upward, if necessary, to the nearest 1/8th of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Bank of America’s London branch to major banks in the
London interbank Eurodollar market. If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with (a) any manufacture, marketing,
distribution or disposition of Collateral, (b) any use of Property or (c) any
other conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

 

19



--------------------------------------------------------------------------------

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens (statutory or other), mortgages, collateral
assignments, deposit arrangements, charges, preferences, priorities or other
security arrangements of any kind or nature whatsoever (including any agreement
to give any of the foregoing any conditional sale or retention of title
agreement, any financing or similar agreement), security interests, pledges,
hypothecations, statutory trusts, reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting Property; provided, however, that
non-exclusive licenses of Intellectual Property in the Ordinary Course of
Business are not Liens.

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit Agent to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent promptly following request;
(c) for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to Agent promptly following
request; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent’s Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License.

Loan: a Revolver Loan.

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each 12 calendar month period commencing on the Original Closing Date
and on each anniversary of the Original Closing Date.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or financial condition of the Obligors, taken as a whole,
on the value of a material portion of the Collateral, on the enforceability of
the Loan Documents, or on the validity or priority of Agent’s Liens on the
Collateral; (b) materially impairs the ability of any Obligor to perform any
obligations under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs the ability of Agent or any Lender to enforce or collect
any Obligations or to realize upon any Collateral.

Material Contract: any agreement or arrangement to which an Obligor is party
(other than the Loan Documents) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect.

 

20



--------------------------------------------------------------------------------

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: each mortgage, fixed charge, deed of trust or deed to secure debt
pursuant to which a Borrower grants to Agent, for the benefit of Secured
Parties, a Lien upon the Real Estate owned by such Borrower, as security for the
Obligations.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by an Obligor in cash from
such Asset Disposition, net of (a) reasonable and customary costs and expenses
actually incurred in connection therewith, including legal fees and sales
commissions; (b) amounts applied to repayment of Debt secured by a Permitted
Lien on Collateral sold; (c) transfer or similar taxes and the Company’s good
faith estimate of income taxes paid or payable in connection with such sale;
(d) reserves for indemnities or purchase price adjustments, until such reserves
are no longer needed; and (e) the Company’s good faith estimate of payments
required to be made with respect to unassumed liabilities relating to the assets
sold (provided that, to the extent such cash proceeds are not so used within 180
days of such Asset Disposition, such cash proceeds shall constitute Net
Proceeds).

NOLV Percentage: the net orderly liquidation value of Borrowers’ Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of Borrowers’ Inventory performed
by an appraiser and on terms satisfactory to Agent.

Notes: each Revolver Note.

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in substantially the form attached hereto
as Exhibit G or otherwise in form reasonably satisfactory to Agent.

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in substantially the form attached hereto as Exhibit H or
otherwise in form reasonably satisfactory to Agent.

Obligations: all (a) principal of and premium, if any on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims,
(e) Extraordinary Expenses, (f) Secured Bank Product Obligations and (g) other
Debts, obligations and liabilities of any kind owing by Obligors pursuant to the
Loan Documents, whether now existing or hereafter arising, whether evidenced by
a note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several; provided that Obligations of an Obligor shall not include any Excluded
Swap Obligations.

 

21



--------------------------------------------------------------------------------

Obligor: each Borrower, Guarantor or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, undertaken in good faith and consistent with past practices.

Organic Documents: with respect to any Person, as applicable, its charter,
certificate or articles of incorporation, bylaws, articles of organization,
articles of association, memorandum, limited liability agreement, operating
agreement, members agreement, shareholders agreement, partnership agreement,
certificate of partnership, certificate of formation, voting trust agreement, or
similar agreement or instrument governing the formation or operation of such
Person.

Original Closing Date: January 7, 2009.

Original Loan Agreement: the Loan and Security Agreement, dated as of January 7,
2009, by and among the Company, each other Borrower party thereto, the financial
institutions party thereto as lenders and Bank of America, N.A., as agent, as
amended, modified or supplemented prior to the Restatement Effective Date.

OSHA: the Occupational Safety and Health Act of 1970.

Other Agreement: each Note; LC Document; Fee Letter; Lien Waiver; Related Real
Estate Document; Borrowing Base Certificate, Compliance Certificate, Borrower
Materials, or other note, document, instrument or agreement (other than this
Agreement or a Security Document), including any Post-Closing Agreement, now or
hereafter delivered by an Obligor or other Person (providing that an Obligor is
also party to thereto) to Agent or a Lender in connection with any transactions
relating hereto.

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment.

Overadvance: as defined in Section 2.1.5.

Overadvance Loan: a Base Rate Loan made when an Overadvance exists or is caused
by the funding thereof.

Participant: as defined in Section 14.2.

 

22



--------------------------------------------------------------------------------

Patent Security Agreement: each patent security agreement pursuant to which an
Obligor grants to Agent, for the benefit of Secured Parties, a Lien on such
Obligor’s interests in its patents, as security for the Obligations.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001), as amended.

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Percentage: for any Lender (other than any Defaulting Lender), as applicable,
the percentage of the aggregate Revolver Commitments represented by its Revolver
Commitment.

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

Pensions Regulator: the body corporate called the Pensions Regulator established
under Part I of the Pension Act.

Permitted Acquisition: any Acquisition as to which all of the following
conditions are satisfied or waived: (a) such Acquisition is an acquisition of
all or substantially all of the assets or of all of the outstanding Equity
Interests of another Person, involving a line or lines of business or a
distribution channel which is related, similar or complementary to, or
supportive of the lines of business or distribution channels in which Borrowers
and their Subsidiaries, considered as an entirety, are engaged on the Effective
Date; (b) such Acquisition is not actively opposed by the Board of Directors (or
similar governing body) of the selling Person or the Person whose equity
interests are to be acquired; (c) (i) Availability, on a Pro Forma Basis after
giving effect to such Acquisition, for each of the 30 days prior to and
including the date such Acquisition is consummated, is at least $15,000,000 or
(ii) (1) the Fixed Charge Coverage Ratio, on a Pro Forma Basis, is at least 1.10
to 1.00 and (2) Availability, on a Pro Forma Basis after giving effect to such
Acquisition, for each of the 30 days prior to and including the date such
Acquisition is consummated, is at least $10,000,000; (d) as soon as available,
but not less than ten (10) days prior to the closing of such Acquisition (or
such shorter time period as Agent may otherwise agree), the Company shall submit
to Agent (i) notice of such Acquisition together with a reasonably detailed
description of the business or assets to be acquired, (ii) copies of all
available business and financial information as reasonably requested by Agent
relating to such Acquisition, (iii) pro forma financial statements, (iv) audited
financial statements for the acquired business or distribution channel for the
most recent fiscal year, unless the same are unavailable, and the most recent
unaudited financial statements for the acquired business or distribution
channel, and (v) a certificate of the chief financial officer of Borrower Agent
certifying that such pro forma financial statements present fairly in all
material respects the financial condition of Borrowers and their Subsidiaries on
a consolidated basis as of the date

 

23



--------------------------------------------------------------------------------

thereof after giving effect to such Acquisition, and which shall include a
representation and warranty as to compliance with each of the other criteria for
a “Permitted Acquisition”; (e) reasonably prior, and in any event at least
(i) 10 days prior to the completion of such Acquisition (or such shorter time
period as Agent may otherwise agree), the Company shall deliver to Agent lien
search reports (if applicable) related to the assets or business subject to the
Acquisition, (ii) at least five days prior to the date of such Acquisition (or
such shorter time period as Agent may otherwise agree), the Company shall
deliver substantially final copies of the related purchase agreement, together
with lien release letters and other documents as Agent may reasonably require to
evidence the termination of Liens (other than Permitted Liens) and any other
information as Agent may reasonably request; (f) consents have been obtained in
favor of Agent and Lenders to the collateral assignment of rights and
indemnities under the related acquisition documents or the related acquisition
documents shall contain the right of the purchaser to collaterally assign the
rights and indemnities thereunder to a third party, and, in either case, such
rights and indemnities shall have been collaterally assigned to Agent and
Lenders and all consents related thereto shall have been obtained; (g) if the
Person so acquired is intended to be a Borrower and/or the assets acquired in
such Acquisition are intended to be included in the Borrowing Base immediately
upon the consummation of the Acquisition (rather than at a later date upon
request), then prior to such Acquisition (1) Agent shall have been provided with
such information as it shall reasonably request to complete its evaluation of
any such Person (including all information necessary to comply with the Patriot
Act) and such Collateral and (2) the Asset Review and Approval Conditions shall
have been satisfied; and (i) after giving effect to the Acquisition, Agent has a
perfected and continuing first priority security interest in and Lien on all
Revolving Credit Priority Collateral and subject to the Intercreditor Agreement,
a perfected security interest in and Lien on all other assets that are the
subject of such Acquisition (subject, in each case, to Permitted Liens).
Notwithstanding the foregoing, no assets acquired pursuant to a Permitted
Acquisition shall be included in the Borrowing Base unless (h) Agent shall have
been provided with such information as it shall reasonably request to complete
its evaluation of any Person (including all information necessary to comply with
the Patriot Act) and (ii) the Asset Review and Approval Conditions shall have
been satisfied.

Permitted Asset Disposition: (a) a sale of Inventory in the Ordinary Course of
Business; (b) a disposition of Property that, in the aggregate during any 12
consecutive Fiscal Month period, has a fair market or book value (whichever is
more) of $10,000,000 or less; provided that the Net Proceeds of such disposition
are used to acquire Property useful in the business of the Obligors within 365
days (or such longer period as Agent shall consent to in writing) of receipt of
such Net Proceeds (or a binding commitment to acquire such Property is entered
into within 365 days and such reinvestment is actually made within the later of
365 days or 180 days from the date of such binding commitment, or, in each case,
such longer period as Agent shall consent to in writing), and to the extent the
Net Proceeds exceed $500,000, Borrower shall have delivered an officer’s
certificate within five Business Days of such disposition stating such intent;
(c) a disposition of Inventory that is obsolete, unmerchantable or otherwise
unsaleable in the Ordinary Course of Business and sales, discounts and
write-offs of Accounts in the Ordinary Course of Business; (d) termination of a
lease, sublease, license, sublicense, use agreement or similar agreement of real
or personal Property which could not reasonably be expected to have a Material
Adverse Effect; (e) the leasing (including subleasing) or licensing (including
sublicensing) of Intellectual Property, personal Property or real Property in
the Ordinary Course of Business or the abandonment of Intellectual Property in
the Ordinary Course of Business; (f) dispositions of obsolete, uneconomical,
negligible, worn-out or surplus property; (g) sales of Cash Equivalents and
marketable securities; (h) sales, transfers, leases, exchanges and

 

24



--------------------------------------------------------------------------------

dispositions (1) among the Obligors, (2) from non-Obligors to the Obligors,
(4) among non-Obligors, or (5) to the extent constituting a Permitted Foreign
Investment, from Obligors or Domestic Subsidiaries to non-Obligor Subsidiaries;
(i) granting of Permitted Liens; (j) mergers, consolidations, amalgamations,
liquidations and dissolutions to the extent permitted by Section 10.2.10;
(k) termination of any Hedging Agreement; (l) any disposition of Real Estate to
a Governmental Authority as a result of casualty or a condemnation of such Real
Estate; (m) issuances of Equity Interests to qualifying directors of Foreign
Subsidiaries; (n) the capitalization or forgiveness of Debt owed to it by other
Obligors or Subsidiaries if such capitalization or forgiveness is required in
order to comply with so-called “thin capitalization” rules; (o) the
cancellation, forgiveness, set off or acceptance of prepayments of Debt owed to
a Borrower to the extent not otherwise prohibited by the terms of this
Agreement; (p) the UK Restructuring; (q) dispositions set forth on Schedule
10.2.7; (r) sale of accounts receivable and related rights or assets pursuant to
any Qualified Receivables Transactions and preliminary intercompany transfers of
accounts receivable and related rights or assets in connection therewith;
(s) dispositions approved in writing by Agent and Required Lenders; and (t) any
Permitted Sale-Leaseback.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Original Closing Date, and any extension or renewal thereof
that does not increase the amount of such Contingent Obligation when extended or
renewed; (d) incurred in the Ordinary Course of Business with respect to surety,
appeal or performance bonds, or other similar obligations; (e) arising from
customary indemnification obligations in favor of (i) purchasers in connection
with Permitted Asset Dispositions and (ii) sellers in connection with
Acquisitions permitted hereunder; (f) arising under the Loan Documents or the
Second Lien Notes; or (g) in an aggregate amount of $5,000,000 or less at any
time.

Permitted Discretion: Agent’s reasonable credit judgment (from the perspective
of an asset-based lender), exercised in good faith, based upon its consideration
of any factor that it reasonably believes to be relevant, including, without
limitation, any factor that it believes (a) could adversely affect the quantity,
mix or value of Collateral (including any Applicable Law that may inhibit
collection of an Account), the enforceability or priority of Agent’s Liens, or
the amount in liquidation of any Collateral; (b) suggests that any collateral
report or financial information delivered by any Obligor is incomplete,
inaccurate or misleading in any material respect; (c) increases the likelihood
of any Insolvency Proceeding involving an Obligor, or (d) creates or could
result in a Default or Event of Default. In exercising such judgment, Agent may
consider any factors that could increase the credit risk of lending to Borrowers
on the security of the Collateral. In exercising its Permitted Discretion with
respect to modifying eligibility criteria for Eligible Accounts and Eligible
Inventory, Agent will use commercially reasonable efforts to notify Borrower
Agent prior to modifying the criteria provided in the definitions thereof on the
Original Closing Date or thereafter.

Permitted Foreign Investment: an Investment (including any Permitted
Acquisition) by any Borrower in a Foreign Subsidiary; provided, that (a) any
Investment constituting a loan or advance is evidenced by a promissory note in
favor of such Borrower, (b) any promissory note is pledged to Agent as security
for the Obligations in form reasonably satisfactory to Agent, and
(c) (i) Availability, on a Pro Forma Basis after giving effect to such
Investment, for each of the 30 days prior to and including the date such
Investment is consummated, is at least $15,000,000 or

 

25



--------------------------------------------------------------------------------

(ii) (1) the Fixed Charge Coverage Ratio, on a Pro Forma Basis, is at least 1.10
to 1.00 and (2) Availability, on a Pro Forma Basis after giving effect to such
Investment, for each of the 30 days prior to and including the date of such
Investment, is at least $10,000,000.

Permitted Lien: as defined in Section 10.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $5,000,000 at any time.

Permitted Sale-Leaseback: Asset Dispositions by Borrowers or Subsidiaries of
fixed or capital assets pursuant to sale-leaseback transactions where the sale
is for cash consideration in an amount not less than the fair value of such
fixed or capital asset.

Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

Platform: as defined in Section 15.3.3.

Pledge Agreement: collectively, the Pledge Agreement, dated as of the Original
Closing Date, among the Company and each other Domestic Subsidiary party
thereto, as pledgors and Bank of America, N.A., as pledgee, and each other
pledge agreement executed by an Obligor in favor of Agent.

Preferred Stock: as applied to the Equity Interests of any Person, the Equity
Interests of any class or classes (however designated) which are preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over Equity Interests of any other class of such Person.

Pro Forma Basis: relative to a Specified Transaction, means that such Specified
Transaction and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of an Acquisition or permitted Investment described in the
definition of “Specified Transaction”, shall be included and (ii) in the case of
a disposition of all or substantially all of the assets of or all of the Equity
Interests of any Subsidiary of a Borrower or any division or product line of a
Borrower or any of its Subsidiaries, shall be excluded, (b) any retirement of
Debt, and (c) any Debt incurred or assumed by a Borrower or any of its
Subsidiaries in connection therewith and if such Debt has a floating or formula
rate, shall have an implied rate of interest for the applicable period for
purposes of this definition determined by utilizing the rate which is or would
be in effect with respect to such Debt as at the relevant date of determination.

Pro Rata: with respect to any Lender, relative to such Lender’s Revolver
Commitment, a percentage (carried out to the ninth decimal place) determined
(a) while Revolver Commitments

 

26



--------------------------------------------------------------------------------

are outstanding, by dividing the amount of such Lender’s Revolver Commitment by
the aggregate amount of all Revolver Commitments, and (b) at any other time, by
dividing the amount of such Lender’s Loans and LC Obligations by the aggregate
amount of all outstanding Loans and LC Obligations.

Properly Contested: with respect to any obligation of an Obligor, (i) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (ii) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(iii) appropriate reserves have been established in accordance with GAAP;
(iv) the failure to pay could not reasonably be expected to have a Material
Adverse Effect, nor result in forfeiture or sale of any assets of the Obligor;
(v) no Lien is imposed on assets of the Obligor, unless bonded and stayed to the
reasonable satisfaction of Agent; and (v) if the obligation results from entry
of a judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advance: as defined in Section 2.1.6.

Purchase Consideration: the aggregate, without duplication, of (i) cash paid or
payable by Borrowers and their Subsidiaries, directly or indirectly to the
sellers (including the repayment of any Debt or other obligations and payments
with respect to consulting, non-compete or other agreements as a result of such
Acquisition) in connection with any Acquisition, (ii) the Debt assumed or
incurred by Borrowers and their Subsidiaries, whether in favor of the seller or
any other Person, and whether fixed or contingent, including without limitation
earn-outs and/or other contingent payments and other seller notes in connection
with any Acquisition, and (iii) any other consideration given or obligation
incurred by any Borrower or Subsidiary in connection with any Acquisition in
favor of the seller or any Affiliate of the seller.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 90 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt (and proceeds thereof) and constituting
a Capital Lease or a purchase money security interest under the UCC.

Qualified ECP: an Obligor with total assets exceeding $10,000,000 at the time
the relevant guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation, or that constitutes an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of such act.

Qualified Receivables Transaction: any transaction or series of transactions
designated in writing by the Agent to be a “Qualified Receivables Transaction”
and which is entered into by the Borrowers or their Subsidiaries, as applicable,
pursuant to which the Borrowers or their Subsidiaries, as applicable, may sell,
convey or otherwise transfer to (i) any Excluded Receivables Subsidiary or
(ii) any other Person (in the case of a transfer by an Excluded

 

27



--------------------------------------------------------------------------------

Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Company, and
any assets related thereto, including all collateral securing such accounts
receivable, all contracts and all guarantees or other obligations in respect of
such accounts receivable, and proceeds of such accounts receivable and other
assets that are customarily transferred, or in respect of which security
interests are customarily granted, in connection with asset securitization
transactions involving accounts receivable; provided that such transaction shall
not involve any recourse to any Borrower or any Subsidiary (other than recourse
only to the Excluded Receivables Subsidiary or, solely with respect to Standard
Securitization Undertakings, any other Subsidiary) for any reason other than
repurchases of non-eligible accounts receivable.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed, refinanced or replaced (except by the amount
of any accrued interest, payment in kind interest, reasonable closing costs,
expenses, fees and premium paid in connection with such extension, renewal,
refinancing or replacement); (b) it has a final maturity no sooner than, a
weighted average life no less than, and a cash interest rate no greater than,
the Debt being extended, renewed, refinanced or replaced; (c) the Debt, and/or
the Liens securing the Debt, as applicable, is subordinated to the Obligations
at least to the same extent as the Debt, or the Liens securing the Debt, as
applicable, being extended, renewed, refinanced or replaced; (d) the
representations, covenants and defaults applicable to it are not, taken as a
whole, less favorable to Borrowers than those applicable to the Debt being
extended, renewed, refinanced or replaced; (e) no additional Lien is granted to
secure it unless otherwise permitted hereunder; (f) the obligor or obligors
under any such Refinancing Debt are the same as the obligor(s) under the Debt
being extended, renewed, refinanced or replaced on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of the Second Lien Notes or Debt permitted under Section 10.2.1(b),
(d), (f) or (u), in each case, so long as each Refinancing Condition is
satisfied.

Reimbursement Date: as defined in Section 2.3.2.

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory reasonably to Agent
and received by Agent for review as they become available: (a) a mortgagee title
policy (or binder therefor) covering Agent’s interest under the Mortgage, in a
form and amount and by an insurer acceptable to Agent, which must be fully paid
on such effective date; (b) such assignments of leases, estoppel letters,
attornment agreements, consents, waivers and releases as Agent may require with
respect to other Persons having an interest in the Real Estate; (c) a current,
as-built survey of the Real Estate, containing a metes-and-bounds property
description and flood plain certification, and

 

28



--------------------------------------------------------------------------------

certified by a licensed surveyor reasonably acceptable to Agent; (d) flood
insurance in an amount, with endorsements and by an insurer reasonably
acceptable to Agent, if the Real Estate is within a flood plain; (e) a current
appraisal of the Real Estate, prepared by an appraiser acceptable to Agent, and
in form and substance satisfactory to Required Lenders; (f) if available, an
environmental assessment, prepared by environmental engineers acceptable to
Agent, and accompanied by such reports, certificates, studies or data as Agent
may reasonably require, which shall all be in form and substance satisfactory to
Required Lenders; and (g) an Environmental Agreement and such other documents,
instruments or agreements as Agent may reasonably require with respect to any
environmental risks regarding the Real Estate.

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.

Report: as defined in Section 12.2.3.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

Required Lenders: (i) as long as three or fewer Lenders have Revolver
Commitments, then any two Lenders having, in the aggregate, Revolver Commitments
in excess of 50% of the aggregate Revolver Commitments, and (ii) as long as four
or more Lenders have Revolver Commitments, then Lenders (subject to Section 4.2)
having (a) Revolver Commitments in excess of 50% of the aggregate Revolver
Commitments; and (b) if the Revolver Commitments have terminated, Loans in
excess of 50% of all outstanding Loans; provided, that the Commitments of
Defaulting Lenders shall be treated as being equal to zero for the purposes of
calculating Required Lenders.

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/8th of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

Restatement Effective Date: April 26, 2011.

Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Restatement
Effective Date and other Investments existing on the Restatement Effective Date
and set forth on Schedule 10.2.5; (b) Cash Equivalents (provided, however, that,
to the extent such Cash Equivalents are owned by an Obligor, such Cash
Equivalents are subject to Agent’s Lien and control, pursuant to documentation
in form and substance satisfactory to Agent); (c) Investments consisting of
lease, utility and other similar deposits or any other deposit permitted under
Section 10.2.2 in the Ordinary Course of Business; (d) prepayments and deposits
to suppliers in the Ordinary Course of Business; (e) Hedging Agreements to the
extent permitted by Section 10.2.16; (f) Investments (i) by an Obligor in any
other Obligor, or (ii) by Subsidiaries that are non-Obligors into Obligors or
other non-Obligors; (g) the establishment of wholly owned Subsidiaries to the
extent they

 

29



--------------------------------------------------------------------------------

comply with Section 10.1.9; (h) Investments in securities or other assets of
trade creditors, customers or other Persons in the Ordinary Course of Business
that are received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers; (i) guarantees, Contingent
Obligations and other Investments permitted under Section 10.2.1;
(j) Investments to the extent such Investments reflect an increase in the value
of Investments otherwise permitted under Section 10.2.5 hereof; (k) the
capitalization or forgiveness of Debt owed to it by other Obligors or
Subsidiaries if such capitalization or forgiveness is required in order to
comply with so-called “thin capitalization” rules; (l) the cancellation,
forgiveness, set off or acceptance of prepayments of Debt owed to such Borrower
to the extent not otherwise prohibited by the terms of this Agreement; (m) loans
and advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business, not to exceed, in the
aggregate, $2,000,000 at any time outstanding; (n) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (o) deposits
with financial institutions permitted hereunder; (p) Investments by an Obligor
in an Excluded Receivables Subsidiary in connection with a sale of receivables
to such Excluded Receivables Subsidiary pursuant to a Qualified Receivables
Transaction; and (q) other Investments not otherwise listed above not to exceed,
in the aggregate, $1,500,000 at any time outstanding.

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

Revolver Commitment: for any Lender, its obligation to make Revolver Loans, and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party. “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.

Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

Revolver Note: a promissory note executed by Borrowers in favor of and at the
request of a Lender substantially in the form of Exhibit A, which shall be in
the amount of such Lender’s Revolver Commitment and shall evidence the Revolver
Loans made by such Lender.

Revolver Termination Date: November 15, 2018.

Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans; plus
(b) the aggregate Stated Amount of outstanding Letters of Credit, except to the
extent Cash Collateralized by Borrowers.

Revolving Facility Exposure: for any Lender at any time, the sum of (i) the
principal amount of all Revolver Loans made to Borrowers by such Lender and
outstanding at such time, and (ii) such Lender’s share of the LC Outstandings at
such time.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

 

30



--------------------------------------------------------------------------------

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor thereto.

Sanction: any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

Second Lien Note Collateral Agent: U.S. Bank, National Association, in its
capacity as collateral agent for the Second Lien Noteholders, and any other
agent in such similar capacity pursuant to any Refinancing Debt.

Second Lien Note Documents: the Indenture and each other document defined as a
“Security Document” in the Indenture.

Second Lien Noteholders: any Person that is a “Holder” or “Securityholder”,
pursuant to and as defined in the Indenture.

Second Lien Notes: the 7.875% Senior Secured Notes due April 15, 2019, issued by
the Company under the Indenture, in the aggregate amount of $250,000,000 (plus
all interest paid in kind).

Second Lien Term Loan Agreement: the Loan and Security Agreement, dated as of
August 4, 2009, by and among the Company, the other parties thereto, and Credit
Suisse, as agent.

Second Lien Term Loans: any “Term Loan” as defined in the Second Lien Term Loan
Agreement.

Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or an Obligor to a Secured Bank
Product Provider; provided, that Secured Bank Product Obligations of an Obligor
shall not include any Excluded Swap Obligations.

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent that has been consented to in writing by Borrower Agent,
within 10 days following the later of the Closing Date or creation of the Bank
Product, (i) describing the Bank Product and setting forth the maximum amount to
be secured by the Collateral, and (ii) agreeing to be bound by Section 12.14.

Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.

Security Documents: the Pledge Agreements, Guaranties, Mortgages, Copyright
Security Agreements, Patent Security Agreements, Trademark Security Agreements,
Deposit Account Control Agreements and all other documents, instruments and
agreements executed and delivered by an Obligor now or hereafter securing (or
given with the intent to secure) any Obligations.

 

31



--------------------------------------------------------------------------------

Senior Officer: the chairman of the board, president, chief executive officer,
managing director, treasurer, controller, director of finance, chief financial
officer or finance officer of a Borrower.

Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.

Standard Securitization Undertakings: those representations, warranties,
covenants and indemnities entered into by the Company or any Excluded
Receivables Subsidiary which are determined in good faith by the Company to be
customary in securitization transactions involving accounts receivables.

Solvent: as to any Person, such Person (a) owns Property whose fair saleable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair saleable value (as defined below) is greater than
the probable total liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities) of such Person as they become absolute and
matured; (c) is able to generally pay all of its debts as they mature; (d) has
capital that is not unreasonably small for its business and is sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage; (e) is not “insolvent” within the meaning of
Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by way of
assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair saleable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase on a going concern basis.

Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).

Specified Transaction: (a) any disposition of all or substantially all the
assets of or all the Equity Interests of any Subsidiary or of any division or
product line of a Borrower or any of its Subsidiaries, (b) any Acquisition
permitted hereunder, (c) any proposed incurrence of Debt or (d) the proposed
making of a Distribution, in each case, to the extent permitted hereunder.

Stated Amount: the stated amount of a Letter of Credit, including any automatic
increase provided by the terms of the Letter of Credit or related LC Documents,
whether or not then effective.

Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
reasonably satisfactory to Agent, provided, that (i) the intercompany loan owed
by the Company to Bostrom Ltd. and identified on Schedule 10.2.1, and (ii) the
intercompany loan owed by the Company to CVS Ltd. and identified on Schedule
10.2.1, in each case shall not be considered Subordinated Debt.

 

32



--------------------------------------------------------------------------------

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by the Company (including indirect ownership by the Company
through other entities in which the Company directly or indirectly owns 50% of
the voting securities or Equity Interests).

Swap Obligations: with respect to an Obligor, any obligation to pay or perform
under a Hedging Agreement that constitutes a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act.

Swingline Loan: any Borrowing of Base Rate Loans funded with Agent’s funds,
until such Borrowing is settled among Lenders pursuant to Section 4.1.3.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in trademarks, as security for the Obligations.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.

UCC: the Uniform Commercial Code as in effect in the State of Illinois or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code as in effect in such jurisdiction.

UK Restructuring: the series of transactions related to that certain transfers
of assets and the exchanging of debt between any direct or indirect Subsidiary
of the Borrower organized under the laws of the United Kingdom, and the
necessary corporate structure changes required in connection therewith, in such
manner as disclosed to Agent prior to the date hereof.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.

Unpaid Sum: any sum due and payable but unpaid by a Borrower under this
Agreement.

Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower
or another Subsidiary (to the extent such Subsidiary is such Person’s direct
parent), or in the case of National Seating Company, pro rata Distributions to
the Company and each other holder of Equity Interests of National Seating
Company.

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).

 

33



--------------------------------------------------------------------------------

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.

Voting Stock: for any Person, all classes of Equity Interests of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.

1.2. Accounting Terms.

Under the Loan Documents (except as otherwise specified herein or therein), all
accounting terms shall be interpreted, all accounting determinations shall be
made, and all financial statements shall be prepared, in accordance with GAAP
applied on a basis consistent with the most recent audited financial statements
of Borrowers delivered to Agent before the Original Closing Date and using the
same inventory valuation method as used in such financial statements, except for
any change required or permitted by GAAP if Borrowers’ certified public
accountants concur in such change, the change is disclosed to Agent and
Section 10.3 is amended in a manner satisfactory to Required Lenders to take
into account the effects of the change.

Notwithstanding anything to the contrary contained herein, financial ratios and
other financial calculations pursuant to this Agreement shall, following any
Specified Transaction, be calculated on a Pro Forma Basis.

If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either Borrower Agent
or the Required Lenders shall so request, Agent, Lenders and Borrower Agent
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrower Agent shall provide to Agent and Lenders as
reasonably requested hereunder a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
It is agreed that a change in GAAP contemplated above shall include the
International Financial Reporting Standards, or certain of the standards
contained therein, becoming the required methodology of financial reporting.

1.3. Uniform Commercial Code.

As used herein, the following terms are defined in accordance with the UCC in
effect in the State of Illinois from time to time: “Chattel Paper,” “Commercial
Tort Claim,” “Deposit Account,” “Document,” “Equipment,” “General Intangibles,”
“Goods,” “Instrument,” “Inventory,” “Investment Property,” “Letter-of-Credit
Right” and “Supporting Obligation.”

1.4. Certain Matters of Construction.

The terms “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. Any pronoun

 

34



--------------------------------------------------------------------------------

used shall be deemed to cover all genders. In the computation of periods of time
from a specified date to a later specified date, “from” means “from and
including,” and “to” and “until” each mean “to but excluding.” The terms
“including” and “include” shall mean “including, without limitation” and, for
purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit any provision. Section titles appear as
a matter of convenience only and shall not affect the interpretation of any Loan
Document. All references to (a) laws or statutes include all related rules,
regulations, interpretations, supplements, amendments and successor provisions;
(b) any document, instrument or agreement include any amendments, amendments and
restatements, refinancings, replacements, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
mean time of day at Agent’s notice address under Section 15.3.1; or
(g) discretion of Agent, Issuing Bank or any Lender mean the sole and absolute
discretion of such Person. All calculations of Value, fundings of Loans,
issuances of Letters of Credit and payments of Obligations shall be in Dollars.
Unless the context otherwise requires, all determinations (including
calculations of Borrowing Base and financial covenants) made from time to time
under the Loan Documents shall be made in light of the circumstances existing at
such time. Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise satisfactory to Agent (and
not necessarily calculated in accordance with GAAP). Borrowers shall have the
burden of establishing any alleged negligence, misconduct or lack of good faith
by Agent, Issuing Bank or any Lender under any Loan Documents. No provision of
any Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Whenever the phrase “to
the best of Borrowers’ knowledge” or words of similar import are used in any
Loan Documents, including references to “knowledge of any Obligor”, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.

1.5. Certifications.

All certifications to be made hereunder by an officer or representative of an
Obligor shall be made by such person in his or her capacity solely as an officer
or a representative of such Obligor, on such Obligor’s behalf and not in such
person’s individual capacity.

1.6. Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

SECTION 2. CREDIT FACILITIES

2.1. Revolver Commitments.

2.1.1. Revolver Loans.

 

35



--------------------------------------------------------------------------------

(a) Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to its
Revolver Commitment, on the terms set forth herein, to make Revolver Loans to
the Borrowers from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if the
sum of (i) the Revolving Facility Exposure and (ii) the aggregate outstanding
principal amount of Swingline Loans, would exceed the lesser of the Revolver
Commitments and the Borrowing Base. Revolver Loans may be made as Base Rate
Loans or LIBOR Revolving Loans.

(b) Limitation on Revolver Loans. Notwithstanding the foregoing, (i) so long as
any Second Lien Notes are outstanding, in no event shall Lenders be obligated to
make Revolver Loans in excess of the Indenture Formula Amount, including,
without limitation, the making of any Revolver Loans to a Borrower that would
exceed any sublimit of the Indenture Formula Amount as further described in
Section 4.03(b)(1) of the Indenture. To the extent any Refinancing Debt replaces
the Second Lien Notes, in no event shall Lenders be obligated to make Revolver
Loans in an amount that would exceed any similar formula, if any, in such
Refinancing Debt.

2.1.2. Revolver Notes and Denominations.

The Revolver Loans made by each Lender and interest accruing thereon shall be
evidenced by the records of Agent and such Lender. Promptly following the
request of any Lender, Borrowers shall deliver a Revolver Note to such Lender.
Borrowings by a Borrower shall be denominated only in Dollars.

2.1.3. Use of Proceeds.

The proceeds of Revolver Loans shall be used by Borrowers solely (a) to satisfy
existing Debt under the Original Credit Agreement; (b) to pay fees and
transaction expenses associated with the closing of this credit facility; (c) to
pay Obligations in accordance with this Agreement; and (d) for working capital
and other lawful corporate purposes of Borrowers (including Capital Expenditures
and the financing of Investments and Acquisitions permitted hereunder).

2.1.4. Voluntary Reduction or Termination of Revolver Commitments.

(a) The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement. Upon at least 10
Business Days prior written notice to Agent at any time after the first Loan
Year, Borrowers may, at their option, terminate the Revolver Commitments and
this credit facility. Any notice of termination given by Borrowers shall be
irrevocable (unless given in connection with refinancing the Obligations). On
the Commitment Termination Date, Borrowers shall make Full Payment of all
Obligations.

(b) Borrowers may permanently reduce the Revolver Commitments, on a Pro Rata
basis for each Lender, upon at least 10 Business Days prior written notice to
Agent, which notice shall specify the amount of the reduction and shall be
irrevocable once given (unless given in connection with refinancing the
Obligations). Each reduction shall be in a minimum amount of $10,000,000, or an
increment of $1,000,000 in excess thereof; provided, that in no event shall

 

36



--------------------------------------------------------------------------------

such permanent reduction reduce the Revolver Commitments, in the aggregate, to
an amount less than $20,000,000 (other than in connection with refinancing the
Obligations).

2.1.5. Overadvances. If the aggregate Revolver Loans exceed the Borrowing Base,
or, if applicable, the Indenture Formula Amount (“Overadvance”) at any time, the
excess amount shall be payable by Borrowers on demand by Agent, but all such
Revolver Loans shall nevertheless constitute Obligations secured by the
Collateral and entitled to all benefits of the Loan Documents. Unless its
authority has been revoked in writing by Required Lenders, Agent may require
Lenders to honor requests for Overadvance Loans and to forbear from requiring
Borrowers to cure an Overadvance, (a) when no other Event of Default is known to
Agent, as long as (i) the Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required), and (ii) the
Overadvance, when combined with all other Overadvances and Protective Advances,
as applicable, is not known by Agent to exceed 10% of the Borrowing Base; and
(b) regardless of whether an Event of Default exists, if Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance (i) is not increased by more than 5% of the
Borrowing Base, and (ii) does not continue for more than 30 consecutive days. In
no event shall Overadvance Loans be made that would cause the outstanding
Revolver Loans and LC Obligations to exceed the aggregate Revolver Commitments.
Any funding of an Overadvance Loan or sufferance of an Overadvance shall not
constitute a waiver by Agent or Lenders of the Event of Default caused thereby.
In no event shall any Borrower or other Obligor be deemed a beneficiary of this
Section nor authorized to enforce any of its terms.

2.1.6. Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, to make Base Rate Loans
(“Protective Advances”), up to an aggregate amount, when combined with all other
Protective Advances and Overadvances outstanding at any time, not to exceed 10%
of the Borrowing Base; in each case, (1) if Agent deems such Loans necessary or
desirable to preserve or protect Collateral, or to enhance the collectability or
repayment of Obligations or (2) to pay any other amounts chargeable to Obligors
under any Loan Documents, including costs, fees and expenses. Each Lender shall
participate in each Protective Advance on a Pro Rata basis. In no event shall
any Protective Advance be made that would cause the outstanding Revolver Loans
and LC Obligations to exceed the aggregate Revolver Commitments. Required
Lenders may at any time revoke Agent’s authority to make further Protective
Advances by written notice to Agent. Absent such revocation, Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.

2.1.7. Increase in Revolver Commitments.

Borrowers may request an increase in Revolver Commitments from time to time upon
notice to Agent, as long as (a) the requested increase is in a minimum amount of
$10,000,000 and is offered on the same terms as existing Revolver Commitments,
except for a closing fee specified by Borrowers, (b) increases under this
Section do not exceed $35,000,000 in the aggregate and no more than three
(3) increases are made and (c) the requested increase does not breach any
Subordinated Debt agreement, Second Lien Note Document or any other agreements,
instruments or documents executed and/or delivered in connection with any of the
foregoing. Agent shall promptly notify Lenders of the requested increase and,
within 10 Business Days thereafter, each Lender shall notify Agent if and to
what extent such Lender

 

37



--------------------------------------------------------------------------------

commits to increase its Revolver Commitment. Any Lender not responding within
such period shall be deemed to have declined an increase. If Lenders fail to
commit to the full requested increase, Eligible Assignees may issue additional
Revolver Commitments and become Lenders hereunder. Agent may allocate, in its
discretion with the consent of the Borrowers (such consent not to be
unreasonably withheld), the increased Revolver Commitments among committing
Lenders and, if necessary, Eligible Assignees. Provided the conditions set forth
in Section 6.2 are satisfied, total Revolver Commitments shall be increased by
the requested amount (or such lesser amount committed by Lenders and Eligible
Assignees) on a date agreed upon by Agent and Borrower Agent, but no later than
60 days following Borrowers’ increase request. Agent, Borrowers, and new and
existing Lenders shall execute and deliver such documents and agreements as
Agent and Borrower deem appropriate to evidence the increase in and allocations
of Revolver Commitments. On the effective date of an increase, the Revolver
Usage and other exposures under the Revolver Commitments shall be reallocated
among Lenders, and settled by Agent if necessary, in accordance with Lenders’
adjusted shares of such Commitments.

2.2. [RESERVED].

2.3. Letter of Credit Facilities.

2.3.1. Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of
Credit from time to time until 10 Business Days prior to the Revolver
Termination Date (or until the Commitment Termination Date, if earlier), on the
terms set forth herein, including the following:

(a) Each Borrower acknowledges that Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount. Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and a LC Application at least three Business Days (or such shorter time
as agreed to by Issuing Bank) prior to the requested date of issuance; (ii) each
LC Condition is satisfied or waived; and (iii) if a Defaulting Lender exists,
such Lender or Borrowers have entered into arrangements satisfactory to Agent
and Issuing Bank to eliminate any Fronting Exposure associated with such
Defaulting Lender. If Issuing Bank receives written notice from a Lender at
least five Business Days before issuance of a Letter of Credit that any LC
Condition has not been satisfied or waived, Issuing Bank shall have no
obligation to issue the requested Letter of Credit (or any other) until such
notice is withdrawn in writing by that Lender or until Required Lenders have
waived such condition in accordance with this Agreement. Prior to receipt of any
such notice, Issuing Bank shall not be deemed to have knowledge of any failure
of LC Conditions.

(b) Letters of Credit may be requested by a Borrower only (i) to support
obligations of such Borrower incurred in the Ordinary Course of Business; or
(ii) for other purposes as Agent may approve from time to time in writing. The
renewal or extension of any Letter of Credit shall be treated as the issuance of
a new Letter of Credit, except that delivery of a new LC Application shall be
required at the discretion of Issuing Bank.

(c) Borrowers assume all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity,

 

38



--------------------------------------------------------------------------------

condition, packing, value or delivery of any goods purported to be represented
by any Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Documents or of any endorsements thereon; the time, place,
manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Letter of Credit or
Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Issuing Bank, Agent or any Lender, including
any act or omission of a Governmental Authority. The rights and remedies of
Issuing Bank under the Loan Documents shall be cumulative. Issuing Bank shall be
fully subrogated to the rights and remedies of each beneficiary whose claims
against Borrowers are discharged with proceeds of any Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

2.3.2. Reimbursement; Participations.

(a) If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, within one Business Day of notice of such
payment by the Issuing Bank (“Reimbursement Date”), the amount paid by Issuing
Bank under such Letter of Credit, together with interest at the interest rate
for Base Rate Loans from the date such Letter of Credit is honored until payment
by Borrowers. The obligation of Borrowers to reimburse Issuing Bank for any
payment made under a Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any Letter of Credit or the existence of any
claim, setoff, defense or other right that Borrowers may have at any time
against the beneficiary. Whether or not Borrower Agent submits a Notice of
Borrowing, Borrowers shall be deemed to have requested a Borrowing of Base Rate
Loans in an amount necessary to pay all amounts due and owing to Issuing Bank on
any Reimbursement Date and each Lender agrees to fund its Pro Rata share of such
Borrowing whether or not the Revolver Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied or waived.

(b) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an

 

39



--------------------------------------------------------------------------------

undivided Pro Rata interest and participation in all LC Obligations relating to
the Letter of Credit. If Issuing Bank makes any payment under a Letter of Credit
and Borrowers do not reimburse such payment on the Reimbursement Date, Agent
shall promptly notify Lenders and each Lender shall promptly (within one
Business Day) and unconditionally pay to Agent, for the benefit of Issuing Bank,
Lender’s Pro Rata share of such payment. Upon request by a Lender, Issuing Bank
shall furnish copies of any Letters of Credit and LC Documents in its possession
at such time.

(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; any waiver by
Issuing Bank of a requirement that exists for its protection (and not a
Borrower’s protection) or that does not materially prejudice a Borrower; any
honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that any Obligor may have with respect to any Obligations. Issuing Bank
does not assume any responsibility for any failure or delay in performance or
any breach by any Borrower or other Person of any obligations under any LC
Documents. Issuing Bank does not make to Lenders any express or implied
warranty, representation or guaranty with respect to the Collateral, LC
Documents or any Obligor. Issuing Bank shall not be responsible to any Lender
for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. Issuing
Bank shall not have any liability to any Lender if Issuing Bank refrains from
any taking action under any Letter of Credit or LC Documents until it receives
written instructions from Required Lenders.

2.3.3. Cash Collateral.

If any LC Obligations, whether or not then due or payable, shall for any reason
be outstanding at any time (a) that an Event of Default exists, (b) that, with
respect to LC Obligations, Availability is less than zero, (c) after the
Commitment Termination Date, or (d) on five Business Days prior to the Revolver
Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s request,
Cash Collateralize the Stated Amount of all outstanding Letters of Credit and
pay to Issuing Bank the amount of all other LC Obligations. Borrowers shall,
promptly upon demand by Issuing Bank or Agent from time to time, Cash
Collateralize the Fronting Exposure of any Defaulting Lender. If Borrowers fail
to provide any Cash Collateral as required hereunder, Lenders may (and shall
upon direction of Agent) advance, as Revolver Loans, the amount of the Cash
Collateral required (whether or not the Revolver Commitments

 

40



--------------------------------------------------------------------------------

have terminated, an Overadvance exists or the conditions in Section 6 are
satisfied) or waived. If Borrowers are required to provide any amount of Cash
Collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to Borrowers
promptly after all Events of Default have been cured or waived.

2.3.4. Resignation of Issuing Bank. Issuing Bank may resign at any time upon 15
Business Days prior written notice to Agent and Borrowers. From the effective
date of such resignation, Issuing Bank shall have no obligation to issue, amend,
renew, extend or otherwise modify any Letter of Credit, but shall continue to
have all rights and other obligations of an Issuing Bank hereunder relating to
any Letter of Credit issued by it prior to such date. Agent shall promptly
appoint a replacement Issuing Bank, which, as long as no Event of Default has
occurred and is continuing, shall be reasonably acceptable to Borrowers.

SECTION 3. INTEREST, FEES AND CHARGES

3.1. Interest.

3.1.1. Rates and Payment of Interest.

(a) The Loans shall bear interest (i) if a Base Rate Loan, at the Base Rate in
effect from time to time, plus the Applicable Margin, (ii) if a LIBOR Loan, at
LIBOR for the applicable Interest Period, plus the Applicable Margin; and
(iii) if any other overdue Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for Base Rate Loans. Interest shall accrue from the
date the Loan is advanced or the Obligation is incurred or payable, until paid
by Borrowers. If a Loan is repaid on the same day made, one day’s interest shall
accrue.

(b) During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Required Lenders in their discretion so elect,
Obligations shall bear interest at the Default Rate (whether before or after any
judgment). Each Borrower acknowledges that the cost and expense to Agent and
Lenders due to an Event of Default are difficult to ascertain and that the
Default Rate is a fair and reasonable estimate to compensate Agent and Lenders
for this.

(c) Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until repaid by Borrowers. Interest accrued on the Loans
shall be due and payable in arrears, (i) on the first day of each Fiscal Month;
(ii) on any date of prepayment, with respect to the principal amount of Loans
being prepaid; and (iii) on the Commitment Termination Date. Interest accrued on
any other Obligations shall be due and payable as provided in the Loan Documents
and, if no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.

3.1.2. Application of LIBOR to Outstanding Loans.

(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Event of Default, Agent may (and shall at the direction of
Required Lenders) declare that no Loan may be made, converted or continued as a
LIBOR Loan.

 

41



--------------------------------------------------------------------------------

(b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent, as applicable, they shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least three Business Days
before the requested conversion or continuation date. Promptly after receiving
any such notice, Agent shall notify each Lender thereof. Subject to Section 3.5
and Section 3.6, each Notice of Conversion/Continuation shall be irrevocable,
and shall specify the amount of Loans to be converted or continued, the
conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.

3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60 or 90 days;
provided, however, that:

(a) the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;

(b) if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c) no Interest Period shall extend beyond the Revolver Termination Date.

3.1.4. Interest Rate Not Ascertainable. If, due to any circumstance affecting
the London interbank market, Agent determines that adequate and fair means do
not exist for ascertaining LIBOR on any applicable date or any Interest Period
is not available on the basis provided herein, then Agent shall immediately
notify Borrowers of such determination. Until Agent notifies Borrowers that such
circumstance no longer exists, the obligation of Lenders to make affected LIBOR
Loans shall be suspended and no further Loans may be converted into or continued
as such LIBOR Loans. Upon receipt of such notice, Borrower Agent may revoke any
pending request for a Borrowing of, conversion to or continuation of a LIBOR
Loan or, failing that, will be deemed to have submitted a request for a Base
Rate Loan.

3.2. Fees.

3.2.1. Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit
of Lenders, a fee equal to 0.250% per annum times the amount by which the
Revolver Commitments exceed the average daily balance of Revolver Loans and
Stated Amount of Letters of Credit (the “Unused Balance”) during any Fiscal
Quarter. Such fee shall be calculated payable in arrears, on the first day of
each Fiscal Quarter and on the Commitment Termination Date.

3.2.2. LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders with Revolver Commitments, a fee equal to the Applicable
Margin in effect for LIBOR Revolver Loans times the average daily Stated Amount
of Letters of Credit, which

 

42



--------------------------------------------------------------------------------

fee shall be payable quarterly in arrears, on the first day of each Fiscal
Quarter; (b) to Issuing Bank, for its own account, a fronting fee equal to
.125% per annum on the Stated Amount of each Letter of Credit, which fee shall
be payable quarterly in arrears, on the first day of each Fiscal Quarter; and
(c) to Issuing Bank, for its own account, all customary and reasonable charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Letters of Credit, which charges shall be paid as
and when incurred; provided that, for the purposes of calculating the fees in
clauses (a) and (b) of this Section 3.2.2, Stated Amount shall not include any
automatic increase provided by the terms of the Letter of Credit or related LC
Documents. During an Event of Default, the fee payable under clause (a) shall be
increased by 2% per annum as provided in Section 3.1.1(b).

3.2.3. Other Fees. Borrowers shall pay to Agent the fees described in the Fee
Letter.

3.3. Computation of Interest, Fees, Yield Protection. All interest in respect of
LIBOR Loans, as well as fees and other charges calculated on a per annum basis
shall be computed for the actual days elapsed, based on a year of 360 days.
Fees, interest and charges in respect of Base Rate Loans shall be calculated for
the actual days elapsed, based on a year of 365 days (or 366 days as applicable)
and shall be payable in Dollars. Each determination by Agent of any interest,
fees or interest rate hereunder shall be final, conclusive and binding for all
purposes, absent manifest error. All fees shall be fully earned when due and
shall not be subject to rebate, refund or proration. All fees payable under
Section 3.2 are compensation for services and are not, and shall not be deemed
to be, interest or any other charge for the use, forbearance or detention of
money. A certificate setting forth amounts payable by Borrowers under
Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent by Agent or the
affected Lender, as applicable, shall be final, conclusive and binding for all
purposes, absent manifest error, and Borrowers shall pay such amounts to the
appropriate party within 10 Business Days following receipt of the certificate.

3.4. Reimbursement Obligations. Borrowers shall reimburse Agent for all
Extraordinary Expenses promptly upon written request (including documentation
reasonably supporting such request). Borrowers shall also reimburse Agent for
all (a) reasonable out-of-pocket legal, accounting, appraisal, consulting, and
other fees, costs and expenses incurred by it in connection with negotiation and
preparation of any Loan Documents, including any amendment or other modification
thereof; (b) legal, accounting, appraisal, consulting and other fees, costs and
expenses in connection with administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), all fees, costs
and expenses in connection with each inspection, audit or appraisal with respect
to any Obligor or Collateral, whether prepared by Agent’s personnel or a third
party. All legal, accounting and consulting fees shall be charged to Borrowers
by Agent’s professionals at their full hourly rates, regardless of any reduced
or alternative fee billing arrangements that Agent, any Lender or any of their
Affiliates may have with such professionals that otherwise might apply to this
or any other transaction. Borrowers acknowledge that counsel may provide Agent
with a benefit (such as a discount, credit or accommodation for other matters)
based on counsel’s overall relationship with Agent, including fees paid
hereunder. If, for any reason (including inaccurate reporting in any Borrower
Materials or any Report), it is determined that a higher Applicable Margin
should have applied to a period than was actually applied, then the proper

 

43



--------------------------------------------------------------------------------

margin shall be applied retroactively and within two (2) Business Days of
written notice from Agent the Borrowers shall pay to Agent, for the ratable
benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid. If, for any reason (including inaccurate reporting in any
Borrower Materials or any Report), it is determined that a lower Applicable
Margin should have applied to a period than was actually applied, then the
proper margin shall be applied retroactively (such retroactivity not to exceed
90 days from the date of such determination) and Agent shall establish a credit
for Borrowers in an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid for such period to Lenders; provided that nonpayment of such
amount by Borrowers as a result of any such inaccuracy shall not constitute a
Default or Event of Default (whether retroactive or otherwise), and no such
amount shall be deemed overdue (and no amount shall accrue interest at the
applicable Default Rate), at any time prior to the third (3rd) Business Day
following written notice thereof from Agent. All amounts payable by Borrowers
under this Section shall be due and payable promptly following demand therefor,
or in the case of Extraordinary Expenses, on demand.

3.5. Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrowers shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans. Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

3.6. Inability to Determine Rates. If Agent determines, or if Required Lenders
notify Agent, for any reason in connection with a request for a Borrowing of, or
conversion to or continuation of, a LIBOR Loan that (a) Dollar deposits are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (b) adequate and reasonable
means do not exist for determining LIBOR for the requested Interest Period, or
(c) LIBOR for the requested Interest Period does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, then Agent will promptly
so notify Borrower Agent and each Lender. Thereafter, the obligation of Lenders
to make or maintain LIBOR Loans shall be suspended until Agent (upon instruction
by Required Lenders) revokes such notice. Upon receipt of such notice, Borrower
Agent may revoke any pending request for a Borrowing of, conversion to or
continuation of a LIBOR Loan or, failing that, will be deemed to have submitted
a request for a Base Rate Loan.

3.7. Increased Costs; Capital Adequacy.

3.7.1. Increased Costs Generally. If any Change in Law shall:

 

44



--------------------------------------------------------------------------------

(a) impose modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;

(b) subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b), (c) or (d) of the definition of Excluded Taxes, or
(iii) Connection Income Taxes) with respect to any Loan, Letter of Credit,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto; or

(c) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting any Loan, Loan Document, Letter of
Credit or participation in LC Obligations or Commitment;

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or converting to or continuing any interest option for a Loan, or to
increase the cost to such Lender or Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or any other amount) then, within 10 Business Days of
receiving the request from such Lender or Issuing Bank, Borrowers will pay to
such Lender or Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or Issuing Bank, as applicable, for such additional
costs incurred or reduction suffered.

3.7.2. Capital Requirements. If any Lender or Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations or Loans, to a level below that which such Lender, Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s, Issuing Bank’s and holding company’s policies with
respect to capital adequacy), then within 10 Business Days of receiving the
request from such Lender or Issuing Bank, Borrowers will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate it or its holding company for any such reduction suffered.

3.7.3. Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than nine months prior to the date that Lender or
Issuing Bank notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

45



--------------------------------------------------------------------------------

3.8. Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.9, then at the request of Borrower Agent, such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to it or
unlawful. Borrowers shall promptly following request therefor pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

3.9. Funding Losses. If for any reason (a) any Borrowing of, or conversion to or
continuation of, a LIBOR Loan does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a day
other than the end of its Interest Period, or (c) Borrowers fail to repay a
LIBOR Loan when required hereunder, then Borrowers shall pay to Agent its
customary administrative charge and to each Lender all losses and expenses that
it sustains as a consequence thereof, including loss of anticipated profits and
any loss or expense arising from liquidation or redeployment of funds or from
fees payable to terminate deposits of matching funds. Lenders shall not be
required to purchase Dollar deposits in the London interbank market or any other
offshore Dollar market to fund any LIBOR Loan, but the provisions hereof shall
be deemed to apply as if each Lender had purchased such deposits to fund its
LIBOR Loans.

3.10. Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 4. LOAN ADMINISTRATION

4.1. Manner of Borrowing and Funding Revolver Loans.

4.1.1. Notice of Borrowing.

(a) Whenever Borrowers desire funding of a Borrowing of Revolver Loans, Borrower
Agent shall give Agent a Notice of Borrowing. Such notice must be received by
Agent no later than 12:00 noon Chicago time (i) on the Business Day of the
requested funding date, in the case of Base Rate Loans, and (ii) at least three
Business Days prior to the requested funding date, in the case of LIBOR Loans.
Notices received after 12:00 noon Chicago time shall be deemed received on the
next Business Day. Subject to Section 3.5 and Section 3.6, each

 

46



--------------------------------------------------------------------------------

Notice of Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as Base Rate Loans, or LIBOR Loans, and
(D) in the case of LIBOR Loans, the duration of the applicable Interest Period
(which shall be deemed to be 30 days if not specified).

(b) Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for Base Rate Loans, on the due
date, in the amount due. The proceeds of such Revolver Loans shall be disbursed
as direct payment of the relevant Obligation. In addition, Agent may, at its
option, charge such Obligations against Borrower Agent’s primary disbursement
account maintained with Agent or any of its Affiliates.

(c) If Borrowers establish a controlled disbursement account with Agent or any
Affiliate of Agent, then the presentation for payment of any check or other item
of payment drawn on such account at a time when there are insufficient funds to
cover it shall be deemed to be a request for Base Rate Loans on the date of such
presentation, in the amount of the check and items presented for payment. The
proceeds of such Revolver Loans may be disbursed directly to the controlled
disbursement account or other appropriate account.

4.1.2. Fundings by Lenders. Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder. Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 1:00 p.m. Chicago time on the
proposed funding date for Base Rate Loans or by 3:00 p.m. Chicago time, at least
two Business Days before any proposed funding of LIBOR Loans. Each Lender shall
fund to Agent such Lender’s Pro Rata share of the Borrowing to the account
specified by Agent in immediately available funds not later than 2:00 p.m.
Chicago time on the requested funding date unless Agent’s notice is received
after the times provided above, in which event Lender shall fund its Pro Rata
share by 11:00 a.m. Chicago time on the next Business Day. Subject to its
receipt of such amounts from Lenders, Agent shall disburse the proceeds of the
Revolver Loans as directed by Borrower Agent. Unless Agent shall have received
(in sufficient time to act) written notice from a Lender that it does not intend
to fund its Pro Rata share of a Borrowing, Agent may assume that such Lender has
deposited or promptly will deposit its share with Agent, and Agent may disburse
a corresponding amount to Borrowers. If a Lender’s share of any Borrowing or of
any settlement pursuant to Section 4.1.3(b) is not received by Agent, then
Borrowers agree to repay to Agent on demand the amount of such share, together
with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing.

4.1.3. Swingline Loans; Settlement.

(a) Agent may, but shall not be obligated to, advance Swingline Loans to
Borrowers, up to an aggregate outstanding amount equal to 10% of the Revolver
Commitments at such time, unless the funding is specifically required to be made
by all Lenders hereunder. Each Swingline Loan shall constitute a Revolver Loan,
for all purposes, except that payments thereon shall be made to Agent for its
own account until Lenders have funded their participations therein as provided
below. The obligation of Borrowers to repay Swingline Loans shall be evidenced
by the records of Agent and need not be evidenced by any promissory note.

 

47



--------------------------------------------------------------------------------

(b) To facilitate administration of the Revolver Loans, Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that settlement among them with respect to Swingline Loans and
other Revolver Loans may take place on a date determined from time to time by
Agent, which shall occur at least once each week. On each settlement date,
settlement shall be made with each Lender in accordance with the Settlement
Report delivered by Agent to Lenders. Between settlement dates, Agent may in its
discretion apply payments on Revolver Loans to Swingline Loans, regardless of
any designation by Borrower or any provision herein to the contrary. Each
Lender’s obligation to make settlements with Agent is absolute and
unconditional, without offset, counterclaim or other defense, and whether or not
the Revolver Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied or waived. If, due to an Insolvency
Proceeding with respect to a Borrower or otherwise, any Swingline Loan may not
be settled among Lenders hereunder, then each Lender having a Revolver
Commitment shall be deemed to have purchased from Agent a Pro Rata participation
in each unpaid Swingline Loan and shall transfer the amount of such
participation to Agent, in immediately available funds, within one Business Day
after Agent’s request therefor.

4.1.4. Notices. Each Borrower authorizes Agent and Lenders (and Agent and
Lenders hereby agree) to extend, convert or continue Loans, effect selections of
interest rates, and transfer funds to or on behalf of Borrowers based on
telephonic or e-mailed instructions to Agent. Borrowers shall confirm each such
request by prompt delivery to Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs materially from the
action taken by Agent or Lenders, the records of Agent and Lenders shall govern.
Neither Agent nor any Lender shall have any liability for any loss suffered by a
Borrower as a result of Agent or any Lender acting upon its understanding of
telephonic or e-mailed instructions from a person believed in good faith by
Agent or any Lender to be a person authorized to give such instructions on a
Borrower’s behalf.

4.2. Defaulting Lender. Notwithstanding anything herein to the contrary:

4.2.1. Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Agent shall reallocate Pro Rata shares
by excluding the Commitments and Loans of a Defaulting Lender from the
calculation of such shares. A Defaulting Lender shall have no right to vote on
any amendment, waiver or other modification of a Loan Document until all of its
defaulted obligations have been cured.

4.2.2. Payments; Fees. Agent shall receive and retain any amounts payable to a
Defaulting Lender under the Loan Documents, and a Defaulting Lender shall be
deemed to have assigned to Agent such amounts until all Obligations owing to
Agent, non-Defaulting Lenders and other Secured Parties have been paid in full.
Agent shall use such amounts to cover the Defaulting Lender’s defaulted
obligations, to Cash Collateralize such Lender’s Fronting Exposure, to readvance
the amounts to Borrowers or to repay Obligations. A Lender shall not be entitled
to receive any fees accruing hereunder during the period in which it is a
Defaulting Lender, and the unfunded portion of its Commitment shall be
disregarded for purposes of calculating the unused line fee under Section 3.2.1.
If any LC Obligations owing to a Defaulted Lender are reallocated to other
Lenders, fees attributable to such LC Obligations under Section

 

48



--------------------------------------------------------------------------------

3.2.2 shall be paid to such Lenders. Agent shall be paid all fees attributable
to LC Obligations that are not reallocated or cash collateralized.

4.2.3. Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent
and Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and the Revolver
Usage and other exposures under the Revolver Commitments shall be reallocated
among Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including payment of any breakage costs for reallocated LIBOR Loans) in
accordance with the readjusted Pro Rata shares. Unless expressly agreed by
Borrowers, Agent and Issuing Bank, no reinstatement of a Defaulting Lender shall
constitute a waiver or release of claims against such Lender. The failure of any
Lender to fund a Loan, to make a payment in respect of LC Obligations or
otherwise to perform obligations hereunder shall not relieve any other Lender of
its obligations under any Loan Document, and no Lender shall be responsible for
default by another Lender. For the avoidance of doubt, Lenders and Agent agree
that, solely for purposes of determining a Defaulting Lender’s right to vote on
matters relating to the Loan Documents and to share in payments, fees and
Collateral proceeds thereunder, a Defaulting Lender shall not be deemed to be a
“Lender” until all its defaulted obligations have been cured

4.3. Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus any
increment of $100,000 in excess thereof. No more than six Borrowings of LIBOR
Loans may be outstanding at any time (or to the extent there has been an
increase in the Revolver Commitments pursuant to Section 2.1.7, nine
Borrowings), and all LIBOR Loans denominated in the same currency and having the
same length and beginning date of their Interest Periods shall be aggregated
together and considered one Borrowing for this purpose. Upon determining LIBOR
for any Interest Period requested by Borrowers, Agent shall promptly notify
Borrowers thereof by telephone or electronically and, if requested by Borrowers,
shall confirm any telephonic notice in writing.

4.4. Borrower Agent. Each Borrower hereby designates the Company (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrower Materials or Reports, receipt and payment of Obligations, requests
for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender. Borrower Agent hereby accepts
such appointment. Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
Notice of Borrowing) delivered by Borrower Agent on behalf of any Borrower.
Agent and Lenders may give any notice or communication with a Borrower hereunder
to Borrower Agent on behalf of such Borrower. Each of Agent, Issuing Bank and
Lenders shall have the right, in its discretion, to deal exclusively with
Borrower Agent for any or all purposes under the Loan Documents. Each Borrower
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against it, as though made by such Borrower.

 

49



--------------------------------------------------------------------------------

4.5. One Obligation. The Loans, LC Obligations and other Obligations constitute
one general obligation of Borrowers (unless otherwise expressly provided in any
Loan Document) and are secured by Agent’s Lien on all Collateral; provided,
however, that Agent and each Lender shall be deemed to be a creditor of, and the
holder of a separate claim against, each Borrower to the extent of any
Obligations jointly or severally owed by such Borrower.

4.6. Effect of Termination. On the effective date of the termination of the
Revolver Commitments, all Obligations shall be immediately due and payable, and
any Lender may terminate its and its Affiliates’ Bank Products (including, only
with the consent of Agent, any Cash Management Services). Until Full Payment of
the Obligations, all undertakings of Borrowers contained in the Loan Documents
shall continue, and Agent shall retain its Liens in the Collateral and all of
its rights and remedies under the Loan Documents. Notwithstanding Full Payment
of the Obligations, Agent shall not be required to terminate its Liens in any
Collateral unless, with respect to any damages Agent may incur as a result of
the dishonor or return of Payment Items applied to Obligations, Agent receives
(a) a written agreement, executed by Borrowers and any Person whose advances are
used in whole or in part to satisfy the Obligations, indemnifying Agent and
Lenders from any such damages; or (b) such Cash Collateral as Agent, in its
Permitted Discretion, deems necessary to protect against any such damages.
Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 15.2 and this Section, and
the obligation of each Obligor and Lender with respect to each indemnity or
waiver given by it in any Loan Document, shall survive Full Payment of the
Obligations and any release relating to this credit facility.

SECTION 5. PAYMENTS

5.1. General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free and clear of
(and without deduction for) any Taxes, and in immediately available funds, not
later than 12:00 noon Chicago time on the due date. Any payment after such time
shall be deemed made on the next Business Day. Any payment of a LIBOR Loan prior
to the end of its Interest Period shall be accompanied by all amounts due under
Section 3.9. Any prepayment of Revolver Loans shall be applied first to Base
Rate Loans and then to LIBOR Loans.

5.2. Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. Subject to Section 2.1.5, if an Overadvance exists at any time,
Borrowers shall, on the sooner of Agent’s demand or the first Business Day after
any Borrower has knowledge thereof, repay Revolver Loans or Cash Collateralize
Letters of Credit in an amount sufficient to reduce Revolver Usage to the
Borrowing Base. If any Asset Disposition includes the disposition of Eligible
Accounts or Eligible Inventory, Net Proceeds equal to the greater of (a) the net
book value of such Accounts and Inventory, or (b) the reduction in the Borrowing
Base, upon giving effect to such disposition, shall be applied to the Revolver
Loans.

5.3. Repayment.

5.3.1. Mandatory Prepayments.

 

50



--------------------------------------------------------------------------------

(a) Within five Business Days of the receipt of any proceeds of insurance or
condemnation awards paid in respect of any Equipment or Real Estate, Borrowers
shall prepay Revolver Loans and Borrowers shall permanently reduce the Revolver
Commitments; provided, that (i) Borrowers shall not be required to effect such
permanent reduction in the Revolver Commitments unless the failure to effect
such permanent reduction would create an obligation of any Borrower to make an
offer to repurchase the Second Lien Notes and (ii) such Net Proceeds shall not
be required to be so applied on such date to the extent that Borrower Agent
shall have delivered an officer’s certificate to Agent on or prior to such date
stating that such proceeds shall actually be used to acquire Property useful in
the business of the Obligors within 270 days (or such longer period as Agent
shall consent to in writing) of receipt of such Net Proceeds (or a binding
commitment to acquire such Property is entered into within 270 days and such
reinvestment is actually made within the later of 365 days or 90 days from the
date of such binding commitment or, in each case, such period as Agent shall
consent to in writing), provided further, that (i) no Event of Default has
occurred and is continuing and (ii) the replaced Property is free of Liens,
other than Permitted Liens. Borrowers shall prepay Revolver Loans in the amount
of any Net Proceeds not actually reinvested within such 270 or 365, as
applicable, day period (or such period as consented to by Agent hereunder) and
reduce the Revolver Commitments in an amount equal to such prepayment.

(b) On the Commitment Termination Date, Borrowers shall prepay all Revolver
Loans (unless sooner repaid hereunder).

5.4. Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.

5.5. Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.

5.6. Allocation of Payments.

5.6.1. Allocations Generally. Absent an Event of Default, monies to be applied
to Obligations from payments by Obligors, shall be allocated as follows:

(a) if a specific payment of principal, interest, fees or other sum payable
under the Loan Documents, according to the instruction of Borrower Agent;

(b) if a mandatory prepayment, according to Section 5.3.1; and

(c) if any other amount, applied to the Obligations at the discretion of Agent.

 

51



--------------------------------------------------------------------------------

5.6.2. Post-Default Allocation. During an Event of Default, monies to be applied
to the Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows:

(a) first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;

(b) second, to all amounts owing to Agent on Swingline Loans, Protective
Advances, and Loans and participations that a Defaulting Lender has failed to
settle or fund;

(c) third, to all amounts owing to Issuing Bank on LC Obligations;

(d) fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;

(e) fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;

(f) sixth, to Cash Collateralize all LC Obligations;

(g) seventh, to all other Loans, and to Secured Bank Product Obligations arising
under Hedge Agreements (including Cash Collateralization thereof) up to the
amount of Reserves existing therefor;

(h) eighth, to all other Secured Bank Product Obligations;

(i) ninth, all remaining Obligations; and

(j) last, to the Borrower.

5.6.3. Application of Amounts. Amounts shall be applied to each category of
Obligations set forth in Section 5.6.2 until Full Payment thereof and then to
the next category. If amounts are insufficient to satisfy a category, they shall
be applied on a pro rata basis among the Obligations in the category. Monies and
proceeds obtained from an Obligor shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other Obligors to preserve the allocations in any applicable
category. Agent shall have no obligation to calculate the amount of any Secured
Bank Product Obligation and may request a reasonably detailed calculation
thereof from a Secured Bank Product Provider. If the provider fails to deliver
such calculation within five Business Days following request by Agent, Agent may
assume such amount is zero. The allocations set forth in Section 5.6.2 are
solely to determine the rights and priorities of Agent and Lenders as among
themselves, and may be changed by agreement among them without the consent of
any Obligor. Section 5.6.2 is not for the benefit of or enforceable by any
Borrower.

5.6.4. Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

 

52



--------------------------------------------------------------------------------

5.7. Application of Payments. During a Cash Dominion Trigger Period, the ledger
balance in the main Dominion Account as of the end of a Business Day shall be
applied to the Obligations at the beginning of the next Business Day. If, as a
result of such application, a credit balance exists, the balance shall not
accrue interest in favor of Borrowers and shall be made available to Borrowers
as long as no Default or Event of Default exists. Each Borrower irrevocably
waives the right to direct the application of any payments or Collateral
proceeds, and agrees that Agent shall have the continuing, exclusive right to
apply and reapply same against the Obligations, in such manner as Agent deems
advisable, subject to the proviso in Section 5.6.2 and the following sentence.

5.8. Loan Account; Account Stated.

5.8.1. Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrowers resulting from each Loan or issuance of a Letter of Credit from
time to time. Any failure of Agent to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Agent may maintain a single Loan
Account in the name of each relevant Borrower for the account of the
Obligations. Each Borrower confirms that such arrangement shall have no effect
on the joint and several character of its liability with each other Borrower for
the Obligations.

5.8.2. Entries Binding. Entries made in the Loan Accounts shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Accounts are provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.9. Taxes.

5.9.1. Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a) All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law (as determined by Agent in its discretion) requires the deduction or
withholding of any Tax from any such payment by Agent or an Obligor, then Agent
or such Obligor shall be entitled to make such deduction or withholding based on
information and documentation provided pursuant to Section 5.10.

(b) If Agent or any Obligor is required by the Code to withhold or deduct Taxes,
including backup withholding and withholding taxes, from any payment, then
(i) Agent shall pay the full amount that it determines is to be withheld or
deducted to the relevant Governmental Authority pursuant to the Code, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(c) If Agent or any Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes from any payment, then (i) Agent or such
Obligor, to the extent required by Applicable Law, shall timely pay the full
amount to be withheld or deducted

 

53



--------------------------------------------------------------------------------

to the relevant Governmental Authority, and (ii) to the extent the withholding
or deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Obligor shall be increased as necessary so that the Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

5.9.2. Payment of Other Taxes. Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.

5.9.3. Tax Indemnification

(a) Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Each
Borrower shall indemnify and hold harmless Agent against any amount that a
Lender or Issuing Bank fails for any reason to pay indefeasibly to Agent as
required pursuant to this Section. Each Borrower shall make payment within 10
days after demand for any amount or liability payable under this Section. A
certificate as to the amount of such payment or liability delivered to Borrowers
by a Lender or Issuing Bank (with a copy to Agent), or by Agent on its own
behalf or on behalf of any Recipient, shall be conclusive absent manifest error.

(b) Each Lender and Issuing Bank shall indemnify and hold harmless, on a several
basis, (i) Agent against any Indemnified Taxes attributable to such Lender or
Issuing Bank (but only to the extent Borrowers have not already paid or
reimbursed Agent therefor and without limiting Borrowers’ obligation to do so),
(ii) Agent and Obligors, as applicable, against any Taxes attributable to such
Lender’s failure to maintain a Participant register as required hereunder, and
(iii) Agent and Obligors, as applicable, against any Excluded Taxes attributable
to such Lender or Issuing Bank, in each case, that are payable or paid by Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Lender and Issuing Bank shall make payment within 10 days after
demand for any amount or liability payable under this Section. A certificate as
to the amount of such payment or liability delivered to any Lender or Issuing
Bank by Agent shall be conclusive absent manifest error.

5.9.4. Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant to
this Section, then upon request, Agent shall deliver to Borrower Agent or
Borrower Agent shall deliver to Agent, respectively, a copy of a receipt issued
by the appropriate Governmental Authority evidencing the payment, a copy of any
return required by Applicable Law to report the payment, or other evidence of
payment reasonably satisfactory to Agent or Borrower Agent, as applicable.

5.9.5. Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or Issuing Bank, nor have any obligation to pay to any Lender or
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of a Lender or Issuing Bank. If a Recipient

 

54



--------------------------------------------------------------------------------

determines in its discretion that it has received a refund of any Taxes as to
which it has been indemnified by Borrowers or with respect to which a Borrower
has paid additional amounts pursuant to this Section, it shall pay Borrowers an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrowers with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that
Borrowers agree, upon request by the Recipient, to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient if the Recipient is required to repay
such refund to the Governmental Authority. Notwithstanding anything herein to
the contrary, no Recipient shall be required to pay any amount to Borrowers if
such payment would place the Recipient in a less favorable net after-Tax
position than it would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. In no event shall Agent or any Recipient be required to
make its tax returns (or any other information relating to its taxes that it
deems confidential) available to any Obligor or other Person.

5.9.6. Survival. Each party’s obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender or Issuing Bank, the termination of the Commitments,
and the repayment, satisfaction, discharge or Full Payment of any Obligations.

5.10. Lender Tax Information.

5.10.1. Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Agent properly completed and executed documentation
reasonably requested by Borrowers or Agent as will permit such payments to be
made without or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrowers or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrowers
or Agent to enable them to determine whether such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding the
foregoing, such documentation (other than documentation described in Sections
5.10.2(a), (b) and (d)) shall not be required if a Lender reasonably believes
delivery of the documentation would subject it to any material unreimbursed cost
or expense or would materially prejudice its legal or commercial position.

5.10.2. Documentation. Without limiting the foregoing, if any Borrower is a U.S.
Person,

(a) Any Lender that is a U.S. Person shall deliver to Borrowers and Agent on or
prior to the date on which such Lender becomes a Lender hereunder (and from time
to time thereafter upon reasonable request of Borrowers or Agent), executed
originals of IRS Form W-9, certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(b) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from

 

55



--------------------------------------------------------------------------------

time to time thereafter upon reasonable request of Borrowers or Agent),
whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (y) with respect to
other payments under the Loan Documents, IRS Form W-8BEN establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Agent to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate in form satisfactory to Agent, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon the reasonable request
of Borrowers or Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers or
Agent to determine the withholding or deduction required to be made; and

(d) if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers
and Agent at the time(s) prescribed by law and otherwise as reasonably requested
by Borrowers or Agent such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or Agent as may be necessary for them to
comply with their obligations under FATCA and to determine that such Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date hereof.

 

56



--------------------------------------------------------------------------------

5.10.3. Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and Agent in writing of its inability to do
so.

5.11. Nature and Extent of Each Borrower’s Liability.

5.11.1. Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents, except its Excluded Swap Obligations. Each
Borrower agrees that its guaranty obligations hereunder constitute a continuing
guaranty of payment and not of collection, that such obligations shall not be
discharged until Full Payment of the Obligations and that to the extent
permitted by Applicable Law, such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code (or the equivalent in any applicable jurisdiction); (f) any
borrowing or grant of a Lien by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code or otherwise (or the equivalent in any
applicable jurisdiction); (g) the disallowance of any claims of Agent or any
Lender against any Obligor for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or otherwise (or the equivalent in any
applicable jurisdiction); or (h) any other action or circumstances that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, except Full Payment of all Obligations.

5.11.2. Waivers.

(a) To the extent permitted by Applicable Law, each Borrower expressly waives
all rights that it may have now or in the future under any statute, at common
law, in equity or otherwise, to compel Agent or Lenders to marshal assets or to
proceed against any Obligor, other Person or security for the payment or
performance of any Obligations before, or as a condition to, proceeding against
such Borrower. To the extent permitted by Applicable Law, each Borrower waives
all defenses available to a surety, guarantor or accommodation co-obligor other
than Full Payment of all Obligations and waives, to the maximum extent permitted
by Applicable Law, any right to revoke any guaranty of Obligations as long as it
is a Borrower. It is agreed among each Borrower, Agent and Lenders that the
provisions of this Section 5.11 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent and
Lenders would decline to make Loans and issue Letters of Credit. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

 

57



--------------------------------------------------------------------------------

(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.11. If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or otherwise, each
Borrower consents to such action and waives to the extent permitted by
Applicable Law any claim based upon it, even if the action may result in loss of
any rights of subrogation that any Borrower might otherwise have had. Any
election of remedies that results in denial or impairment of the right of Agent
or any Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations. Each Borrower waives to the extent permitted by Applicable Law all
rights and defenses arising out of an election of remedies, such as non-judicial
foreclosure with respect to any security for the Obligations, even though that
election of remedies destroys such Borrower’s rights of subrogation against any
other Person. Agent may bid Obligations, in whole or part, at any foreclosure,
trustee or other sale, including any private sale, and the amount of such bid
need not be paid by Agent but shall be credited against the Obligations. The
amount of the successful bid at any such sale, whether Agent or any other Person
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral, and the difference between such bid amount and the
remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 5.11, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which Agent or any Lender might otherwise
be entitled but for such bidding at any such sale.

5.11.3. Extent of Liability; Contribution.

(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.11 shall not exceed the greater of (i) all amounts for
which such Borrower is primarily liable, as described in clause (c) below, and
(ii) such Borrower’s Allocable Amount.

(b) If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

(c) Section 5.11.3(a) shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Borrower and then re-loaned or otherwise transferred to,
or for the benefit of, such Borrower), LC Obligations relating to Letters of
Credit issued to support its business, Secured

 

58



--------------------------------------------------------------------------------

Bank Product Obligations incurred to support its business, and all accrued
interest, fees, expenses and other related Obligations with respect thereto, for
which such Borrower shall be primarily liable for all purposes hereunder. Agent
and Lenders shall have the right, at any time in their Permitted Discretion, to
condition Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of Loans
and Letters of Credit to a Borrower based on that calculation.

(d) Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien
as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

5.11.4. Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise. Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease the administration of their relationship with Lenders, all to
the mutual advantage of Borrowers. Borrowers acknowledge and agree that Agent’s
and Lenders’ willingness to extend credit to Borrowers and to administer the
Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.

5.11.5. Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations, subject to Section 10.2.9.

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions Precedent to Effective Date. This Agreement shall not become
effective until the date on which each of the following conditions is satisfied
or waived in writing by Agent and the Lenders:

(a) This Agreement shall be executed by each Borrower, Obligor, Agent and
Lenders, and counterparts hereof as so executed shall have been delivered to
Agent;

(b) Agent shall have received an affirmation and consent from each Obligor in
form, scope and substance reasonably satisfactory to Agent;

(c) Agent shall have received certificates, in form and substance reasonably
satisfactory to it, from a knowledgeable Senior Officer of Obligors certifying
that, after giving

 

59



--------------------------------------------------------------------------------

effect to the initial Loans and transactions hereunder occurring on the
Effective Date, (i) the Obligors (taken as a whole) are Solvent; (ii) no Default
or Event of Default exists; and (iii) the representations and warranties set
forth in Section 9 are true and correct;

(d) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) that the charter documents of each Obligor have not been
amended or modified since the Restatement Effective Date, or if any such charter
documents have been so amended or modified, Agent shall have received copies of
the charter documents of each Obligor, certified by the Secretary of State or
other appropriate official of such Obligor’s jurisdiction of organization;

(e) Agent shall have received good standing certificates, as applicable, for
each Obligor, issued by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization and each jurisdiction where such
Obligor’s conduct of business or ownership of Property necessitates
qualification;

(f) Agent shall have received a written opinion of Kirkland & Ellis LLP in form
and substance reasonably satisfactory to Agent; and

(g) Borrowers have paid all reasonable out-of-pocket fees and expenses of Agent
and of legal counsel to Agent that have been invoiced on or prior to the
Effective Date in connection with the preparation, negotiation, execution and
delivery of this Agreement.

6.2. Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans or arrange for issuance of any
Letters of Credit unless the following conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that expressly relate to an earlier date, and, in each such case,
shall be true and correct in all material respects as of such earlier date);

(c) All conditions precedent in any other Loan Document shall be satisfied or
waived; and

(d) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the

 

60



--------------------------------------------------------------------------------

foregoing conditions are satisfied or waived on the date of such request and on
the date of such funding, issuance or grant.

SECTION 7. COLLATERAL

7.1. Grant of Security Interest. To secure the prompt payment and performance of
all Obligations, each Borrower and Guarantor hereby grants to Agent for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
Property of such Borrower, including all of the following Property, whether now
owned or hereafter acquired, and wherever located:

(a) all Accounts;

(b) all Chattel Paper, including electronic chattel paper;

(c) all Commercial Tort Claims listed on Schedule 7.1 (as amended from time to
time);

(d) all Deposit Accounts;

(e) all Documents;

(f) all General Intangibles, including Intellectual Property (excluding intent
to use trademark applications and contracts that prohibit the granting of
security interests or encumbrances);

(g) all Goods, including Inventory, Equipment and fixtures;

(h) all Instruments;

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

(k) all Supporting Obligations;

(l) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;

(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

Notwithstanding the foregoing, in no event shall any of the following Property
be subject to the grant of security pursuant to this Section 7.1 or otherwise
constitute Collateral: (i) all motor vehicles and other assets subject to a
certificate of title (other than aircraft) the perfection of a security interest
in which is excluded from the UCC in the relevant jurisdiction; (ii) any General
Intangible or other rights arising under contracts, Instruments, licenses,
license agreements

 

61



--------------------------------------------------------------------------------

(including Licenses) or other documents, to the extent (and only to the extent)
that the grant of a security interest would (x) constitute a violation of a
restriction in favor of a third party on such grant, unless and until any
required consents shall have been obtained, (y) give any other party the right
to terminate its obligations thereunder, or (z) violate any law, provided,
however, that (1) any portion of any such General Intangible or other right
shall cease to be excluded pursuant to this clause (ii) at the time and to the
extent that the grant of a security interest therein does not result in any of
the consequences specified above and (2) the limitation set forth in this clause
(ii) above shall not affect, limit, restrict or impair the grant by a Grantor of
a security interest pursuant to this Agreement in any such General Intangible or
other right, to the extent that an otherwise applicable prohibition or
restriction on such grant is rendered ineffective by any applicable law,
including the Illinois UCC, (iii) Property (and proceeds thereof) owned by any
Obligor on the date hereof or hereafter acquired that is subject to a Lien
securing a purchase money obligation or Capital Lease permitted to be incurred
pursuant to this Agreement, for so long as the contract or other agreement in
which such Lien is granted (or the documentation providing for such purchase
money obligation or Capital Lease) validly prohibits the creation of any other
Lien on such Property; (iv) applications filed in the United States Patent and
Trademark Office to register trademarks or service marks on the basis of any
Obligor’s “intent to use” such trademarks or service marks unless and until the
filing of a “Statement of Use” or “Amendment to Allege Use” has been filed and
accepted, whereupon such applications shall be automatically subject to the Lien
granted herein and deemed included in the Collateral; (v) any property or assets
to the extent that such grant of a security interest is prohibited by any
Applicable Law, requires a consent not obtained of any Governmental Authority
pursuant to such Applicable Law; (vi) more than 65% of the Equity Interests of
any Foreign Subsidiary which represent Voting Stock to the extent a greater
percentage would result in adverse tax consequences to the Borrowers; (vii) all
tax, payroll, employee benefit, fiduciary and trust accounts; (viii) accounts
receivable and any assets related thereto owned by an Excluded Receivables
Subsidiary or which the Company or its Subsidiaries have agreed to transfer to
an Excluded Receivables Subsidiary; or (ix) de minimus Equity Interests of any
indirect Foreign Subsidiary or other foreign Person directly held by a Borrower
or any Guarantor solely for the benefit of any Person other than any Borrower or
any Guarantor (clauses (i) through (ix) collectively, the “Excluded
Collateral”). Furthermore, any assets or Property constituting “Excluded
Collateral” are expressly excluded from each term used in the definition of
Collateral (and any component definition thereof); provided, that in no event
shall any Collateral that is also Eligible Inventory be considered “Excluded
Collateral” for any purpose.

7.2. [RESERVED].

7.3. Lien on Deposit Accounts; Cash Collateral.

7.3.1. Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all amounts
credited to any Deposit Account of such Borrower, including any sums in any
blocked or lockbox account into which sums are swept. Each Borrower hereby
authorizes and directs each bank or other depository to deliver to Agent, during
any Cash Dominion Trigger Period, on a daily basis, all balances in any Deposit
Account (other than payroll, tax, petty cash, employee benefit and trust deposit
accounts) maintained by such Borrower, for application to the Obligations,
without inquiry into the authority and right of Agent to make such request.

 

62



--------------------------------------------------------------------------------

7.3.2. Cash Collateral. Any Cash Collateral shall be invested, at Borrower
Agent’s election, in Cash Equivalents, and Agent shall have no responsibility
for any investment or loss. Each Borrower hereby grants to Agent, for the
benefit of Secured Parties, a security interest in all Cash Collateral held from
time to time and all proceeds thereof, as security for the Obligations, whether
such Cash Collateral is held in a Cash Collateral Account or elsewhere. Agent
may apply Cash Collateral in Deposit Accounts to the payment of any Obligations
in accordance with the provisions of Section 5.6, as they become due and
payable. Each Cash Collateral Account and all Cash Collateral shall be under the
sole dominion and control of Agent. No Borrower or other Person claiming through
or on behalf of any Borrower shall have any right to any Cash Collateral, until
Full Payment of all Obligations or such amounts are due to be returned to the
Borrowers in accordance with the terms of this Agreement.

7.4. Real Estate Collateral.

7.4.1. Lien on Real Estate. The Obligations shall also be secured by Mortgages
upon all owned Real Estate owned by Borrowers, as listed on Schedule 7.4 hereto.
The Mortgages shall be duly recorded, at Borrowers’ expense, in each office
where such recording is required to constitute a fully perfected Lien on the
Real Estate covered thereby. If any Borrower acquires any owned Real Estate
hereafter, Borrowers shall promptly notify Agent of such acquisition and shall,
within 45 days of Agent’s request, execute, deliver and record a Mortgage
sufficient to create a first priority Lien (subject to Permitted Liens) in favor
of Agent on such Real Estate, and shall promptly deliver all Related Real Estate
Documents.

7.4.2. Collateral Assignment of Leases. To further secure the prompt payment and
performance of all Obligations, each Borrower hereby grants a security interest
and collaterally assigns to Agent, for the benefit of Secured Parties, all of
such Borrower’s right, title and interest in, to and under all now or hereafter
existing leases of real Property to which such Borrower is a party, whether as
lessor or lessee, and all extensions, renewals, modifications and proceeds
thereof; provided, however, the foregoing provision shall exclude any real
Property lease (i) in which Borrower is expressly prohibited from assigning or
transferring its right, title and interest to such real Property lease or
(ii) in which such collateral assignment or grant of security interest would
cause a default thereunder, a loss of rights by such Borrower therein or
thereunder or an increase in the obligations of such Borrower (other than an
obligation to provide notice or other ministerial acts); provided, further that
in the event consent is obtained for such assignment and/or transfer, upon the
granting of the consent, the real Property lease so excluded from this
collateral assignment shall, by virtue of this proviso (without any act or
delivery by any Person), be then subject to the collateral assignment set forth
in this Section 7.4.2.

7.5. Other Collateral.

7.5.1. Commercial Tort Claims. Borrowers shall promptly notify Agent in writing
if any Borrower obtains knowledge that it holds a Commercial Tort Claim (other
than, as long as no Default or Event of Default exists, a Commercial Tort Claim
for less than $1,000,000) and, upon Agent’s request, shall promptly take such
actions as Agent deems appropriate to confer upon Agent (for the benefit of
Secured Parties) a duly perfected, first priority Lien upon such claim.

7.5.2. Certain After-Acquired Collateral. Borrowers shall promptly notify Agent
in writing if, after the Effective Date, any Borrower obtains any interest in
any Collateral

 

63



--------------------------------------------------------------------------------

consisting of Deposit Accounts, Chattel Paper, Documents, Instruments,
Investment Property or Letter-of-Credit Rights, and, upon Agent’s request, shall
promptly take such actions as Agent deems appropriate to effect Agent’s duly
perfected, first priority (subject to Permitted Liens) Lien upon such Collateral
(which is not yet subject to a Lien in favor of Agent), including obtaining any
appropriate possession, control agreement or Lien Waiver. Borrower Agent shall
provide Agent, on a quarterly basis, notification of any Intellectual Property
or rights therein obtained since the last day of the previous Fiscal Quarter,
including the owner of such Intellectual Property and a detailed description
thereof. If any Collateral (other than (i) Property in transit among locations
of Borrowers, (ii) Inventory out for processing, and (iii) Property out for
repair or refurbishment or Property in the possession of employees in the
Ordinary Course of Business, in each case with respect to this clause (iii),
valued at less than $500,000), is in the possession of a third party, at Agent’s
request, Borrowers shall use commercially reasonable efforts to obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Agent. Agent acknowledges that, as of the Effective Date, no actions are
required to have been taken pursuant to this Section 7.5.2.

7.5.3. Aircraft. The Obligations shall also be secured by a security agreement
granting Agent a security interest in any aircraft owned by Borrowers. Such
security agreement shall be duly recorded, at Borrowers’ expense, with the
International Registry (as defined in such security agreement) and with the
appropriate Federal Aviation Administration office, as applicable. If any
Borrower acquires any aircraft hereafter, Borrowers shall promptly notify Agent
of such acquisition and shall, within 60 days of Agent’s request, execute,
deliver and record a security agreement sufficient to create a first priority
Lien (subject to Permitted Liens) in favor of Agent on such aircraft, and shall
promptly deliver all other documents related thereto.

7.6. No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrowers relating to any Collateral.
In no event shall the grant of any Lien under any Loan Document secure an
Excluded Swap Obligation of the granting Obligor.

7.7. Further Assurances. All Liens granted to Agent under the Loan Documents are
for the benefit of Secured Parties. Promptly following written request,
Borrowers shall deliver such instruments, collateral assignments, or other
documents or agreements, and shall take such actions, as Agent deems appropriate
under Applicable Law to evidence or perfect its Lien on any Collateral, or
otherwise to give effect to the intent of this Agreement. Each Borrower and
Guarantor authorizes Agent to file any financing statement that indicates the
Collateral as “all assets” or “all personal property” of such Borrower or
Guarantor, as applicable, or words to similar effect.

7.8. Foreign Subsidiary Stock. The Collateral shall include only 65% of the
Voting Stock of any Foreign Subsidiary to the extent such Voting Stock secures
any Obligation.

SECTION 8. COLLATERAL ADMINISTRATION

8.1. Borrowing Base Certificates. By the 20th day after the last day of each
prior Fiscal Month, Borrowers shall deliver to Agent (and Agent shall promptly
deliver same to Lenders) a Borrowing Base Certificate prepared as of the close
of business on the last day of the previous month and at such other times as
Agent may request. If at any time, Availability is less than $10,000,000 on each
day for five consecutive Business Days, until such time as Availability

 

64



--------------------------------------------------------------------------------

has been greater than $10,000,000 on each day for more than 30 consecutive days,
by the third Business Day of each week thereafter, Borrowers shall deliver an
additional report, in form and substance acceptable to Agent, reflecting
Borrowers’ updated gross accounts receivable, prepared as of the close of
business on the last day of the prior week. All calculations of Availability in
any Borrowing Base Certificate shall originally be made by Borrower Agent and
certified by a Senior Officer, provided that Agent may from time to time review
and adjust any such calculation in its Permitted Discretion (a) to reflect its
reasonable estimate of declines in value of any Collateral, due to collections
received in the Dominion Account or otherwise; (b) to adjust advance rates to
reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (c) to the extent the calculation is not made in accordance with
this Agreement or does not accurately reflect the Availability Reserve.

8.2. Administration of Accounts.

8.2.1. Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request. Each Borrower shall also provide to Agent, on or before the 20th day
after the last day of each prior Fiscal Month, a detailed aged trial balance of
all Accounts as of the end of the preceding Fiscal Month, specifying each
Account’s Account Debtor name and address, amount, invoice date and due date.
With respect to any item delivered pursuant to this Section 8.2.1, each Borrower
shall also provide to Agent such additional documentation showing any discount,
allowance, credit, authorized return or dispute, and including such proof of
delivery, copies of invoices and invoice registers, copies of related documents,
repayment histories, status reports and other information on such periodic basis
as Agent may request. If Accounts in an aggregate face amount of $1,000,000 or
more cease to be Eligible Accounts, Borrowers shall notify Agent of such
occurrence promptly (and in any event within one Business Day) after any
Borrower has knowledge thereof.

8.2.2. Taxes. If an Account of any Borrower includes a charge for any Taxes then
due, Agent is authorized, in its discretion, to pay the amount thereof to the
proper taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Borrowers or with respect to any Collateral.

8.2.3. Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or otherwise.
Borrowers shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.

8.2.4. Maintenance of Dominion Account. Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent. Borrowers shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockbox or Dominion Account,
which may be exercised by Agent during any Cash Dominion Trigger Period,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account, and waiving or subordinating offset rights of such servicer or
bank, except for customary administrative charges. If a Dominion Account is not
maintained with Bank of

 

65



--------------------------------------------------------------------------------

America, Agent may, during any Cash Dominion Trigger Period, require immediate
transfer of all funds in such account to a Dominion Account maintained with Bank
of America, provided, however, that Borrowers may maintain a balance of no more
than $500,000 at any time in its master disbursement account. Agent and Lenders
assume no responsibility to Borrowers for any lockbox arrangement or Dominion
Account, including any claim of accord and satisfaction or release with respect
to any Payment Items accepted by any bank.

8.2.5. Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account. Notwithstanding anything to the contrary contained herein, the
Obligors shall be entitled to maintain amounts of cash and Cash Equivalents in
petty cash (in an aggregate amount for all such accounts not to exceed
$500,000), trust, tax, employee benefit and payroll accounts which are not
Dominion Accounts.

8.3. Administration of Inventory.

8.3.1. Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to Agent, on such periodic basis as Agent may request. Each
Borrower shall conduct a physical inventory in time and manner consistent with
such Borrower’s past practices (and on a more frequent basis if requested by
Agent when an Event of Default exists) and periodic cycle counts consistent with
historical practices, and shall provide to Agent a report based on each such
inventory and count promptly upon completion thereof, together with such
supporting information as Agent may request. Agent may participate in and
observe each physical count, provided that Agent shall be reimbursed for its
participation only in connection with inspections in accordance with
Section 10.1.1.

8.3.2. Returns of Inventory. No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Overadvance exists
or would result therefrom; (c) Agent is promptly notified if the aggregate Value
of all Inventory returned in any Fiscal Month exceeds $2,000,000; and (d) any
net cash payment for such proceeds received by a Borrower for a return is
promptly remitted to Agent for application to the Obligations without a
corresponding commitment reduction.

8.3.3. Acquisition, Sale and Maintenance. Each Borrower shall take all steps to
assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA, in each case except to the extent failure to comply with any
Applicable Law could not result in a Material Adverse Effect. No Borrower shall
sell any Inventory on consignment or approval or any other basis under which the
customer may return or require a Borrower to repurchase such Inventory, except
in the Ordinary Course of Business. Borrowers shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity in all material respects with all
Applicable Law and shall make current rent payments (within applicable grace
periods provided for in leases) at all location where any material portion of
the Collateral is located.

 

66



--------------------------------------------------------------------------------

8.4. Administration of Equipment.

8.4.1. Records and Schedules of Equipment. Each Borrower shall keep accurate and
complete records of its Equipment, including kind, quantity, cost, acquisitions
and dispositions thereof, and shall submit to Agent, on such periodic basis as
Agent may request, a current schedule thereof, in form and containing such
detail as is satisfactory to Agent. Promptly upon request, Borrowers shall
deliver to Agent evidence of their ownership or interests in any Equipment.

8.4.2. Dispositions of Equipment. No Borrower shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.

8.4.3. Condition of Equipment. The Equipment is in satisfactory operating
condition and repair, and all necessary replacements and repairs have been made
so that the value and operating efficiency of the Equipment is preserved at all
times, reasonable wear, tear, casualty and condemnation excepted. No Borrower
shall permit any Equipment to become affixed to real Property unless any
landlord or mortgagee delivers a Lien Waiver.

8.5. Administration of Deposit Accounts. Schedule 8.5 sets forth all Deposit
Accounts maintained by Borrowers, including all Dominion Accounts as of the
Effective Date. Each Borrower shall take all actions necessary to establish
Agent’s control of each such Deposit Account (other than an account exclusively
used for payroll, payroll taxes, taxes, or employee benefits or an account
containing not more than $10,000 at any time (subject to the limitations in
Section 8.2.5)). Each Borrower shall be the sole account holder of each Deposit
Account and shall not allow any other Person (other than Agent and Second Lien
Note Collateral Agent) to have control over a Deposit Account or any Property
deposited therein. Each Borrower shall promptly notify Agent of any opening or
closing of a Deposit Account and, with the consent of Agent, will amend Schedule
8.5 to reflect same.

8.6. General Provisions.

8.6.1. Location of Collateral. All tangible items of Collateral, other than
Property (i) in transit, (ii) Inventory out for processing, or (iii) out for
repair, refurbishment, processing, or in the possession of employees in the
Ordinary Course of Business and in each case with respect to this clause
(iii) valued at less than $500,000, shall at all times other than in the
Ordinary Course of Business be kept by Borrowers at the business locations set
forth in Schedule 8.6.1 (as amended from time to time) except that Borrowers may
(a) make sales or other dispositions of Collateral in accordance with
Section 10.2.7; and (b) (i) move Collateral to any location in the United
States, and (ii) move Collateral located in the United Kingdom or member state
of the European Union to another location in the United Kingdom, member state of
the European Union or the United States, in each case upon five Business Days
prior written notice to Agent.

8.6.2. Insurance of Collateral; Condemnation Proceeds.

(a) Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with

 

67



--------------------------------------------------------------------------------

endorsements and with insurers (with a Best Rating of at least A7, unless
otherwise approved by Agent) satisfactory to Agent. Agent agrees that the
insurance maintained by each Borrower on the Original Closing Date satisfies
this Section 8.6.2. All proceeds under each policy shall be payable to Agent.
From time to time upon request, Borrowers shall promptly following request,
deliver to Agent the certified copies of its insurance policies and updated
flood plain searches. Unless Agent shall agree otherwise, each policy shall
include satisfactory endorsements (i) showing Agent as loss payee; (ii) to the
extent available requiring 30 days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever; and (iii) to the extent
available specifying that the interest of Agent shall not be impaired or
invalidated by any act or neglect of any Borrower or the owner of the Property,
nor by the occupation of the premises for purposes more hazardous than are
permitted by the policy. If any Borrower fails to provide and pay for any
insurance, Agent may, at its option, but shall not be required to, procure the
insurance and charge Borrowers therefor. Each Borrower agrees to deliver to
Agent, promptly as rendered, copies of all reports made to insurance companies.
While no Event of Default exists, Borrowers may settle, adjust or compromise any
insurance claim, as long as the proceeds are delivered to Agent in accordance
with Section 5.3.1(a). If an Event of Default exists, only Agent shall be
authorized to settle, adjust and compromise such claims.

(b) Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance or business interruption insurance) and any awards arising from
condemnation of any Collateral shall be paid to Agent in accordance with
Section 5.3.1(a). Any such proceeds or awards that relate to Inventory shall be
applied to payment of the Revolver Loans.

8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.

8.6.4. Defense of Title to Collateral. Each Borrower shall at all times defend
its title to Collateral and Agent’s Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens and other claims or demands
permitted to exist hereunder.

8.7. Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this
Section 8.7. Agent, or Agent’s designee, may, without notice and in either its
or a Borrower’s name, but at the cost and expense of Borrowers:

(a) Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control in accordance with the terms of the Loan Documents; and

(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or

 

68



--------------------------------------------------------------------------------

otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Borrower’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Borrower, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use a Borrower’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) to the extent a Borrower has rights sufficient to allow Agent to do so, use
information contained in any data processing, electronic or information systems
relating to Collateral; (x) make and adjust claims under insurance policies;
(xi) take any action as may be necessary or appropriate to obtain payment under
any letter of credit, banker’s acceptance or other instrument for which a
Borrower is a beneficiary; and (xii) take all other actions as Agent deems
appropriate to fulfill any Borrower’s obligations under the Loan Documents.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1. General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Revolver Commitments, Loans
and Letters of Credit, each Borrower represents and warrants that:

9.1.1. Organization and Qualification. Each Obligor is duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its organization. Each Obligor is duly qualified, authorized to do business
and in good standing (if applicable) as a foreign corporation or company in each
jurisdiction where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect.

9.1.2. Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law,
Material Contract or Restrictive Agreement except to the extent such violation
or default could not reasonably be expected to result in a Material Adverse
Effect; or (d) result in or require the imposition of any Lien (other than
Permitted Liens) on any Property of any Obligor.

9.1.3. Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by (i) bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and
(ii) with respect to enforceability against Foreign Subsidiaries or under
foreign laws, the effect of foreign laws, rules and regulation as they relate to
pledges, if any, of Capital Stock in Foreign Subsidiaries and intercompany
Indebtedness owed by Foreign Subsidiaries.

 

69



--------------------------------------------------------------------------------

9.1.4. Capital Structure. Schedule 9.1.4 shows, for each Obligor, its name, its
jurisdiction of organization, its authorized and issued Equity Interests, the
holders of its Equity Interests, and all agreements binding on such holders with
respect to their Equity Interests as of the Original Closing Date. Except as
disclosed on Schedule 9.1.4, in the five years preceding the Original Closing
Date, no Obligor has acquired any substantial assets from any other Person nor
been the surviving entity in a merger or combination. Each Borrower has good
title to its Equity Interests in its Subsidiaries, subject only to Agent’s Lien
and other Permitted Liens, and all such Equity Interests are duly issued, fully
paid and non-assessable to the extent applicable. Except as set forth on
Schedule 9.1.4, as of the Original Closing Date, there are no outstanding
purchase options, warrants, subscription rights, agreements to issue or sell,
convertible interests, phantom rights or powers of attorney relating to Equity
Interests of any Obligor.

9.1.5. Title to Properties; Priority of Liens. Each Borrower and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its
material Real Estate, and good and marketable title to all of its material
personal Property, including all such Property reflected in any financial
statements delivered to Agent or Lenders, in each case free of Liens except
Permitted Liens and minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
Property for its intended purposes. Each Borrower and Subsidiary has paid and
discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens. To the extent required by the Loan
Documents, all Liens of Agent in the Collateral are duly perfected, valid and
enforceable first priority Liens, subject only to Permitted Liens and minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such Property for its intended purposes;
provided, however, that for registered United States trademarks, United States
trademark applications, United States patents, United States patent
applications, and registered United States copyrights, the security interest
will be perfected upon filing, to the extent perfection of a security interest
can be accomplished by such a filing, of the Trademark Security Agreement with
the United States Patent and Trademark Office, the Patent Security Agreement
with the United States Patent and Trademark Office, or the Copyright Security
Agreement with the United States Copyright Office, and such perfected security
interest is enforceable as such against any and all creditors of and purchasers
from Obligors in the United States.

9.1.6. Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:

(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale, a copy of which has been furnished or is available to Agent on request;

 

70



--------------------------------------------------------------------------------

(d) it is absolutely owing by the Account Debtor, without contingency in any
respect;

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected in Borrowers’ records related thereto and in the reports submitted
to Agent hereunder; and

(g) to the best of Borrowers’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectability of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and
(iii) there are no proceedings or actions threatened or pending against any
Account Debtor that could reasonably be expected to have a material adverse
effect on the Account Debtor’s financial condition.

9.1.7. Financial Statements. The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of Borrowers and
Subsidiaries that have been and are hereafter delivered to Agent and Lenders,
are prepared in accordance with GAAP, and fairly present in all material
respects the financial positions and results of operations of Borrowers and
Subsidiaries at the dates and for the periods indicated, subject to, in the case
of monthly or quarterly balance sheets and related statements, to the absence of
footnotes and year end audit adjustments. All projections delivered by the
Obligors to Agent and Lenders have been prepared in good faith, based on
reasonable assumptions in light of the circumstances at such time, it being
acknowledged, and agreed by Lenders, however, that projections as to future
events are not viewed as facts and that the actual results during the period or
periods covered by said projections may differ from the projected results and
that the differences may be material. Since December 31, 2007, there has been no
change in the condition (financial or otherwise) of the Obligors, taken as a
whole, that could reasonably be expected to have a Material Adverse Effect. The
Obligors and their Subsidiaries, taken as a whole, are Solvent.

9.1.8. Surety Obligations. No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.

9.1.9. Taxes. Each Borrower and Subsidiary has filed all federal, state,
national, regional, provincial and material local tax returns and other material
reports and all other tax returns and reports and all state and foreign income
reports and declarations required by any Jurisdiction to which any of them is
subject that it is required by law to file, and has paid, or made provision for
the payment of, all Taxes upon it, its income and its Properties that are due
and payable, except to the extent being Properly Contested or to the extent
permitted by Section 10.2.1(s) or 10.2.2(r). The provision for Taxes on the
books of each Borrower and Subsidiary is adequate for all years not closed by
applicable statutes, and for its current Fiscal Year.

 

71



--------------------------------------------------------------------------------

9.1.10. Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents other than such commissions and fees payable in connection with
the Indenture and transactions related thereto.

9.1.11. Intellectual Property. Each Obligor owns or has the lawful right to use
all Intellectual Property necessary for the conduct of its business to the
knowledge of such Obligor without infringing or misappropriating any
Intellectual Property rights of others except to the extent that such failure to
own or have such rights to use or any conflict would not reasonably be expected
to result in a Material Adverse Effect. There is no pending or, to any
Borrower’s knowledge, threatened Intellectual Property Claim with respect to any
Obligor or any of their Property (including any Intellectual Property that could
reasonably be expected to have a Material Adverse Effect). Except as disclosed
on Schedule 9.1.11, no Obligor pays or owes any Royalty or other compensation to
any Person with respect to any Intellectual Property (excluding “shrink-wrap”,
“click-wrap”, or other “off-the-shelf” software). All registered Intellectual
Property owned by any Obligor is shown on Schedule 9.1.11.

9.1.12. Governmental Approvals. Each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties except to the extent the failure to have such Governmental Approval
would not reasonably be expected to result in a Material Adverse Effect. All
necessary import, export or other licenses, permits or certificates for the
import or handling of any goods or other Collateral have been procured and are
in effect, and Borrowers and Subsidiaries have complied with all foreign and
domestic laws with respect to the shipment and importation of any goods or
Collateral, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.

9.1.13. Compliance with Laws. Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law which could reasonably be expected to have a
Material Adverse Effect. No Inventory has been produced in violation of the
FLSA.

9.1.14. Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14, no Obligor’s past or present operations, Real Estate or other Properties
are subject to any federal, state or local investigation to determine whether
any remedial action of a material nature is needed to address any environmental
pollution, hazardous material or environmental clean-up. No Obligor has received
any Environmental Notice which would reasonably be expected to result in a
material liability to Borrowers. No Obligor has any contingent liability with
respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it
where such liability could reasonably be expected to result in a Material
Adverse Effect.

9.1.15. Burdensome Contracts. No Borrower or Subsidiary is a party or subject to
any contract, agreement or charter restriction that could reasonably be expected
to have a Material Adverse Effect. No Borrower or Subsidiary is party or subject
to any Restrictive Agreement, except as shown on Schedule 9.1.15 as of the
Original Closing Date or as otherwise

 

72



--------------------------------------------------------------------------------

permitted pursuant to Section 10.2.15. No such Restrictive Agreement prohibits
the execution, delivery or performance of any Loan Document by an Obligor. The
Obligations do not exceed the Indenture Formula Amount.

9.1.16. Litigation. Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to any Borrower’s knowledge, threatened against
any Borrower or Subsidiary, or any of their businesses, operations, Properties,
prospects or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect if determined adversely to any Borrower or Subsidiary.

9.1.17. No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Obligor is in default, and no
event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a default (after giving effect to any cure or
grace period and waivers or amendments thereof), under any Material Contract or
any Restrictive Agreement. As of the Original Closing Date, there is no basis
upon which any party (other than a Borrower or Subsidiary) could terminate a
Material Contract prior to its scheduled termination date.

9.1.18. ERISA.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter or prototype opinion from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Borrowers, nothing has occurred which would reasonably be
expected to prevent, or cause the loss of, such qualification. Each Obligor and
ERISA Affiliate has made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(b) There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability that could reasonably be
expected to have a Material Adverse Effect; (iii) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

 

73



--------------------------------------------------------------------------------

(d) Except as disclosed on Schedule 9.1.18, with respect to any Foreign Plan,
(i) all employer and employee contributions required by law or by the terms of
the Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices; (ii) the fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance, or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.

9.1.19. Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of the
Borrowers taken as a whole.

9.1.20. Labor Relations. Except as described on Schedule 9.1.20, as of the
Original Closing Date no Obligor is party to or bound by any collective
bargaining agreement, or material management agreement or consulting agreement.
Except as described on Schedule 9.1.20, as of the Original Closing Date there
are no material grievances, disputes or controversies with any union or other
organization of any Obligor’s employees, or, to any Borrower’s knowledge, any
asserted or threatened strikes, work stoppages or demands for collective
bargaining.

9.1.21. Payable Practices. No Obligor has made any material change in its
historical accounts payable practices from those in effect on the Original
Closing Date.

9.1.22. Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

9.1.23. Margin Stock. No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No Loan proceeds or Letters
of Credit will be used by Borrowers to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.

9.1.24. OFAC. No Borrower or Subsidiary, nor to the knowledge of any Borrower or
Subsidiary, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity currently the subject of any Sanctions. No
Borrower or Subsidiary is located, organized or resident in a Designated
Jurisdiction.

9.2. Complete Disclosure. No Loan Document (as amended or updated as provided
for herein)(including, without limitation, any financial statements delivered to
Agent or Lenders at any time) other than projections, budgets, estimates and
other forward looking statements,

 

74



--------------------------------------------------------------------------------

contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make the statements contained therein not materially
misleading. There is no fact or circumstance that any Obligor has failed to
disclose to Agent in writing that could reasonably be expected to have a
Material Adverse Effect.

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1. Affirmative Covenants. As long as any Revolver Commitments or Revolver
Loans remain outstanding (other than contingent obligations or Letters of Credit
collateralized in a manner reasonably acceptable to Issuing Bank), each Borrower
shall, and shall cause each Subsidiary to:

10.1.1. Inspections; Appraisals.

(a) Permit Agent from time to time, subject (except when an Event of Default
exists) to reasonable notice and normal business hours, to visit and inspect the
Properties of any Borrower or Subsidiary, inspect, audit and make extracts from
any Borrower’s or Subsidiary’s books and records (other than information which
is subject to attorney-client privilege or would result in a breach of a
confidentiality obligation of the Obligors to any other Person), and discuss
with its officers, employees, agents, advisors and independent accountants such
Borrower’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations. Lenders may participate in any such visit or inspection,
at their own expense; provided, however, the Obligors shall, absent a continuing
Event of Default, be given the opportunity to be present at any communications
with their accountants. Neither Agent nor any Lender shall have any duty to any
Borrower to make any inspection, nor to share any results of any inspection,
appraisal or report with any Borrower. Borrowers acknowledge that all
inspections, appraisals and reports are prepared by Agent and Lenders for their
purposes, and Borrowers shall not be entitled to rely upon them. Agent may allow
Borrower Agent to receive copies of any appraisals.

(b) Reimburse Agent for all reasonable charges, costs and expenses of Agent in
connection with (i) examinations of any Obligor’s books and records or any other
financial or Collateral matters as Agent deems appropriate, up to three times
per Loan Year, and (ii) appraisals of Inventory, Equipment and Real Estate up to
two times in the Fiscal Year ending December 31, 2009 and up to one time per
calendar year thereafter; provided, however, that if an examination or appraisal
is initiated during an Event of Default, all charges, costs and expenses
therefor shall be reimbursed by Borrowers without regard to such limits. Subject
to and without limiting the foregoing, Borrowers specifically agree to pay
Agent’s then standard charges for each day that an employee of Agent or its
Affiliates is engaged in any examination activities, and shall pay the standard
charges of Agent’s internal appraisal group. This Section 10.1.1 shall not be
construed to limit Agent’s right to conduct examinations or to obtain appraisals
at any time in its discretion, nor to use third parties for such purposes.

10.1.2. Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP in all material respects reflecting all financial
transactions; and furnish to Agent and Lenders:

(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of

 

75



--------------------------------------------------------------------------------

income, cash flow and shareholders’ equity for such Fiscal Year, on a
consolidated basis for Borrowers and Subsidiaries, which consolidated statements
shall be audited and certified (without qualification) by any Big Four firm of
independent certified public accountants of recognized standing selected by
Borrowers or such other firm reasonably acceptable to Agent, and shall set forth
in comparative form corresponding figures for the preceding Fiscal Year and
other information acceptable to Agent;

(b) (i) prior to any Financial Reporting Trigger Date, as soon as available, and
in any event within 45 days after the end of each Fiscal Quarter (but within 60
days after the last Fiscal Quarter in a Fiscal Year), unaudited balance sheets
as of the end of such Fiscal Quarter and the related statements of income and
cash flow for such Fiscal Quarter and for the portion of the Fiscal Year then
elapsed, on consolidated basis for Borrowers and Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by a Senior Officer of the Company as prepared in accordance with GAAP
and fairly presenting in all material respects the financial position and
results of operations for such Fiscal Quarter and period, subject to normal
year-end adjustments and the absence of footnotes; and (ii) on or after any
Financial Reporting Trigger Date, as soon as available, and in any event within
30 days after the end of each Fiscal Month (but within 45 days after the last
Fiscal Month in a Fiscal Quarter and 60 days after the last Fiscal Month in a
Fiscal Year), unaudited balance sheets as of the end of such Fiscal Month and
the related statements of income and cash flow for such Fiscal Month and for the
portion of the Fiscal Year then elapsed, on consolidated basis for Borrowers and
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by a Senior Officer of the Company as
prepared in accordance with GAAP and fairly presenting in all material respects
the financial position and results of operations for such Fiscal Month and
period, subject to normal year-end adjustments and the absence of footnotes

(c) concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Agent while an Event of Default
exists, (i) a Compliance Certificate executed by a Senior Officer of the Company
and (ii) a calculation of the Indenture Formula Amount.

(d) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;

(e) concurrently with delivery of financial statements under clause (b) above,
at the end of any Fiscal Quarter, a written report satisfactory in form and
scope to Agent, as to all Hedging Agreements entered into by any Borrower or
Guarantor, including, without limitation, detailed calculations with respect to
the conversion values of all currency exchange Hedging Agreements and such other
items as Agent, in its sole discretion, may from time to time request;

(f) not later than 30 days after the end of each Fiscal Year, projections of
Borrowers’ consolidated balance sheets, results of operations, cash flow,
Availability for the next Fiscal Year, month by month and for the following
Fiscal Years (through 2014), year by year;

(g) promptly following Agent’s request, a summary listing of each Borrower’s
trade payables, and a detailed trade payable aging, all in form satisfactory to
Agent;

 

76



--------------------------------------------------------------------------------

(h) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;

(i) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with any Pension Plan, and promptly following Agent’s
request, after the sending or filing thereof, copies of any annual report to be
filed in connection with each other Plan or Foreign Plan; and

(j) such other reports and information (financial or otherwise, including,
without limitation, consolidating balance sheets, related statements of income,
cash flow and shareholder’s equity, but excluding any information subject to the
attorney-client privilege or other confidentiality arrangements with third
parties) promptly following Agent’s request therefor from time to time in
connection with any Collateral or any Borrower’s, Subsidiary’s or other
Obligor’s financial condition or business.

Promptly following retention of accountants for their annual audit, Borrowers
shall send a letter to the accountants, with a copy to Agent and Lenders,
notifying the accountants that one of the purposes for retaining their services
and obtaining audited financial statements is for use by Agent and Lenders.
Agent is authorized to send such notice if Borrowers fail to do so for any
reason.

Subject to the next succeeding sentence, information delivered pursuant to this
Section 10.1.2 to Agent may be made available by Agent to Lenders by posting
such information on the Intralinks website on the Internet at
http://www.intralinks.com. Information delivered pursuant to this Section 10.1.2
may also be delivered by electronic communication pursuant to procedures
approved by Agent pursuant to Section 15.3 hereto. Information required to be
delivered pursuant to this Section 10.1.2 (to the extent not made available as
set forth above) shall be deemed to have been delivered to Agent on the date on
which such information has been posted on (i) Company’s website on the Internet
at http://www.cvgrp.com or (ii) are made available via EDGAR, or any successor
system of the SEC, on the Company’s Annual Report on Form 10-K, Quarterly Report
on Form 10-Q, or 8-K, as applicable. Information required to be delivered
pursuant to this Section 10.1.2 shall be in a format which is suitable for
transmission.

Unless (i) expressly marked by Borrowers as “PUBLIC” or (ii) copies of the
Company’s public filings with the SEC, any notice or other communication
delivered pursuant to this Section 10.1.2, or otherwise pursuant to this
Agreement, shall be deemed to contain material non-public information.

10.1.3. Notices. Notify Agent (for further distribution to Lenders) in writing,
promptly after a Borrower’s obtaining knowledge thereof, of any of the following
that affects an Obligor: (a) the threat or commencement of any proceeding or
investigation, whether or not covered by insurance, if an adverse determination
could have a Material Adverse Effect; (b) any pending or threatened labor
dispute, strike or walkout, or the expiration of any material labor contract;
(c) any default under or termination of a Material Contract, the Senior Notes,
any

 

77



--------------------------------------------------------------------------------

Subordinated Debt, or any contract that relates to Debt in any aggregate amount
of $5,000,000 or more; (d) the existence of any Default or Event of Default;
(e) any judgment in an amount exceeding $1,000,000; (f) the assertion of any
Intellectual Property Claim, if an adverse resolution could have a Material
Adverse Effect; (g) any violation or asserted violation of any Applicable Law
(including ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse
resolution could reasonably be expected to have a Material Adverse Effect;
(h) any Environmental Release by an Obligor or on any Property owned, leased or
occupied by an Obligor that could reasonably be expected to have a Material
Adverse Effect; or receipt of any Environmental Notice that could reasonably be
expected to have a Material Adverse Effect or materially impact the value of any
Property of such Borrower; (i) the occurrence of any ERISA Event that could
reasonably be expected to have a Material Adverse Effect; or (j) the discharge
of or any withdrawal or resignation by Borrowers’ independent accountants.

10.1.4. Landlord and Storage Agreements. Promptly following request, provide
Agent with copies of all existing agreements, and promptly after execution
thereof provide Agent with copies of all future agreements, between an Obligor
and any landlord, warehouseman, processor, shipper, bailee or other Person that
owns any premises at which any material Collateral may be kept or that otherwise
may possess or handle any material Collateral.

10.1.5. Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Law, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Law) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Borrower or Subsidiary, it shall act
promptly and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, whether or not directed to do so by
any Governmental Authority, if, as required by Environmental Law or necessary to
preserve the value as a whole of such Properties.

10.1.6. Taxes. Pay and discharge all Taxes on or prior to the date which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested or permitted by Section 10.2.1(s) or 10.2.1(r).

10.1.7. Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent), with respect to the Properties and
business of Borrowers and Subsidiaries of such type (including product
liability, workers’ compensation, larceny, embezzlement, or other criminal
misappropriation insurance), in such amounts, and with such coverages and
deductibles as required pursuant to Section 8.6.2.

10.1.8. Licenses. Keep each License materially affecting any Collateral
(including the manufacture, distribution or disposition of Inventory) in full
force and effect except (i) to the extent not otherwise required herein,
(ii) for any Permitted Asset Disposition or (iii) to the extent any failure to
so maintain such License would not reasonably be expected to result in a
Material Adverse Effect (it being understood that a failure to maintain or
replace any license necessary in connection with the manufacture, distribution
or disposition of Inventory results in a Material Adverse Effect unless such
license is being abandoned in the reasonable

 

78



--------------------------------------------------------------------------------

business judgment of Borrowers); pay all undisputed Royalties when due; and
notify Agent of any known default or known breach asserted by any Person to have
occurred under any material License.

10.1.9. Future Subsidiaries. Notify Agent within five Business Days (or such
later date as agreed to by Agent) of any Person becoming a Subsidiary and, if
such Person is not a Foreign Subsidiary, cause such Subsidiary (other than an
Immaterial Subsidiary or an Excluded Receivables Subsidiary) to guaranty the
Obligations and to execute and deliver such documents, instruments and
agreements and to take such other actions as Agent shall require to evidence and
perfect a Lien in favor of Agent (for the benefit of Secured Parties) on all
assets of such Person, including delivery of such legal opinions, in form and
substance reasonably satisfactory to Agent, as it shall deem appropriate. If at
any time any Subsidiary that is an Immaterial Subsidiary as of the Effective
Date, shall cease to be an Immaterial Subsidiary, such Subsidiary shall be
required, no later than the last Business Day of the Fiscal Month during which
such Subsidiary is no longer an Immaterial Subsidiary, to guaranty the
Obligations in accordance with this Section 10.1.9.

10.1.10. Post Closing Delivery of Amendment to Pledge Agreement and Certificated
Equity Interests. (a) Within 10 Business Days of the Effective Date, Obligors
shall have delivered to Agent a supplement to the Pledge Agreement to update the
schedules and annexes contained therein, in form and substance reasonably
acceptable to Agent; and (b) within 60 days of the Effective Date, each Obligor
shall have (i) delivered to Agent all original certificated Equity Interests
(along with instruments of transfer) for any Pledged Equity Interests (as
defined in the Pledge Agreement and subject to the terms and conditions therein)
pledged to Agent after giving effect to the supplement contemplated in clause
(a) above and not previously delivered.

10.2. Negative Covenants. As long as any Revolver Commitments or Obligations are
outstanding (other than contingent obligations or Letters of Credit
collateralized in a manner reasonably acceptable to the Issuing Bank), each
Borrower shall not, and shall cause each Subsidiary not to:

10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:

(a) the Obligations;

(b) Subordinated Debt;

(c) Permitted Purchase Money Debt;

(d) Borrowed Money and other Debt (other than the Obligations and Subordinated
Debt), but only to the extent identified on Schedule 10.2.1, and outstanding on
the Original Closing Date;

(e) Secured Bank Product Obligations,

(f) Permitted Contingent Obligations;

(g) Refinancing Debt as long as each Refinancing Condition is satisfied;

 

79



--------------------------------------------------------------------------------

(h) Debt under any Hedging Agreement to the extent such Hedging Agreement is
permitted by this Agreement;

(i) Intercompany Debt incurred in the Ordinary Course of Business to the extent
permitted by Section 10.2.5, and (ii) Intercompany Debt owed to an Obligor by an
Excluded Receivables Subsidiary in connection with a sale of receivables to such
Excluded Receivables Subsidiary pursuant to a Qualified Receivables Transaction;

(j) Debt in respect of workers’ compensation claims, self-insurance obligations,
performance bonds, export or import indemnitees or similar instruments, customs
bonds, governmental contracts, leases, surety appeal or similar bonds and
completion guarantees provided by an Obligor or Subsidiary in the Ordinary
Course of its Business;

(k) Debt in respect of taxes, assessments or governmental charges to the extent
that payment thereof shall not at the time be required to be made in accordance
with Section 10.1.6;

(l) Debt consisting of incentive, non-compete, consulting, deferred
compensation, or other similar arrangements entered in the Ordinary Course of
Business;

(m) Debt in respect of netting services and overdraft protections or other cash
management services in connection with deposit accounts and securities accounts,
in each case in the Ordinary Course of Business;

(n) Debt incurred by Foreign Subsidiaries that are not Obligors for working
capital purposes in an amount not to exceed $25,000,000 at any time outstanding,
so long as no Default or Event of Default exists or would result therefrom;

(o) Debt in connection with any Permitted Foreign Investment;

(p) Contingent Obligations in respect of Debt of any Obligor otherwise permitted
under Section 10.2.1 incurred in the Ordinary Course of Business, subject, if
applicable, to Section 10.2.5;

(q) Contingent Obligations of the Company and its Subsidiaries incurred in
connection with the guaranty of Debt extended to a Foreign Subsidiary by Bank of
America, N.A. or its Affiliates in an amount not to exceed $5,000,000 in the
aggregate at any time unless otherwise approved by Agent in writing;

(r) Contingent Obligations of an Obligor in respect of leases for an Obligor in
an amount not to exceed $10,000,000 in the aggregate at any time;

(s) Debt incurred in connection with the financing of insurance premiums in the
Ordinary Course of Business;

(t) without duplication of any other Debt, non-cash accruals of interest,
accretion or amortization of original issue discount and payment-in-kind
interest with respect to Debt permitted hereunder;

 

80



--------------------------------------------------------------------------------

(u) Debt that is not included in any of the preceding clauses of this
Section 10.2.1, is not secured by a Lien and does not exceed $5,000,000 in the
aggregate at any time;

(v) Debt incurred by any Excluded Receivables Subsidiary in connection with any
Qualified Receivables Transaction provided that the Debt is non-recourse to any
Person other than the Excluded Receivables Subsidiary; and

(w) Debt incurred pursuant to the Second Lien Note Documents in an aggregate
principal amount not to exceed $250,000,000 (plus accrued interest and payment
in kind interest), in each case, including any Refinancing Debt thereof.

10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a) Liens in favor of Agent;

(b) Purchase Money Liens securing Permitted Purchase Money Debt;

(c) Liens for Taxes not yet due or being Properly Contested;

(d) contractual Liens and Liens imposed by law (other than Liens for Taxes or
imposed under ERISA) such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other
similar Liens arising in the Ordinary Course of Business, but only if
(i) payment of the obligations secured thereby is not yet due and payable or is
being Properly Contested, and (ii) such Liens do not materially impair the value
or use of the Property or materially impair operation of the business of any
Obligor;

(e) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Borrowed Money), surety, stay customs and appeal bonds, statutory obligations
and other similar obligations, or arising as a result of progress payments under
government contracts;

(f) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

(g) Liens arising by virtue of a judgment or judicial order against any Obligor
to the extent such judgment does not constitute an Event of Default;

(h) easements, rights-of-way, survey exceptions, title exceptions, restrictions,
covenants or other agreements of record, minor defects or other irregularities
in title and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not materially interfere with the Ordinary
Course of Business;

(i) municipal and zoning ordinances, building and other land use laws imposed by
any governmental authority which are not violated in any material respect by
existing improvements or the present use of Property, or in the case of any Real
Estate subject to a mortgage, encumbrances disclosed in the title insurance
policy issued to, and reasonably approved by, Agent;

 

81



--------------------------------------------------------------------------------

(j) leases, subleases, licenses, sublicenses granted to others in the Ordinary
Course of Business;

(k) any interest or title of a lessor or sublessor, licensor or sublicensor
under any lease or license not prohibited by this Agreement or the other
Security Documents;

(l) normal and customary rights of setoff upon deposits or securities in favor
of depository institutions or brokerages, and Liens of a collecting bank on
payment items in the course of collection, bankers’ Liens securing amounts owing
to such bank with respect to overdrafts, cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided that in no case shall such Liens secure (either directly
or indirectly) the repayment of any Debt (other than on account of such
overdrafts, netting or cash management);

(m) Liens on insurance proceeds and deposits arising in the ordinary course of
business in connection with the financing of insurance premiums;

(n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by such Person in the
Ordinary Course of Business in accordance with the past practices of such
Person;

(o) Liens on Property of a Person existing at the time such Person is acquired
or merged with or into or consolidated with any Obligor or a Subsidiary thereof
(and not created in anticipation or contemplation thereof);

(p) security given to a public or private utility or any Governmental Authority
as required in the Ordinary Course of Business;

(q) the filing of financing statements solely as a precautionary measure in
connection with operating leases or consignments;

(r) other Liens with respect to obligations that do not in the aggregate exceed
$1,000,000 at any time outstanding;

(s) the replacement, extension or renewal of any Permitted Lien; provided, that
such Lien shall at no time be extended to cover any assets or property other
than such assets or property subject thereto on the Original Closing Date or the
date such Lien was incurred, as applicable;

(t) Liens granted in connection with Debt permitted by Section 10.2.1(n)
provided that such Liens attach only to Property of Foreign Subsidiaries and not
to any Collateral;

(u) existing Liens shown on Schedule 10.2.2;

(v) Liens granted to the Second Lien Note Collateral Agent pursuant to the
Second Lien Note Documents and any Refinancing Debt thereof, provided that the
Agent, for the benefit of the Lenders, has a first priority Lien (subject to
Permitted Liens) on such assets and the Liens in favor of the Second Lien Note
Collateral Agent are subordinated pursuant to the Intercreditor Agreement; and

 

82



--------------------------------------------------------------------------------

(w) Liens with respect to those Accounts and related rights and assets subject
to purchase pursuant to any Qualified Receivables Transaction.

10.2.3. [RESERVED].

10.2.4. Distributions; Upstream Payments. Make or declare any Distributions
other than, (a) Upstream Payments and (b) dispositions by Obligors and
Subsidiaries permitted hereunder.

10.2.5. Restricted Investments. Make any Restricted Investment, other than
Permitted Foreign Investments, so long as no Default or Event of Default exists
or would result therefrom.

10.2.6. Acquisitions. Make any Restricted Investment, other than, so long as no
Default or Event of Default exists or would result therefrom, Permitted
Acquisitions or Permitted Foreign Investments.

10.2.7. Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Dispositions so long as (other than with respect to (i) sales of Inventory
in the Ordinary Course of Business and (ii) intercompany asset transfers to the
extent permitted hereunder) no Event of Default exists.

10.2.8. [RESERVED].

10.2.9. Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to (a) any Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of the Company shall certify to Agent, not less than five Business Days
prior to the date of payment, that all conditions under such agreement have been
satisfied or waived); (b) the Second Lien Notes, other than (i) payment of
regularly scheduled interest and reimbursement for fees and expenses of the
trustee as provided therein, and (ii) in connection with replacing the Second
Lien Notes with Refinancing Debt, provided that the Refinancing Conditions are
met; provided, however, that, Borrowers may make prepayments of principal on the
Second Lien Notes, so long as (i) Availability, on a Pro Forma Basis after
giving effect to such payment, for each of the 30 days prior to and including
the date such payment is made, is at least $15,000,000 or (ii) (1) the Fixed
Charge Coverage Ratio, on a Pro Forma Basis, is at least 1.10 to 1.00 and
(2) Availability, on a Pro Forma Basis after giving effect to such payment, for
each of the 30 days prior to and including the date such payment is made, is at
least $10,000,000. Notwithstanding anything to the contrary contained herein or
in any other Loan Document, in no event shall there be any restriction on the
ability of Subsidiaries or Obligors to repay any intercompany Debt owed to the
Company.

10.2.10. Fundamental Changes. (a) Merge, combine or consolidate with any Person,
or liquidate, wind up its affairs or dissolve itself (unless, in the case of any
liquidation, winding up or dissolution, the assets of such entity are
transferred to its corporate parent), in each case whether in a single
transaction or in a series of related transactions, except for the UK
Restructuring and for mergers, consolidations, amalgamations or combinations of
(i) a wholly-owned Domestic Subsidiary (or National Seating Company) with
another wholly-owned Domestic Subsidiary (provided that if any such Subsidiary
is an Obligor, the Obligor will

 

83



--------------------------------------------------------------------------------

be the surviving company) or into a Borrower, (ii) a Borrower with and into a
Borrower, so long as, in the case of the Company, the Company is the surviving
entity, or (iii) a Foreign Subsidiary with and into another Foreign Subsidiary,
provided that if any such Subsidiary is an Obligor, the Obligor will be the
surviving company; or (b) unless 30 days’ advance written notice is given to
Agent, (i) change its name or conduct business under any fictitious name,
(ii) change its tax, charter or other organizational identification number, or
(iii) change its form or state of jurisdiction of organization.

10.2.11. Subsidiaries. Form or acquire any Subsidiary after the Original Closing
Date, except in accordance with Sections 10.1.9, 10.2.5 or 10.2.6 and except for
any Excluded Receivables Subsidiary, or permit any existing Subsidiary to issue
any additional Equity Interests except director’s qualifying shares.

10.2.12. Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the Original Closing Date to the extent such
amendment, modification or change could reasonably be expected to result in a
Material Adverse Effect.

10.2.13. Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.

10.2.14. Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as permitted by GAAP and in accordance with
Section 1.2; or change its Fiscal Year without consent of Agent.

10.2.15. Restrictive Agreements. Become a party to any Restrictive Agreement,
except (a) Restrictive Agreements in effect on the Original Closing Date;
(b) Restrictive Agreements relating to Debt permitted hereunder, as long as the
restrictions apply only to collateral for such Debt; (c) Restrictive Agreements
constituting customary restrictions on assignment, encumbrances or subletting in
leases and other contracts; (d) Restrictive Agreements constituting customary
restrictions and conditions contained in any agreement relating to the sale of
any Property permitted under Section 10.2.7 pending the consummation of such
sale; (e) Restrictive Agreements in effect at the time such Subsidiary becomes a
Subsidiary of a Borrower, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary of such Borrower; (f) the
documents described on Schedule 10.2.15, (g) the Second Lien Note Documents as
in effect on the date hereof (or otherwise executed in connection with the
closing of the Indenture) and as amended, restated, supplemented or otherwise
modified as permitted under the Intercreditor Agreement, including any
Refinancing Debt thereof, (h) any agreements evidencing a Qualified Receivables
Transaction, or (i) agreements related to working capital Debt permitted under
Section 10.2.1(n).

10.2.16. Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

10.2.17. Conduct of Business. Engage in any business, other than its business as
conducted on the Original Closing Date and any activities ancillary, incidental,
complementary or reasonably related thereto.

10.2.18. Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated or otherwise permitted by the
Loan Documents; (b) payment of reasonable compensation to officers and employees
for services

 

84



--------------------------------------------------------------------------------

actually rendered, and loans and advances permitted by Section 10.2.5;
(c) payment of customary directors’ fees and indemnities; (d) transactions
solely among (i) Obligors or (ii) non-Obligors; (e) transactions with Affiliates
that were consummated prior to the Original Closing Date, as shown on Schedule
10.2.18; and (f) transactions with Affiliates in the Ordinary Course of
Business, upon fair and reasonable terms fully disclosed to Agent and no less
favorable than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate.

10.2.19. Plans. Become party to any (i) Multiemployer Plan or (ii) Foreign Plan
(which would reasonably be expected to result in a material liability to
Borrowers), in each case other than any in existence on the Original Closing
Date.

10.2.20. [RESERVED.]

10.2.21. Amendments to Subordinated Debt or Indenture. Amend, supplement or
otherwise modify (i) any document, instrument or agreement relating to any
Subordinated Debt, if such modification (a) increases the principal balance of
such Debt (other than as a result of capitalization of fees and interest), or
increases any required payment of principal or interest (other than as a result
of capitalization of fees and interest), (b) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions, (c) shortens the final maturity date
or otherwise accelerates amortization, (d) increases the interest rate,
(e) modifies any covenant in a manner or adds any representation, covenant or
default that is more onerous or restrictive in any material respect (when taken
as a whole) for any Obligor, or that is otherwise materially adverse to any
Obligor or Lenders, or (f) results in the Obligations not being fully benefited
by the subordination provisions thereof; or (ii) the Indenture or any other
document to the extent such amendment, supplement or modification results in the
Obligations not constituting indebtedness permitted under Section 4.03(b)(1) of
the Indenture if applicable.

10.3. Financial Covenants. As long as any Revolver Commitments or Obligations
are outstanding, Borrowers shall:

10.3.1. Fixed Charge Coverage Ratio. During any Financial Covenant Trigger
Period, maintain a Fixed Charge Coverage Ratio of at least 1.00 to 1.0 as of the
last day of any Fiscal Quarter and determined for the period consisting of the
most recent four Fiscal Quarters ended prior to the Financial Covenant Trigger
Date.

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1. Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:

(a) a Borrower fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise); provided that, with
respect to non-payment for interest or fees owing under any Secured Bank Product
Obligation, such failure shall only constitute an Event of Default if it is not
cured within three (3) Business Days;

(b) any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

 

85



--------------------------------------------------------------------------------

(c) a Borrower breaches or fail to perform any covenant contained in
Section 7.2, 7.3, 7.6, 8.1, 8.2.4, 8.6.2, 10.1.1, 10.1.2, 10.2 or 10.3;

(d) an Obligor breaches or fails to perform any covenant contained in any Loan
Documents (other than as specified in clauses (a), (b) and (c) above), and such
breach or failure is not cured (i) within five days for any such breach or
failure to perform any covenant contained in Section 7.4 of this Agreement, and
(ii) within 30 days for any such breach or failure to perform any other covenant
contained in any Loan Document, in each case after a Senior Officer of such
Obligor has knowledge thereof or receives notice thereof from Agent, whichever
is sooner;

(e) a Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor denies or contests the validity or enforceability of any Loan Documents
or Obligations, or the perfection or priority of any Lien granted to Agent
except for immaterial Collateral with a value not in excess of $1,000,000 at any
time; or any Loan Document ceases to be in full force or effect for any reason
(other than a waiver or release by Agent and Lenders or action or inaction by
the Collateral Agent or as otherwise permitted hereunder);

(f) any breach or default of an Obligor occurs under any document, instrument or
agreement to which it is a party or by which it or any of its Properties is
bound, relating to any Debt (other than the Obligations) in excess of
$5,000,000, if the maturity of or any payment with respect to such Debt may be
accelerated or demanded due to such breach;

(g) other than any judgment disclosed on Schedule 11.1 (to the extent the
aggregate amount of any such judgment plus accrued interest thereon does not
exceed $2,500,000), any judgment or order for the payment of money is entered
against an Obligor in an amount that exceeds, individually or cumulatively with
all unsatisfied judgments or orders against all Obligors, $2,000,000 (net of any
insurance coverage therefor not denied in writing by the insurer);

(h) an Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; there
is a cessation of any material part of an Obligor’s business for a material
period of time (other than as permitted hereunder); any material Collateral or
Property of an Obligor is taken or impaired through condemnation; an Obligor
agrees to or commences any liquidation, dissolution or winding up of its affairs
(except as otherwise permitted hereunder); or an Obligor is not Solvent;

(i) an Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; or an Insolvency Proceeding is commenced against an Obligor and: the
Obligor consents to institution of the proceeding, the petition commencing the
proceeding is not timely contested by the Obligor, the petition is not dismissed
within 30 days after filing, or an order for relief is entered in the
proceeding;

(j) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in a material
liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that
constitutes grounds for appointment of a trustee for or termination by the PBGC
of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails
to pay when due any installment payment with respect

 

86



--------------------------------------------------------------------------------

to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan; or any event similar to the foregoing occurs or exists with respect to a
Foreign Plan;

(k) an Obligor or any of its Senior Officers is convicted for (i) a felony
committed in the conduct of the Obligor’s business, or (ii) the forfeiture of
any material Property or any material Collateral by an Obligor as a result of
violating any state or federal law (including the Controlled Substances Act,
Money Laundering Control Act of 1986 and Illegal Exportation of War Materials
Act); or

(l) a Change of Control occurs.

11.2. Remedies upon Default. If an Event of Default described in Section 11.1(i)
or (j) occurs with respect to any Borrower, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Revolver Commitments shall
terminate, without any action by Agent or notice of any kind. In addition, or if
any other Event of Default exists, Agent may in its discretion (and shall upon
written direction of Required Lenders) do any one or more of the following from
time to time:

(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;

(b) terminate, reduce or condition any Revolver Commitment, or make any
adjustment to the Borrowing Base;

(c) require Obligors to Cash Collateralize LC Obligations, Secured Bank Product
Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); provided, that if
Borrowers are required to provide an amount of cash collateral pursuant to this
Section 11.2, such amount (to the extent not applied in accordance with
Section 5.6) shall be returned to Borrowers within three Business Days after all
Events of Default have been cured or waived; and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) subject to the terms of any Lease Agreement or Lease Waiver, as
applicable, enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Borrower agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable. Agent shall have the right to conduct such sales on any Obligor’s
premises, without charge, and such sales may be adjourned

 

87



--------------------------------------------------------------------------------

from time to time in accordance with Applicable Law. Agent shall have the right
to sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.

11.3. License. For the purpose of enabling Agent, upon the occurrence and during
the continuance of an Event of Default, to exercise the rights and remedies
under Section 11.2 at such time as Agent shall be lawfully entitled to exercise
such rights and remedies, and for no other purpose, Borrower hereby grants to
Agent a non-exclusive license (subject to the rights of third parties and to the
extent not prohibited in the case of licensed in Intellectual Property and
(i) in the case of trademarks, to sufficient rights to quality control and
inspection in favor of Borrower to avoid the risk of invalidation of such
trademarks, and (ii) in the case of trade secrets, to an obligation of Agent to
take steps reasonable under the circumstances to keep trade secrets confidential
to avoid the risk of invalidation of such trade secrets) to use, license or
sub-license (without payment of royalty or other compensation to any Person) any
or all Intellectual Property of Borrowers, computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral. Each
Borrower’s rights and interests under Intellectual Property shall inure to
Agent’s benefit.

11.4. Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency)(other
than tax, payroll, trust or employee benefit accounts) at any time held and
other obligations (in whatever currency) at any time owing by Agent, Issuing
Bank, such Lender or such Affiliate to or for the credit or the account of an
Obligor against any Obligations, irrespective of whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section 11.4 are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.

11.5. Remedies Cumulative; No Waiver.

11.5.1. Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Borrowers under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
are cumulative, may be exercised at any time and from time to time, concurrently
or in any order, and are not exclusive of any other rights or remedies available
by agreement, by law, at equity or otherwise. All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.

11.5.2. Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by
Borrowers with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure by the Obligors to satisfy any conditions precedent; or (c) acceptance

 

88



--------------------------------------------------------------------------------

by Agent or any Lender of any payment or performance by an Obligor under any
Loan Documents in a manner other than that specified therein. It is expressly
acknowledged by Borrowers that any failure to satisfy a financial covenant on a
measurement date shall not be cured or remedied by satisfaction of such covenant
on a subsequent date.

SECTION 12. AGENT

12.1. Appointment, Authority and Duties of Agent.

12.1.1. Appointment and Authority. Each Lender appoints and designates Bank of
America as Agent hereunder. Agent may, and each Lender authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders. Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Lenders. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise. The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Lender, Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. Agent alone shall be authorized to determine whether any
Accounts or Inventory constitute Eligible Accounts or Eligible Inventory, or
whether to impose or release any reserve, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Lender or
other Person for any error in judgment.

12.1.2. Duties. The title of “Agent” is used solely as a matter of market custom
and the duties of Agent are administrative in nature only. Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have agency, fiduciary or implied duty to or relationship with any Secured
Party or other Person by reason of any Loan Document or related transaction. The
conferral upon Agent of any right shall not imply a duty on Agent’s part to
exercise such right, unless instructed to do so by Required Lenders in
accordance with this Agreement.

12.1.3. Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4. Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other

 

89



--------------------------------------------------------------------------------

party, unless required by Applicable Law. Agent may request instructions from
Required Lenders with respect to any act (including the failure to act) in
connection with any Loan Documents, and may seek assurances to its satisfaction
from Lenders of their indemnification obligations under Section 12.6 against all
Claims that could be incurred by Agent in connection with any act. Agent shall
be entitled to refrain from any act until it has received such instructions or
assurances, and Agent shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Lenders,
and no Lender shall have any right of action whatsoever against Agent as a
result of Agent acting or refraining from acting in accordance with the
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of all Lenders shall be required in the circumstances described in
Section 15.1.1, and in no event shall Required Lenders, without the prior
written consent of each Lender, direct Agent to accelerate and demand payment of
Loans held by one Lender without accelerating and demanding payment of all other
Loans, nor to terminate the Revolver Commitment of one Lender without
terminating the Revolver Commitments of all Lenders. In no event shall Agent be
required to take any action that, in its opinion, is contrary to Applicable Law
or any Loan Documents or could subject any Agent Indemnitee to personal
liability.

12.2. Agreements Regarding Collateral, Field Examination Reports and Borrower
Materials.

12.2.1. Lien Releases; Care of Collateral. Lenders authorize Agent to release
any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrowers
certify in writing to Agent is a Permitted Asset Disposition or a Lien which
Borrowers certify is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; (d) as
required to effect any sale or other disposition of Collateral in connection
with any exercise of remedies of Agent pursuant to the Security Documents; or
(e) with the written consent of the Required Lenders. Lenders hereby authorize
Agent to execute and deliver any instruments, documents and agreements necessary
or desirable to evidence and confirm the release of any Collateral pursuant to
the foregoing provisions of this paragraph, all without the further consent or
joinder of any Lender. Agent shall have no obligation whatsoever to any Lenders
to assure that any Collateral exists or is owned by a Borrower, or is cared for,
protected, insured or encumbered, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.

12.2.2. Possession of Collateral. Agent and Lenders appoint each Lender as agent
(for the benefit of Secured Parties) for the purpose of perfecting Liens in any
Collateral held or controlled by such Lender, to the extent such Liens are
perfected by possession or control. If any Lender obtains possession or control
of any Collateral, it shall notify Agent thereof and, promptly upon Agent’s
request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

12.2.3. Reports. Agent shall promptly forward to each Lender, when complete,
copies of any field audit, examination or appraisal report prepared by or for
Agent with respect to any Obligor or Collateral (“Report”). Reports and other
Borrower Materials may be made available to Lenders by providing access to them
on the Platform, but Agent shall not be responsible for system failures or
access issues that may occur from time to time, except such

 

90



--------------------------------------------------------------------------------

system failures or access issues that arise as a result of Agent’s gross
negligence or willful misconduct. Each Lender agrees (a) that neither Bank of
America nor Agent makes any representation or warranty as to the accuracy or
completeness of any Report or any Borrower Material, and shall not be liable for
any information contained in or omitted from any Report or Borrower Material;
(b) that the Reports are not intended to be comprehensive audits or
examinations, and that Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Borrowers’ books and records as well
as upon representations of Borrowers’ officers and employees; and (c) to keep
all Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report or other Borrower Materials (or the contents thereof) to
any Person (except to such Lender’s Participants, attorneys and accountants) or
use any Report or any Borrower Material in any manner other than administration
of the Loans and other Obligations. Each Lender agrees to indemnify and hold
harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via Platform or otherwise.

12.3. Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals. Agent shall
have a reasonable and practicable amount of time to act upon any instruction,
notice or other communication under any Loan Document, and shall not be liable
for any delay in acting, except to the extent such delay is due to Agent’s gross
negligence or willful misconduct.

12.4. Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless it has received written notice from a Lender
or Borrower specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default or Event of Default, it shall promptly notify Agent and
the other Lenders thereof in writing. Each Lender agrees that, except as
otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations (other than Secured Bank Product Obligations owing to such Lender or
its Affiliates) under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding. Each Lender
hereby irrevocably authorizes Agent, based upon the instruction of the Required
Lenders, to credit bid and purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including pursuant to
Sections 9-610 or 9-620 of the Bankruptcy Code, at any sale thereof conducted
under the provisions thereof (including Section 363 of the Bankruptcy Code) or
any applicable bankruptcy, insolvency, reorganization or other similar law
(whether domestic or foreign) now or hereafter in effect, or at any sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law.

 

91



--------------------------------------------------------------------------------

12.5. Ratable Sharing. If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with
Section 5.6.1, as applicable, such Lender shall forthwith purchase from Agent,
Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any Dominion Account without the prior consent of Agent.

12.6. Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT). In
Agent’s discretion, it may reserve for any such Claims made against an Agent
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Lenders. If Agent is sued by any receiver, bankruptcy trustee,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata share.

12.7. Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents. Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents, Borrower Materials or Report; the
execution, validity, genuineness, effectiveness or enforceability of any Loan
Documents; the genuineness, enforceability, collectability, value, sufficiency,
location or existence of any Collateral, or the validity, extent, perfection or
priority of any Lien therein; the validity, enforceability or collectability of
any Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

12.8. Successor Agent and Co-Agents.

12.8.1. Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days

 

92



--------------------------------------------------------------------------------

written notice thereof to Lenders and Borrowers. Upon receipt of such notice,
Required Lenders shall have the right to appoint a successor Agent which shall
be (a) a Lender or an Affiliate of a Lender; or (b) a commercial bank that is
organized under the laws of the United States or any state or district thereof,
has a combined capital surplus of at least $200,000,000 and in each case
(provided no Event of Default exists) is reasonably acceptable to Borrowers. If
no successor agent is appointed prior to the effective date of the resignation
of Agent, then Agent may appoint a successor agent from among Lenders. Upon
acceptance by a successor Agent of an appointment to serve as Agent hereunder,
such successor Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Agent without further act, and the retiring
Agent shall be discharged from its duties and obligations hereunder but shall
continue to have the benefits of the indemnification set forth in Sections 12.6
and 15.2. Notwithstanding any Agent’s resignation, the provisions of this
Section 12 shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while Agent. Any successor to Bank of America
by merger or acquisition of stock or this loan shall continue to be Agent
hereunder without further act on the part of the parties hereto, unless such
successor resigns as provided above.

12.8.2. Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent; provided such collateral agent or co-collateral agent is reasonably
acceptable to Borrowers (unless an Event of Default exists). If Agent so
appoints a collateral agent or co-collateral agent, each right and remedy
intended to be available to Agent under the Loan Documents shall also be vested
in such separate agent. Every covenant and obligation necessary to the exercise
thereof by such agent shall run to and be enforceable by it as well as Agent.
Lenders shall execute and deliver such documents as Agent deems appropriate to
vest any rights or remedies in such agent. If any collateral agent or
co-collateral agent shall die or dissolve, become incapable of acting, resign or
be removed, then all the rights and remedies of such agent, to the extent
permitted by Applicable Law, shall vest in and be exercised by Agent until
appointment of a new agent.

12.9. Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Lender has made such inquiries concerning the Loan Documents,
the Collateral and each Obligor as such Lender feels necessary. Each Lender
further acknowledges and agrees that the other Lenders and Agent have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations and
in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Lender with any notices,
reports or certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties

 

93



--------------------------------------------------------------------------------

of any Obligor (or any of its Affiliates) which may come into possession of
Agent or any of Agent’s Affiliates.

12.10. Replacement of Certain Lenders. If a Lender (a) is a Defaulting Lender,
(b) fails to give its consent to any amendment, waiver or action for which
consent of all Lenders was required and Required Lenders consented, then, in
addition to any other rights and remedies that any Person may have, Agent may,
by notice to such Lender within 10 days after such event, require such Lender to
assign all of its rights and obligations under the Loan Documents to Eligible
Assignee(s) specified by Agent, pursuant to appropriate Assignment and
Acceptance(s) and within 20 days after Agent’s notice. Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment and Acceptance if
Lender fails to execute same. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).

12.11. Remittance of Payments and Collections.

12.11.1. Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent. Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.

12.11.2. Failure to Pay. If any Lender fails to pay any amount when due by it to
Agent pursuant to the terms hereof, such amount shall bear interest from the due
date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation. In no event shall Borrowers be entitled to
receive credit for any interest paid by a Lender to Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 4.2.

12.11.3. Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it. If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender. If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, each Lender shall pay to Agent, on demand, such Lender’s Pro Rata share of
the amounts required to be returned.

12.12. Agent in its Individual Capacity. As a Lender, Bank of America shall have
the same rights and remedies under the other Loan Documents as any other Lender,
and the terms “Lenders,” “Required Lenders” or any similar term shall include
Bank of America in its capacity as a Lender. Each of Bank of America and its
Affiliates may accept deposits from, maintain

 

94



--------------------------------------------------------------------------------

deposits or credit balances for, invest in, lend money to, provide Bank Products
to, act as trustee under indentures of, serve as financial or other advisor to,
and generally engage in any kind of business with, Obligors and their
Affiliates, as if Bank of America were any other bank, without any duty to
account therefor (including any fees or other consideration received in
connection therewith) to the other Lenders. In their individual capacity, Bank
of America and its Affiliates may receive information regarding Obligors, their
Affiliates and their Account Debtors (including information subject to
confidentiality obligations), and each Lender agrees that Bank of America and
its Affiliates shall be under no obligation to provide such information to
Lenders, if acquired in such individual capacity and not as Agent hereunder.

12.13. Agent Titles. Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

12.14. Secured Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Sections 5.6, 15.3.3 and 12. Each Secured Bank Product
Provider shall indemnify and hold harmless Agent Indemnitees, to the extent not
reimbursed by Obligors, against all Claims that may be incurred by or asserted
against any Agent Indemnitee in connection with such provider’s Secured Bank
Product Obligations.

12.15. No Third Party Beneficiaries. This Section 12 is an agreement solely
among Lenders and Agent, and shall survive Full Payment of the Obligations. This
Section 12 does not confer any rights or benefits upon Borrowers or any other
Person other than as set forth in Section 12.8. As between Borrowers and Agent,
any action that Agent may take under any Loan Documents or with respect to any
Obligations shall be conclusively presumed to have been authorized and directed
by Lenders.

SECTION 13. COLLECTION ALLOCATION MECHANISM

13.1. [RESERVED].

SECTION 14. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

14.1. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agent, Lenders, Secured Parties and their respective
successors and assigns, except that (a) no Borrower shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 14.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 14.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

14.2. Participations.

14.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any

 

95



--------------------------------------------------------------------------------

Loan Documents. Despite any sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for performance of such obligations, such Lender shall remain the holder
of its Loans and Revolver Commitment for all purposes, all amounts payable by
Borrowers shall be determined as if such Lender had not sold such participating
interests, and Borrowers and Agent shall continue to deal solely and directly
with such Lender in connection with the Loan Documents. Each Lender shall be
solely responsible for notifying its Participants of any matters under the Loan
Documents, and Agent and the other Lenders or Obligors shall not have any
obligation or liability to any such Participant. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.9 unless Borrowers agree otherwise in writing.

14.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which (i) forgives principal
(other than mandatory prepayments), interest or fees (other than wavier of
default interest), (ii) reduces the stated interest rate or fees payable with
respect to any Loan or Revolver Commitment in which such Participant has an
interest (other than wavier of default interest), (iii) postpones the Commitment
Termination Date or any date fixed for any regularly scheduled payment of
principal, interest or fees on such Loan or Revolver Commitment, or
(iv) releases any Borrower, Guarantor or substantial portion of the Collateral
(except as otherwise permitted herein).

14.2.3. Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (and stated interest) and LC Obligations. Entries in the
register shall be conclusive, absent manifest error, and such Lender shall treat
each Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary. No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
the Code.

14.2.4. Benefit of Set-Off. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.

14.3. Assignments.

14.3.1. Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the Revolver
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance

 

96



--------------------------------------------------------------------------------

and recording, an Assignment and Acceptance. Nothing herein shall limit the
right of a Lender to pledge or assign any rights under the Loan Documents to
(i) any Federal Reserve Bank or the United States Treasury as collateral
security pursuant to Regulation A of the Board of Governors and any Operating
Circular issued by such Federal Reserve Bank, or (ii) counterparties to swap
agreements relating to any Loans; provided, however, that any payment by
Borrowers to the assigning Lender in respect of any Obligations assigned as
described in this sentence shall satisfy Borrowers’ obligations hereunder to the
extent of such payment, and no such assignment shall release the assigning
Lender from its obligations hereunder.

14.3.2. Effect; Effective Date. Upon delivery to Agent of an assignment notice
substantially in the form of Exhibit D and a processing fee of $3,500 (unless
otherwise agreed by Agent in its discretion), the assignment shall become
effective as specified in the notice, if it complies with this Section 14.3.
From such effective date, the Eligible Assignee shall for all purposes be a
Lender under the Loan Documents, and shall have all rights and obligations of a
Lender thereunder (provided that any liability of Borrowers to such assignee
under Section 3.7, 3.8 and 5.9 shall be limited to the amount, if any, that
would have been payable thereunder by Borrowers in the absence of such
assignment, except to the extent any such amounts are attributable to a Change
in Law occurring after the date of such assignment). Upon consummation of an
assignment, the transferor Lender, Agent and Borrowers shall make appropriate
arrangements for issuance of replacement and/or new Notes, as applicable. The
transferee Lender shall comply with Section 5.10 and deliver, upon request, an
administrative questionnaire satisfactory to Agent.

14.3.3. Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder. If an assignment by a Defaulting Lender shall become effective under
Applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.

14.3.4. Register. Agent, acting as a non-fiduciary agent of Borrowers (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Commitments of, and the Loans, interest and LC
Obligations owing to, each Lender. Entries in the register shall be conclusive,
absent manifest error, and Borrowers, Agent and Lenders shall treat each Person
recorded in such register as a Lender for all purposes under the Loan Documents,
notwithstanding any notice to the contrary. Agent may choose to show only one
Borrower as the borrower in the register, without any effect on the liability of
any Obligor with respect to the Obligations. The register shall be available for
inspection by Borrowers or any Lender, from time to time upon reasonable notice.

SECTION 15. MISCELLANEOUS

15.1. Consents, Amendments and Waivers.

 

97



--------------------------------------------------------------------------------

15.1.1. Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;

(b) without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations or Section 2.3;

(c) without the prior written consent of each affected Lender, no modification
shall be effective that would (i) increase the Revolver Commitment of such
Lender; or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender (other than waiver of default
interest or waiver of any Default or Event of Default); and

(d) without the prior written consent of all Lenders (except a Defaulting Lender
as provided in Section 4.2), no modification shall be effective that would
(i) extend the Revolver Termination Date; (ii) alter Sections 5.6 or 15.1.1;
(iii) amend the definitions of Borrowing Base, Pro Rata or Required Lenders;
(iv) increase any advance rate or increase total Revolver Commitments;
(vi) release Collateral with a book value greater than $10,000,000 during any
calendar year, except as contemplated by the Loan Documents; or (vii) release
any Obligor from liability for any Obligations, if such Obligor is Solvent at
the time of the release except as permitted by the Loan Documents.

15.1.2. Limitations. The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves.
Only the consent of the parties to the Fee Letter or any agreement relating to a
Bank Product shall be required for any modification of such agreement, and any
non-Lender that is party to a Bank Product agreement shall have no right to
participate in any manner in modification, amendment, supplement, extension or
restatement of any other Loan Document. Any waiver or consent granted by Agent
or Lenders hereunder shall be effective only if in writing and only for the
matter specified.

15.1.3. Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

15.1.4. Technical Amendments. Notwithstanding anything to the contrary contained
in Section 15.1, if Agent and Borrowers shall have jointly identified any error
of a technical nature in any provision of the Loan Documents, then Agent and
Borrowers shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.

15.2. Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE

 

98



--------------------------------------------------------------------------------

INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ARISING FROM
THE NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan Document
have any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee or a Claim solely among the Indemnitees.

15.3. Notices and Communications.

15.3.1. Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Effective Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 15.3. Each
such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or
5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent. Any written notice or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party. Any notice received by Borrower Agent shall be deemed received by all
Borrowers.

15.3.2. Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution and delivery of executed signature pages, matters permitted under
Section 4.1.4 and such other communications as agreed by Agent. Agent and
Lenders make no assurances as to the privacy and security of electronic
communications. Electronic and voice mail may not be used as effective notice
under the Loan Documents.

15.3.3. Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrowers shall
notify Agent of each posting of Borrower Materials to be provided by them, which
notice may be communicated electronically in accordance with Section 15.3.2 and
the Borrower Materials shall be deemed received by Agent only upon its receipt
of such notice. Borrower Materials, Reports and other information relating to
this credit facility may be made available to Lenders on the Platform. The
Platform is provided “as is” and “as available.” Agent does not warrant the
accuracy or completeness of any information on the Platform nor the adequacy or
functioning of the Platform, and expressly disclaims liability for any errors or
omissions in the Borrower Materials or any issues involving the Platform, except
to the extent such errors, omissions or issues arise as a result of Agent’s
gross negligence or willful misconduct. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM
VIRUSES OR OTHER CODE

 

99



--------------------------------------------------------------------------------

DEFECTS, IS MADE BY AGENT WITH RESPECT TO BORROWER MATERIALS, REPORTS OR THE
PLATFORM. Secured Parties acknowledge that Borrower Materials may include
material non-public information of Obligors and should not be made available to
any personnel who do not wish to receive such information or who may be engaged
in investment or other market-related activities with respect to any Obligor’s
securities. Agent, each Secured Party, each Obligor and each Lender acknowledge
that (a) the information on the Platform may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information, and (c) it will handle such material non-public information in
accordance with Applicable Law. No Agent Indemnitee shall have any liability to
Borrowers, Secured Parties or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
relating to use by any Person of the Platform or delivery of Borrower Materials
and other information through the Platform or over the internet, except to the
extent such losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arise as a result of Agent’s gross
negligence or willful misconduct.

15.3.4. Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Borrower even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.

15.4. Performance of Borrowers’ Obligations. Agent may, in its discretion at any
time and from time to time, at Borrowers’ expense, with, unless an Event of
Default is continuing, five days prior notice to Borrower, pay any amount or do
any act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section 15.4 shall be reimbursed to Agent by Borrowers, promptly following
demand, with interest from the date incurred to the date of payment thereof at
the Default Rate applicable to Base Rate Loans. Any payment made or action taken
by Agent under this Section 15.4 shall be without prejudice to any right to
assert an Event of Default or to exercise any other rights or remedies under the
Loan Documents.

15.5. Credit Inquiries. Each Borrower hereby authorizes Agent and Lenders (but
they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.

15.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

15.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations,

 

100



--------------------------------------------------------------------------------

tests or measurements to regulate similar matters, and they agree that these are
cumulative and that each must be performed as provided. Except as otherwise
provided in another Loan Document (by specific reference to the applicable
provision of this Agreement), if any provision contained herein is in direct
conflict with any provision in another Loan Document, the provision herein shall
govern and control.

15.8. Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Loan Agreement shall
become effective when Agent has received counterparts bearing the signatures of
all parties hereto. Delivery of a signature page of any Loan Document by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of such agreement. Any electronic signature, contract
formation on an electronic platform and electronic record-keeping shall have the
same legal validity and enforceability as a manually executed signature or use
of a paper-based recordkeeping system to the fullest extent permitted by
Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.

15.9. Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, oral or written, among
the parties relating to the subject matter hereof.

15.10. Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent or Lenders pursuant
to the Loan Documents shall be deemed to constitute Agent and Lenders to be a
partnership, association, joint venture or any other kind of entity, nor to
constitute control of any Borrower.

15.11. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Borrowers and such Person;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal in connection with this credit facility,
is not the financial advisor, agent or fiduciary for Borrowers, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
Borrowers and their Affiliates, and have no obligation to disclose any of such
interests to Borrowers or their Affiliates. To the fullest extent permitted by
Applicable Law, each Borrower hereby waives and releases any claims that it may
have against Agent, Lenders, their Affiliates and any arranger with respect to
any breach or alleged breach of

 

101



--------------------------------------------------------------------------------

agency or fiduciary duty in connection with any aspect of any transaction
contemplated by a Loan Document.

15.12. Process Agent. Without prejudice to any other mode of service allowed
under any relevant law, each Borrower:

(i) irrevocably appoints National Registered Agents, Inc. as its agent for
service of process in relation to any proceedings before the Illinois courts in
connection with any Loan Document; and

(ii) agrees that failure by an agent for service of process to notify the
relevant Borrower of the process will not invalidate the proceedings concerned.

If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Company (on behalf of all the
Obligors) must immediately (and in any event within five days of such event
taking place) appoint another agent on terms acceptable to Agent. Failing this,
Agent may appoint another agent for this purpose.

15.13. Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below) with the same
degree of care that it uses to protect its confidentiality information, except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (provided such Persons are informed of the
confidential nature of the Information and instructed to keep such Information
confidential) involved in the transaction; (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or similar legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section 15.13, to
any Transferee or any actual or prospective party (or its advisors) to any Bank
Product or to any swap, derivative or other transaction under which payments are
to be made by reference to an Obligor or Obligor’s obligations; (g) with the
consent of Borrower Agent; or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 15.13 or
(ii) is available to Agent, any Lender, Issuing Bank or any of their Affiliates
on a nonconfidential basis from a source other than Borrowers. Notwithstanding
the foregoing, Agent and Lenders may publish or disseminate general information
describing this credit facility, including the names and addresses of Borrowers
and a general description of Borrowers’ businesses, and may use Borrowers’
logos, trademarks, product photographs or name in advertising materials. As used
herein, “Information” means all information received from an Obligor or
Subsidiary relating to it or its business or to the Collateral that is
identified as confidential when delivered. Any Person required to maintain the
confidentiality of Information pursuant to this Section 15.13 shall be deemed to
have complied if it exercises the same degree of care to maintain the
confidentiality of such Information that it accords its own confidential
information. Each of Agent, Lenders and Issuing Bank acknowledges that
(i) Information may include material non-public information concerning an
Obligor or Subsidiary; (ii) it has developed compliance procedures regarding the
use of material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws. This Section 15.13 shall survive Full Payment of the
Obligations.

 

102



--------------------------------------------------------------------------------

15.14. Certifications Regarding Second Lien Notes. Borrowers certify to Agent
and Lenders that neither the execution or performance of the Loan Documents nor
the incurrence of any Obligations by Borrowers violates the Second Lien Notes or
the Indenture, including Section 4.03(b)(1) thereof. Agent may condition
Borrowings, Letters of Credit and other credit accommodations under the Loan
Documents from time to time upon Agent’s receipt of evidence that the Revolver
Commitments and Obligations continue to be permitted under the Indenture at such
time.

15.15. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

15.16. Consent to Forum.

15.16.1. Forum. EACH PARTY HERETO HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
ILLINOIS, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH PARTY HERETO IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
15.3.1. A final judgment in any proceeding of any such court shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or any other
manner provided by Applicable Law.

15.16.2. Other Jurisdictions. Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

15.17. Waivers by Borrowers. To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral (except as required under the Loan Documents); (d) any bond or
security that might be required by a court prior to allowing Agent to exercise
any rights or remedies; (e) the benefit of all valuation, appraisement and
exemption laws; (f) any claim against Agent, Issuing Bank or any Lender, on any
theory of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) in any way relating to any
Enforcement Action, Obligations, Loan Documents or

 

103



--------------------------------------------------------------------------------

transactions relating thereto; and (g) notice of acceptance hereof. Each
Borrower acknowledges that the foregoing waivers are a material inducement to
Agent, Issuing Bank and Lenders entering into this Agreement and that Agent and
Lenders are relying upon the foregoing in their dealings with Borrowers. Each
Borrower has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

15.18. Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth. Borrowers
shall, promptly upon request, provide all documentation and other information as
Agent, Issuing Bank or any Lender may reasonably request from time to time in
order to comply with any obligations under any “know your customer,” anti-money
laundering or other requirements of Applicable Law.

15.19. Effect of Amendment and Restatement; Schedules. This Agreement is
intended to amend the A&R Loan Agreement, without novation, and solely for
convenience of reference, to restate it. For the avoidance of doubt, this
Agreement shall not become effective until the satisfaction (or waiver) of the
requirements set forth in Section 6.2 and the occurrence of the Effective Date.
The Company and each other Obligor hereby acknowledge, certify and agree that
the “Obligations” outstanding under and as defined in the Original Loan
Agreement as of the Restatement Effective Date and the A&R Loan Agreement as of
the Effective Date, continue to remain Obligations outstanding under this
Agreement (except to the extent such existing Obligations are Excluded Swap
Obligations). Except as expressly modified herein, all of the terms and
provisions of the (y) Original Loan Agreement shall continue to apply for the
periods prior to the Restatement Effective Date and (z) the A&R Loan Agreement
shall continue to apply for the periods prior to the Effective Date, in each
case, including any determinations of payment dates, interest rates, compliance
with covenants and other obligations, accuracy of representations and
warranties, Events of Default or any amount payable to Agent or Lenders. From
and after the Effective Date, all references in the Notes and other Loan
Documents to (i) the “Loan Agreement” shall be deemed to include references to
this Agreement, and (ii) the “Lenders” or “Agent” shall mean such terms as
defined in this Agreement. As to all periods occurring on or after the Effective
Date, all of the covenants in the Original Loan Agreement and the A&R Loan
Agreement shall be of no further force and effect (with respect to such
periods), it being understood that all obligations of Borrowers under the
Original Loan Agreement and the A&R Loan Agreement shall be governed by this
Agreement from and after the Effective Date. Upon the effectiveness of this
Agreement, the Schedules to the Original Credit Agreement and the A&R Loan
Agreement, each as amended, supplemented or otherwise modified after the
Original Closing Date and the Restatement Effective Date but prior to the
Effective Date, shall constitute the Schedules hereto, other than Schedule 1.1,
Schedule 7.4, Schedule 8.5, Schedule 9.1.11, Schedule 9.1.14, Schedule 9.1.16,
Schedule 10.2.1, Schedule 10.2.7 and Schedule 10.2.15 to this Agreement which
are hereby amended and restated in form set forth after the signature pages to
this Agreement.

 

104



--------------------------------------------------------------------------------

15.20. Intercreditor Agreement. Notwithstanding anything herein to the contrary,
any Lien and security interests granted to Agent pursuant to this Agreement or
any Security Documents and the exercise of any right or remedy by Agent under
the Credit Agreement or any of the Security Documents is subject to the
provisions of the Intercreditor Agreement.

15.21. NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank; signatures begin on following page]

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWERS: COMMERCIAL VEHICLE GROUP, INC. By:   /s/ Richard P. Lavin Name:  
Richard P. Lavin Title:   Chief Executive Officer Address:   7800 Walton Parkway
  New Albany, OH 43054   Attn: Chief Financial Officer   Telecopy: (614)
289-5365 NATIONAL SEATING COMPANY CVG CS LLC MONONA CORPORATION MONONA WIRE
CORPORATION MONONA (MEXICO) HOLDINGS LLC TRIM SYSTEMS, INC. TRIM SYSTEMS
OPERATING CORP. CABARRUS PLASTICS, INC. CVG OREGON, LLC CVS HOLDINGS, INC.
SPRAGUE DEVICES, INC. MAYFLOWER VEHICLE SYSTEMS, LLC CVG MANAGEMENT CORPORATION
CVG EUROPEAN HOLDINGS, LLC CVG LOGISTICS, LLC CVG ALABAMA, LLC By:   /s/ Richard
P. Lavin Name:   Richard P. Lavin Title:   Chief Executive Officer

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent and Lender

By:   /s/ Philip Nomura Name:   Philip Nomura Title:   Senior Vice President
Address: 135 S. LaSalle, 4th Floor Chicago, IL 60603 Telecopy: (312) 904-7190

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1.1

to

Loan and Security Agreement

REVOLVER COMMITMENTS OF LENDERS

 

Lender

   Revolver Commitment  

Bank of America, N.A.

   $ 40,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 1.1

REVOLVER COMMITMENTS OF LENDERS

 

Lender

   Revolver Commitment  

Bank of America, N.A.

   $ 40,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 7.1

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.4

MORTGAGES

 

1. 200 National Drive, Vonore, Monroe County, TN 37885

 

2. 301 West Spruce Street, Monona, Clayton County, IA 52159

 

3. 320 Newbern Road, Dublin, Pulaski County, VA 24084

 

4. 629 South Battleground Avenue, Kings Mountain, Cleveland County, NC 28086

 

5. 75 Chamber Drive, Chillicothe, Ross County, OH 45601

 

6. 55 North Garfield Street, Norwalk, Huron County, OH 44857

 

7. 60851 State Route 7, Shadyside, Belmont County, OH 43947

 

8. 50 Nances Creek Industrial Blvd., Piedmont, Calhoun County, AL 36272



--------------------------------------------------------------------------------

SCHEDULE 8.5

DEPOSIT ACCOUNTS

 

Depository Bank

  

Type of Account

  

Last 4 Digits of Account Number

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Master Operating)    8589

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Blocked)    8576

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Controlled Disbursement)    8468

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Controlled Disbursement)    8385

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Controlled Disbursement)    8393

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Controlled Disbursement)    8401

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Controlled Disbursement)    8419

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Controlled Disbursement)    8427

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Controlled Disbursement)    8435

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Controlled Disbursement)    8443



--------------------------------------------------------------------------------

Depository Bank

  

Type of Account

  

Last 4 Digits of Account Number

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Controlled Disbursement)    8450

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Controlled Disbursement)    3891

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Controlled Disbursement)    2291

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Controlled Disbursement)    6962

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Manual Payroll)    0085

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Workers Comp)    0077

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Workers Comp)    0069

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Workers Comp)    0051

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Receipts Account)    2464

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Receipts Account)    2516

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Receipts Account)    3670



--------------------------------------------------------------------------------

Depository Bank

  

Type of Account

  

Last 4 Digits of Account Number

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Receipts Account)    9195

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Receipts Account)    2477

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Receipts Account)    2312

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Receipts Account)    2451

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Receipts Account)    2480

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Receipts Account)    2448

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Receipts Account)    6666

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Receipts Account)    0303

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Stand Alone Account)    6502

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Stand Alone Account)    2642

Bank of America, N.A.

600 Peachtree St. NE

GA1-006-09-22

Atlanta, GA 30308-2265

   Checking (Stand Alone Account)    2684



--------------------------------------------------------------------------------

Depository Bank

  

Type of Account

  

Last 4 Digits of Account Number

Bank of America, N.A.

P.O. Box 25118

Tampa, FL 33622-5118

   Checking    5042

Bank of America, N.A.

P.O. Box 25118

Tampa, FL 33622-5118

   Checking (Petty Cash)    8675

Columbia Credit Union

P.O. Box 324

Vancouver, WA 98666

   Checking (Petty Cash)    7474

Branch Banking & Trust Company of Virginia 189 Broad Street; P.O. Box 1166

Dublin, VA 24084

   Checking (Petty Cash)    7765

Citizens Bank of Blount County

330 East Broadway

Maryville, TN 37802-9730

   Checking (Petty Cash)    1837

Fifth Third Bank

5161 Hampsted Village Way

New Albany, OH 43054

   Checking (Petty Cash)    9875

Fifth Third Bank

126 E. 4th Street

Michigan City, IN 46360

   Checking (Petty Cash)    3230

Huntington Bank

4105 Central Avenue

Shadyside, OH 43947

   Checking (Hourly Payroll)    1051

Huntington Bank

4105 Central Avenue

Shadyside, OH 43947

   Checking (Petty Cash)    1174

Wachovia Bank N.A.

P.O. Box 563966

Charlotte, NC 28256-3966

   Checking (Petty Cash)    4595



--------------------------------------------------------------------------------

SCHEDULE 8.6.1

LOCATIONS OF COLLATERAL

 

1. 7800 Walton Parkway

    New Albany, OH 43054

  

2. 310 Dietz Avenue

    Dekalb, IL 60115

3. 4721 North Eugene Avenue

    Douglas, AZ 85607

  

4. 200 North Locust Street

    Edgewood, IA 52042

5. 1585 Beverly Court, Suite 112

    Aurora, IL 60504

  

6. 2845 Armentrout Drive

    Concord, NC 28025

7. 2901 Zion Church Road

    Concord, NC 28025

  

8. 1140 NW 3rd Avenue

    Canby, OR 97013

9. 527 West US Highway 20

    Michigan City, IN 46360

  

10. 900 Highway 212

      Michigan City, IN 46360

11. 28800 Beck Road

      Wixom, MI 48393

  

12. 200 National Drive

      Vonore, TN 37885

13. 8649 South 212th Street

      Kent, WA 98031

  

14. 607 Bond Street

      Statesville, NC 28677

15. 613 Bond Street

      Statesville, NC 28677

  

16. 1257 Roberson Springs Road

      Loudon, TN 37774

17. 97 Tom Pope Road

      Pikeville, TN 37367

  

18. 116 Industry Road

      Tellico Plains, TN 37385

19. 301 West Spruce Street

      Monona, IA 52159

  

20. 75 Chamber Drive

      Chillicothe, OH 45601

21. 320 Newbern Road

      Dublin, VA 24084

  

22. 2227 Salisbury Highway

      Statesville, NC 28677

23. 401 East Alexander Avenue

      Tacoma, WA 98421

  

24. 6211 Northeast Campus Drive

      Vancouver, WA 98661

25. 2300 Northeast 65th Avenue

      Vancouver, WA 98661

  

26. 112 Town Center Drive

      Dublin, VA 24084

27. 379 Central Drive

      Concord, NC 28025

  

28. 6710 McEwan Road

      Lake Oswego, OR 97035

29. 8005 Southwest Hunziker Street

      Tigard, OR 97223

  

30. 629 South Battleground Avenue

      Kings Mountain, NC 28086

31. 55 North Garfield Street

      Norwalk, OH 44857

  

32. 60581 State Route 7

      Shadyside, OH 43947

33. 206 Republic Street

      Norwalk, OH 44857

  

34. 71 North West Street

      Norwalk, OH 44857



--------------------------------------------------------------------------------

35. 17th Street

      Bellaire, OH 43906

  

36. 470 East High Street

      London, OH 43140

37. 240 Raleigh Street

      Chatham, ON N7M 5L3

  

38. Calle 18 Avenida 10, # 180-5

      Agua Prieta, Sonora, Mexico

39. Carretera Tepa-Arandas #115

      Capilla de Guadelupe, Jalisco, Mexico

  

40. 199 Wilshire Avenue Southwest

      Concord, NC 28025

41. Calle del Rio Avenida del Rio Sonora

      Block VIII and IX of Parque Industrial El Rio

      Agua Prieta, Sonora, Mexico

  

42. 3330 Ridgeway Drive, Unit 5

      Mississauga, ON L5L 5Z9



--------------------------------------------------------------------------------

SCHEDULE 9.1.4

NAMES AND CAPITAL STRUCTURE

 

1. The corporate names, jurisdictions of incorporation, authorized and issued
Equity Interests and record holders of such Equity Interests of each Obligor are
as follows:

 

Obligor

  

Jurisdiction of
Organization

  

Number and Class of
Authorized Equity Interests

  

Number and Class
of Issued and
Outstanding
Equity Interests

  

Holder of Equity Interest and
Number of Shares/Units Helds

Commercial Vehicle Group, Inc.

   Delaware   

Common Stock: 30,000,000 shares

 

Preferred Stock: 5,000,000 shares

   Common Stock: 21,536,814 shares (as of 9/30/08)    The Common Stock of
Commercial Vehicle Group, Inc. is listed on the NASDAQ under the ticker symbol
“CVGI”. As such, Commercial Vehicle Group, Inc. is required to make periodic
disclosures in filings with the Securities and Exchange Commission regarding
ownership of its Common Stock.

National Seating Company

   Delaware   

Common Stock: 2,000,000 shares

 

Series A Preferred Stock: 100,000 shares

 

“Blank Check” Preferred Stock: 2,700,000 shares

   Common Stock: 1,705,888.803 shares    Commercial Vehicle Group, Inc. -
1,705,838.803 shares of Common Stock             Joseph Hess - 10 shares of
Common Stock             Jo Ann Hess - 10 shares of Common Stock            
Linda Williams - 30 shares of Common Stock

CVG CS LLC

   Delaware    n/a    n/a    National Seating Company - 100% of the Membership
Interests

MONONA CORPORATION

   Delaware    Common Stock - 100 shares    Common Stock - 100 shares   
Commercial Vehicle Group, Inc. - 100 shares of Common Stock

Monona Wire Corporation

   Iowa    Class A Common Stock - 1 share    Class A Common Stock - 1 share   
MONONA CORPORATION - 1 share of Class A Common Stock

Monona (Mexico) Holdings LLC

   Illinois    n/a    n/a    Monona Wire Corporation - 100% of the Membership
Interests



--------------------------------------------------------------------------------

Obligor

  

Jurisdiction of
Organization

  

Number and Class of
Authorized Equity Interests

  

Number and Class
of Issued and
Outstanding
Equity Interests

  

Holder of Equity Interest and
Number of Shares/Units Helds

Trim Systems, Inc.

   Delaware   

Class A-1 Common Stock: 400,000 shares

 

Class A-2 Common Stock: 150,000 shares

 

Class B Common Stock: 450,000 shares

 

Class C Common Stock: 100,000 shares

   Class A-1 Common Stock: 1,000 shares    Commercial Vehicle Group, Inc. -
1,000 shares of Class A-1 Common Stock

Trim Systems Operating Corp.

   Delaware    Common Stock: 1,000 shares    Common Stock: 1,000 shares    Trim
Systems, Inc. - 1,000 shares of Common Stock

CABARRUS PLASTICS, INC.

   North Carolina    Common Stock: 100,000 shares    Common Stock: 1,000 shares
   Trim Systems, Inc. - 1,000 shares of Common Stock

CVG Oregon, LLC

   Delaware    n/a    n/a    Trim Systems Operating Corp. - 100% of the
Membership Interests

CVS Holdings, Inc.

   Delaware    Common Stock: 125,000 shares    Common Stock: 124,908 shares   
Commercial Vehicle Group, Inc. - 124,908 shares of Common Stock

Sprague Devices, Inc.

   Delaware    Common Stock - 1,000 shares    Common Stock - 1,000 shares    CVS
Holdings, Inc. - 1,000 shares of Common Stock

Mayflower Vehicle Systems, LLC

   Delaware    n/a    n/a    Commercial Vehicle Group, Inc. - 100% of the
Membership Interests

CVG Management Corporation

   Delaware    Common Stock - 100 shares    Common Stock - 100 shares   
Commercial Vehicle Group, Inc. - 100 shares of Common Stock

CVG European Holdings, LLC

   Delaware    n/a    n/a    Commercial Vehicle Group, Inc. - 100% of the
Membership Interests

CVG Logistics, LLC

   Delaware    n/a    n/a    Commercial Vehicle Group, Inc. - 100% of the
Membership Interests



--------------------------------------------------------------------------------

2. All agreements binding on holders of Equity Interests of Obligors with
respect to such interests are as follows:

 

  (a) Registration Agreement by and among Bostrom Holding, Inc. and certain of
its stockholders, dated as of October 5, 2000.

 

  (b) Change in Control & Non-Competition Agreement by and between Commercial
Vehicle Group, Inc., its subsidiaries, successors and assigns and Mervin Dunn,
dated as of April 5, 2006.

 

  (c) Change in Control & Non-Competition Agreement by and between Commercial
Vehicle Group, Inc., its subsidiaries, successors and assigns and Gerald L.
Armstrong, dated as of April 5, 2006.

 

  (d) Change in Control & Non-Competition Agreement by and between Commercial
Vehicle Group, Inc., its subsidiaries, successors and assigns and Chad M. Utrup,
dated as of April 5, 2006.

 

  (e) Change in Control & Non-Competition Agreement by and between Commercial
Vehicle Group, Inc., its subsidiaries, successors and assigns and James F.
Williams, dated as of April 5, 2006.

 

  (f) Change in Control & Non-Competition Agreement by and between Commercial
Vehicle Group, Inc., its subsidiaries, successors and assigns and William Gordon
Boyd, dated as of May 22, 2007.

 

  (g) Change in Control & Non-Competition Agreement by and between Commercial
Vehicle Group, Inc., its subsidiaries, successors and assigns and Kevin L.
Frailey, dated as of May 22, 2007.

 

3. All outstanding purchase options, warrants, subscription rights, agreements
to issue or sell, or convertible interests relating to Equity Interests of any
Obligor are as follows:

 

  (a) Options and other rights relating to the equity of Commercial Vehicle
Group, Inc. granted under the Bostrom Holding, Inc. 2004 Stock Option Plan,
adopted May 20, 2004.

 

  (b) Commercial Vehicle Group, Inc. Second Amended and Restated Equity
Incentive Plan, adopted May 22, 2007.

 

  (c) Certificate of Incorporation of National Seating Company.

 

4. Within the five years preceding the Closing Date, Obligors have consummated
the following transactions:

 

  (a) On December 4, 2007, CVG CS LLC acquired substantially all of the assets
of Short Bark Industries, LLC.



--------------------------------------------------------------------------------

  (b) On October 31, 2007, CVG Oregon LLC acquired the heavy-gauge thermoforming
and injection molding assets of the Fabrication Division of Gage Industries,
Inc.

 

  (c) On February 7, 2005, CVG Acquisition LLC (Mayflower Vehicle Systems, LLC)
acquired substantially all of the assets of Mayflower Vehicle Systems, Inc.

 

  (d) On September 15, 2004, Trim Systems, L.L.C. and Tempress, Inc. merged up
and into Trim Systems Operating Corp. with Trim Systems Operating Corp. as the
surviving entity.

 

  (e) On August 2, 2004, Trim Merger Co., a wholly-owned subsidiary of
Commercial Vehicle Group, Inc., merged into Trim Systems, Inc. with Trim
Systems, Inc. as the surviving entity.



--------------------------------------------------------------------------------

SCHEDULE 9.1.11

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

1. Inbound licenses:

 

Licensor

  

Description of License

  

Term of License

  

Royalties
Payable

VEC Technology, LLC

   Limited, exclusive, non-transferable, royalty free, right and license to use
the VEC IP solely in connection with the production of parts or components for
heavy duty trucks    Continuously until written termination sent to Licensor,
unless the VEC Cell Sales Agreement is terminated    None



--------------------------------------------------------------------------------

2. Copyrights:

 

Title

  

Registration
Number

  

Registration
Date

  

Owner

TRIM SYSTEMS NEW CONCEPT INTERIOR STYLE A

   TXu1143606    09/25/2002    Trim Systems Operating Corp.

TRIM SYSTEMS NEW CONCEPT INTERIOR STYLE B

   TXu1143605    09/25/2002    Trim Systems Operating Corp.

TRIM SYSTEMS REFRESH INTERIOR STYLE B

   TXu1143604    09/25/2002    Trim Systems Operating Corp.

TRIM SYSTEMS REFRESH INTERIOR STYLE A

   TXu1143603    09/25/2002    Trim Systems Operating Corp.

AERODYNAMIC WHEEL COVER DRAWINGS

   VAu01127023    12/21/2012    Commercial Vehicle Group, Inc.



--------------------------------------------------------------------------------

3. Patents:

Owned by:

COMMERCIAL VEHICLE SYSTEMS, INC.

 

Title

  

Country

  

Patent No.
Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

SYNCHRONIZATION SYSTEM FOR MOTORS

   Canada   

2358317

09/23/2008

  

WO2000/038961

7/6/2000

  

2358317

12/29/1999

   Commercial Vehicle Systems, Inc.

WINDSHIELD WIPER ASSEMBLY AND METHOD OF FORMING THE SAME

   Canada   

2515071

7/3/2012

   2515071   

2515071

2/4/2004

   Commercial Vehicle Systems, Inc.



--------------------------------------------------------------------------------

Owned by:

COMMERCIAL VEHICLE GROUP, INC.

 

Title

 

Country

 

Patent No.
Issue Date

 

Pub. No./
Pub. Date

 

Applic. No./
Filing Date

 

Owner

DOOR PANEL

  US  

D631418

1/25/2011

   

29/357831

3/18/2010

  Commercial Vehicle Group, Inc.

Global Seat Design

  IN  

14047

6/24/2011

    231666   Commercial Vehicle Group, Inc.

Global Seat Design

  IN  

14048

6/24/2011

    231667   Commercial Vehicle Group, Inc.

Global Seat Design

  IN  

10571

6/15/2011

    231668   Commercial Vehicle Group, Inc.



--------------------------------------------------------------------------------

Owned by:

CVG MANAGEMENT CORPORATION

 

Title

  

Country

  

Patent No.
Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

HOLDER

   US      

US20080296332

12/04/2008

  

11/757073

06/01/2007

   CVG Management Corporation

SYSTEM AND METHOD OF FORMING A PROTECTIVE COVERING FOR A WIRE HARNESS

   US   

7908742

3/22/2011

  

US 2009-0241331 A1

10/01/2009

  

12/055070

03/25/2008

   CVG Management Corporation

SYSTEM AND METHOD OF FORMING A PROTECTIVE COVERING FOR A WIRE HARNESS

   US   

8316520

11/27/2012

  

US 2011-0119882 A1

05/26/2011

  

13/022198

2/7/2011

   CVG Management Corporation

VEHICLE SEATING SYSTEM WITH PIVOTING STOP MECHANISM AND METHOD

   US   

8038210

10/18/2011

  

US 2010-0072797 A1

03/25/2010

  

12/235842

09/23/2008

   CVG Management Corporation

VEHICLE SEATING SYSTEM WITH PIVOTING STOP MECHANISM AND METHOD

   US   

8317263

11/27/2012

  

US 2012-0062007 A1

03/15/2012

  

13/232244

9/14/2011

   CVG Management Corporation

VEHICLE SEAT

   US   

D615311

05/11/2010

     

29/324908

09/23/2008

   CVG Management Corporation

VEHICLE SEAT

   US   

D651819

01/10/2012

     

29/358071

3/22/10

   CVG Management Corporation

VEHICLE SEAT

   US   

D651001

12/27/2011

     

29/358072

3/22/2010

   CVG Management Corporation

ADJUSTABLE SLIDING ARMREST

   PCT      

WO 2010/132573

11/18/2010

  

PCT/US10/34556

5/12/2010

   CVG Management Corporation

ADJUSTABLE SLIDING ARMREST

   US   

8132861

03/13/2012

  

US 2010-0289317 A1

11/18/2010

  

12/778436

5/12/2010

   CVG Management Corporation

ADJUSTABLE SLIDING ARMREST

   US   

8333432

12/18/2012

  

US 2012-0212026 A1

8/23/2012

  

13/412271

03/05/2012

   CVG Management Corporation

ADJUSTABLE SLIDING ARMREST

   EU         

10 775 475.6

5/26/2011

   CVG Management Corporation

ADJUSTABLE SLIDING ARMREST

   AU         

2010249115

5/9/2011

   CVG Management Corporation

ADJUSTABLE SLIDING ARMREST

   CN      

102215718

10/12/2011

  

201080003223.3

5/13/2011

   CVG Management Corporation

ADJUSTABLE SLIDING ARMREST

   BR         

PI10055240

6/20/2011

   CVG Management Corporation

ADJUSTABLE SLIDING ARMREST

   JP         

2012-510978

5/26/2011

   CVG Management Corporation

THERMALLY AND ACOUSTICALLY INSULATIVE VEHICLE FLOORING SYSTEM

   US   

8151933

04/10/2012

  

US 2010-0288582 A1

11/18/2010

  

12/778553

5/12/2010

   CVG Management Corporation



--------------------------------------------------------------------------------

Title

  

Country

  

Patent No.
Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

THERMALLY AND ACOUSTICALLY INSULATIVE VEHICLE FLOORING SYSTEM

   MX   

311467

7/17/2013

     

Mx/a/2010/005322

5/13/2010

   CVG Management Corporation

THERMALLY AND ACOUSTICALLY INSULATIVE VEHICLE FLOORING SYSTEM

   BR          PI11021527    CVG Management Corporation

THERMALLY AND ACOUSTICALLY INSULATIVE VEHICLE FLOORING SYSTEM

   CN      

102328701

01/25/2012

  

201110187357.1

5/12/2011

   CVG Management Corporation

THERMALLY AND ACOUSTICALLY INSULATIVE VEHICLE FLOORING SYSTEM

   IN         

1638/CHE/2011

5/12/2011

   CVG Management Corporation

VEHICLE SEAT SYSTEM

   US   

7510240

03/31/2009

  

US 2007-0096513 A1

05/03/2007

  

11/263763

10/31/2005

   CVG Management Corporation

VEHICLE SEAT SYSTEM

   US   

7735917

06/15/2010

  

US 2009-0184545 A1

07/23/2009

  

12/411079

03/25/2009

   CVG Management Corporation

MULTI-MATERIAL CABINET

   US      

US 2011-0089797 A1

04/21/2011

  

12/905516

10/15/2010

   CVG Management Corporation

MULTI-MATERIAL CABINET

   MX         

MX/a/2010/011426

10/18/2010

   CVG Management Corporation

FLOOR MAT

   MX         

MX/a/2010/005322

5/13/2010

   CVG Management Corporation

INFRARED TEMPERATURE MEASUREMENT AND STABILIZATION THEROF

   US      

US 2012-0006989 A1

01/12/2012

  

13/178077

07/07/2011

   CVG Management Corporation

INFRARED TEMPERATURE MEASUREMENT AND STABILIZATION THEROF

   PCT      

WO2022/006420

01/12/2012

  

PCT/US11/43188

07/07/2011

   CVG Management Corporation

INFRARED TEMPERATURE MEASUREMENT AND STABILIZATION THEROF

   EP         

11804336.3

12/31/2012

   CVG Management Corporation

INFRARED TEMPERATURE MEASUREMENT AND STABILIZATION THEROF

   BY         

20130144

2/6/2013

   CVG Management Corporation

INFRARED TEMPERATURE MEASUREMENT AND STABILIZATION THEROF

   CN      

103080711

5/1/2013

  

201180042041.1

2/28/2013

   CVG Management Corporation

INFRARED TEMPERATURE MEASUREMENT AND STABILIZATION THEROF

   JP         

2013-518828

1/8/2013

   CVG Management Corporation



--------------------------------------------------------------------------------

Title

  

Country

  

Patent No.
Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

INFRARED TEMPERATURE MEASUREMENT AND STABILIZATION THEROF

   RU         

2013104964

2/6/2013

   CVG Management Corporation

INFRARED TEMPERATURE MEASUREMENT AND STABILIZATION THEROF

   UA         

201301407

2/6/2013

   CVG Management Corporation

LAYERED FLAME PROOF MATERIAL

   US      

US-2012-

0003422-A1

01/05/2012

  

13/017719

01/31/2011

   CVG Management Corporation

LAYERED FLAME PROOF MATERIAL

   PCT      

WO2012/003069

01/05/2012

  

PCT/US11/39481

06/07/2011

   CVG Management Corporation

LAYERED FLAME PROOF MATERIAL

   EP      

2588306

5/8/2013

  

11801311.9

12/31/2012

   CVG Management Corporation

LAYERED FLAME PROOF MATERIAL

   BY         

20130099

1/28/2013

   CVG Management Corporation

LAYERED FLAME PROOF MATERIAL

   CN      

CN 103079806 A

1/5/2013

  

201180040892.2

2/22/2013

   CVG Management Corporation

LAYERED FLAME PROOF MATERIAL

   RU         

2013103618

1/28/2013

   CVG Management Corporation

LAYERED FLAME PROOF MATERIAL

   UA         

201300961

1/28/2013

   CVG Management Corporation

AERODYNAMIC WHEEL COVER

   US   

8424956

4/23/2013

     

13/223994

9/1/2011

   CVG Management Corporation

AERODYNAMIC WHEEL COVER

   US         

13/849070

3/22/2013

   CVG Management Corporation

VEHICLE CAMERA SYSTEM

   US      

US 2012-0062741 A1

03/15/2012

  

13/047111

3/14/2011

   CVG Management Corporation



--------------------------------------------------------------------------------

Title

  

Country

  

Patent No.
Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

RETRACTABLE BUNK

   US   

8424132

4/23/2013

  

US 2012-0054959 A1

03/08/2012

  

13/224012

9/1/2011

   CVG Management Corporation

RETRACTABLE BUNK

   PCT      

WO2012/031182

03/08/2012

  

PCT/US11/50297

9/2/2011

   CVG Management Corporation

RETRACTABLE BUNK

   MX         

MX/a/2013/002524

3/1/2013

   CVG Management Corporation

RETRACTABLE BUNK

   EP      

2611654

7/10/2013

  

11822702.4

3/8/2013

   CVG Management Corporation

RETRACTABLE BUNK

   CA      

2810569

3/8/2012

  

2810569

3/4/2013

   CVG Management Corporation

RETRACTABLE BUNK

   AU         

2011295799

3/6/2013

   CVG Management Corporation

RETRACTABLE BUNK

   US         

13/847792

3/20/2013

   CVG Management Corporation

AERODYNAMIC TRUCK ROOF

   US   

D657717

04/17/2012

     

29/369691

9/11/2010

   CVG Management Corporation

AERODYNAMIC TRUCK ROOF (A)

   US   

D666541

9/4/2012

     

29/369686

9/11/2010

   CVG Management Corporation

VEHICLE WIND TURBINE

   US      

US 2012-0056428 A1

03/08/2012

  

13/224017

9/1/2011

   CVG Management Corporation

VEHICLE WIND TURBINE

   PCT      

WO2012/0311184

03/08/2012

  

PCT/US11/50300

9/2/2011

   CVG Management Corporation

VEHICLE WIND TURBINE

   AU         

2011295801

3/6/2013

   CVG Management Corporation

VEHICLE WIND TURBINE

   CA      

2810554

3/8/2012

  

2810554

3/4/2013

   CVG Management Corporation

VEHICLE WIND TURBINE

   EP      

2611640

7/10/2013

  

11822703.2

3/8/2013

   CVG Management Corporation

VEHICLE WIND TURBINE

   MX         

MX/a/2013/002522

3/1/2013

   CVG Management Corporation

VEHICLE SEAT

   US   

D651002

12/27/2011

     

29/358201

3/24/2010

   CVG Management Corporation

VEHICLE SEAT

   US   

D651003

12/27/2011

     

29/358203

3/24/2010

   CVG Management Corporation

VEHICLE SEAT

   US   

D651004

12/27/2011

     

29/358204

3/24/2010

   CVG Management Corporation

VEHICLE SEAT

   CA   

137238

4/15/2011

     

137238

9/22/2010

   CVG Management Corporation

VEHICLE SEAT

   CA   

137239

4/15/2011

     

137239

9/22/2010

   CVG Management Corporation

VEHICLE SEAT

   CA   

137240

4/15/2011

     

137240

9/22/2010

   CVG Management Corporation

VEHICLE SEAT

   European Community   

001758236-001

9/22/2010

     

001758236

9/22/2010

   CVG Management Corporation

VEHICLE SEAT

   European Community   

001758301-001

9/22/2010

     

001758301

9/22/2010

   CVG Management Corporation

VEHICLE SEAT

  

European

Community

  

001758269-001

9/22/2010

     

001758269

9/22/2010

   CVG Management Corporation

VEHICLE SEAT

   MX         

Mx/f/2010/002461

9/22/2010

   CVG Management Corporation

VEHICLE SEAT

   MX         

Mx/f/2010/002460

9/22/2010

   CVG Management Corporation



--------------------------------------------------------------------------------

Title

  

Country

  

Patent No.
Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

VEHICLE SEAT

   MX         

Mx/f/2010/002459

9/22/2010

   CVG Management Corporation

THREE DIMENSIONAL FLOOR MAT

   US   

D651149

12/27/2011

     

29/369685

9/11/2010

   CVG Management Corporation

CAMERA BEZEL

   US   

D666234

8/28/2012

     

29/369693

9/11/2011

   CVG Management Corporation

MOLD RELEASE SHEET

   US      

US 2012-0080821 A1

04/05/2012

  

13/224499

9/2/2011

   CVG Management Corporation

MOLD RELEASE SHEET

   PCT      

WO2012/031190

03/08/2012

  

PCT/US11/50311

9/2/2011

   CVG Management Corporation

MOLD RELEASE SHEET

   AU         

2011295807

3/6/2013

   CVG Management Corporation

MOLD RELEASE SHEET

   CA      

2810574

3/8/2012

  

2810574

3/4/2013

   CVG Management Corporation

MOLD RELEASE SHEET

   EP      

2611586

7/10/2013

  

11822708.1

3/8/2013

   CVG Management Corporation

MOLD RELEASE SHEET

   MX         

MX/a/2013/002520

3/1/2013

   CVG Management Corporation

RIGIDITY CONTROLLED FIBERGLASS

   US      

US 2012-0088089 A1

04/12/2012

  

13/224491

9/2/2011

   CVG Management Corporation

RIGIDITY CONTROLLED FIBERGLASS

   PCT      

2012/031188

03/08/2012

   PCT/US11/50308    CVG Management Corporation

RIGIDITY CONTROLLED FIBERGLASS

   AU         

2011295805

3/6/2013

   CVG Management Corporation

RIGIDITY CONTROLLED FIBERGLASS

   CA      

2810572

3/8/2012

  

2810572

3/4/2013

   CVG Management Corporation

RIGIDITY CONTROLLED FIBERGLASS

   EP      

2611608

7/10/2013

  

11822706.5

3/8/2013

   CVG Management Corporation

RIGIDITY CONTROLLED FIBERGLASS

   MX         

MX/a/2013/002521

3/1/2013

   CVG Management Corporation

OVERHEAD CONSOLE

   US   

D670231

11/6/2012

     

29/369692

9/11/2010

   CVG Management Corporation

ADJUSTABLE CONSOLE AND MODULAR DASH

   US      

US 2012-0056442 A1

03/08/2012

  

13/224001

9/1/2011

   CVG Management Corporation

ADJUSTABLE CONSOLE AND MODULAR DASH

   PCT      

WO2012/031180

03/08/2012

  

PCT/US11/50295

9/2/2011

   CVG Management Corporation

ADJUSTABLE CONSOLE AND MODULAR DASH

   AU         

2011295797

3/6/2013

   CVG Management Corporation

ADJUSTABLE CONSOLE AND MODULAR DASH

   CA      

2810560

3/8/2012

  

2810560

3/4/2013

   CVG Management Corporation

ADJUSTABLE CONSOLE AND MODULAR DASH

   EP      

2611674

7/10/2013

  

11822701.6

3/8/2013

   CVG Management Corporation

ADJUSTABLE CONSOLE AND MODULAR DASH

   MX         

MX/a/2013/002523

3/1/2013

   CVG Management Corporation



--------------------------------------------------------------------------------

Title

  

Country

  

Patent No.
Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

TRUCK CAB

   US      

D651136

12/27/2011

  

29/369689

9/11/2010

   CVG Management Corporation

RECLINER SEAT APPARATUS

   US      

US 2012-0054958 A1

03/08/2012

  

13/223975

9/1/2011

   CVG Management Corporation

AERODYNAMIC WHEEL COVER

   US   

D651148

12/27/2011

     

29/369688

9/11/2010

   CVG Management Corporation

FRICTION CONTROLLED DRAWER SLIDE MECHANISM

   US   

8517482

8/27/2013

     

13/294658

11/11/2011

   CVG Management Corporation

FRICTION CONTROLLED DRAWER SLIDE MECHANISM

   PCT         

PCT/US11/60744

11/15/2011

   CVG Management Corporation

FRICTION CONTROLLED DRAWER SLIDE MECHANISM

   US      

US 2012-0224796 A1

9/6/2012

  

13/372886

2/14/2012

   CVG Management Corporation

FRICTION CONTROLLED DRAWER SLIDE MECHANISM

   PCT      

WO2012/112510

8/23/2012

  

PCT/US12/25002

2/14/2012

   CVG Management Corporation

FRICTION CONTROLLED DRAWER SLIDE MECHANISM

   AU         

2012217888

3/6/2013

   CVG Management Corporation

FRICTION CONTROLLED DRAWER SLIDE MECHANISM

   CA      

2810411

8/23/2012

  

2810411

3/4/2013

   CVG Management Corporation

FRICTION CONTROLLED DRAWER SLIDE MECHANISM

   EP         

12746903.9

3/8/2013

   CVG Management Corporation

FRICTION CONTROLLED DRAWER SLIDE MECHANISM

   MX         

MX/a/2013/004532

4/23/2013

   CVG Management Corporation

FORE-AFT VIBRATION ISOLATOR

   US      

US 2012-0187614 A1

7/26/2012

  

13/011421

1/21/2011

   CVG Management Corporation

FORE-AFT SEAT ISOLATION

   PCT      

WO2012/099789

7/26/2012

  

PCT/US12/21227

01/13/2012

   CVG Management Corporation

FORE-AFT SEAT ISOLATION

   AU         

2012207547

3/22/2013

   CVG Management Corporation

FORE-AFT SEAT ISOLATION

   CA      

2811431

7/26/2012

  

2811431

3/14/2013

   CVG Management Corporation

FORE-AFT SEAT ISOLATION

   EP      

2608989

7/3/2013

  

12737009.6

1/13/2013

   CVG Management Corporation

FORE-AFT SEAT ISOLATION

   MX         

MX/a/2013/005033

5/3/2013

   CVG Management Corporation

PNEUMATIC OPERATED FORE/AFT VIBRATION ISOLATOR LOCKING DEVICE

   US         

13/407215

2/28/2012

   CVG Management Corporation



--------------------------------------------------------------------------------

Title

  

Country

  

Patent No.
Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

PNEUMATIC OPERATED FORE/AFT VIBRATION ISOLATOR LOCKING DEVICE

   PCT         

PCT/US12/26955

2/28/2012

   CVG Management Corporation

PNEUMATIC OPERATED FORE/AFT VIBRATION ISOLATOR LOCKING DEVICE

   AU         

2012223450

3/22/2013

   CVG Management Corporation

PNEUMATIC OPERATED FORE/AFT VIBRATION ISOLATOR LOCKING DEVICE

   CA      

2811432

9/7/2012

  

2811432

3/14/2013

   CVG Management Corporation

PNEUMATIC OPERATED FORE/AFT VIBRATION ISOLATOR LOCKING DEVICE

   EP      

2619475

7/31/2013

  

12752658.0

3/28/2013

   CVG Management Corporation

PNEUMATIC OPERATED FORE/AFT VIBRATION ISOLATOR LOCKING DEVICE

   MX         

MX/a/2013/005034

5/3/2013

   CVG Management Corporation

MOLDED CONNECTION JOINT AND/OR HINGE

   US         

13/348299

01/11/2012

   CVG Management Corporation

VEHICLE INTERIOR COMPONENT (LEFT)

   US   

D667026

9/11/2012

     

29/387620

3/15/2011

   CVG Management Corporation

VEHICLE INTERIOR COMPONENT (RIGHT)

   US   

D673184

12/25/2012

     

29/387621

3/15/2011

   CVG Management Corporation

VEHICLE ILLUMINATION SYSTEM AND METHOD THEREOF

   US         

13/420122

03/14/2012

   CVG Management Corporation

VEHICLE LOWER DASH

   US   

D667849

9/25/2012

     

29/387622

3/15/2011

   CVG Management Corporation

VEHICLE OVERHEAD CONSOLE

   US   

D667027

9/11/2012

     

29/387623

3/15/2011

   CVG Management Corporation

FLOOR MANUFACTURING METHOD

   US         

13/420112

03/14/2012

   CVG Management Corporation

FLOOR MANUFACTURING METHOD

   MX         

MX/a/2012/003229

03/15/2012

   CVG Management Corporation

FLOOR MANUFACTURING METHOD

   BR         

BR1020120060116

03/16/2012

   CVG Management Corporation

FLOOR MANUFACTURING METHOD (Continuation in Part)

   US         

13/626468

9/25/12

   CVG Management Corporation

VEHICLE BODY STRUCTURE AND METHOD FOR MAKING SAME

   US      

US 2011-0245950

A1

10/6/2011

  

13/080656

4/5/2011

   CVG Management Corporation

NON-CONTACT MEDIA DETECTION SYSTEM USING REFLECTION/ABSORBTION SPECTROSCOPY

   US      

US-2012-

0327410-A1

12/27/2012

  

13/167258

6/23/2011

   CVG Management Corporation



--------------------------------------------------------------------------------

Title

  

Country

  

Patent No.

Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

NON-CONTACT MEDIA DETECTION SYSTEM USING REFLECTION/ABSORBTION SPECTROSCOPY

   PCT      

WO2012/177317

12/27/2012

  

PCT/US12/34785

4/24/2012

   CVG Management Corporation

NON-CONTACT MEDIA DETECTION SYSTEM USING REFLECTION/ABSORBTION SPECTROSCOPY

   AU         

2012273419

3/6/2013

   CVG Management Corporation

NON-CONTACT MEDIA DETECTION SYSTEM USING REFLECTION/ABSORBTION SPECTROSCOPY

   CA      

2810577

12/27/2012

  

2810577

3/4/2013

   CVG Management Corporation

NON-CONTACT MEDIA DETECTION SYSTEM USING REFLECTION/ABSORBTION SPECTROSCOPY

   EP         

12802372.8

3/8/2013

   CVG Management Corporation

NON-CONTACT MEDIA DETECTION SYSTEM USING REFLECTION/ABSORBTION SPECTROSCOPY

   MX         

MX/a/2013/004670

4/25/2013

   CVG Management Corporation

SEATING APPARATUS ADJUSTMENT SYSTEM

   US      

US 2012-0267930 A1

10/25/2012

  

13/453355

4/23/2012

   CVG Management Corporation

SEATING APPARATUS ADJUSTMENT SYSTEM

   PCT      

2012/145744

10/26/2012

  

PCT/US12/34657

4/23/2012

   CVG Management Corporation

SEATING APPARATUS ADJUSTMENT SYSTEM

   AU         

2012245203

3/22/2013

   CVG Management Corporation

SEATING APPARATUS ADJUSTMENT SYSTEM

   CA      

2811439

10/26/2012

  

2811439

3/14/2013

   CVG Management Corporation

SEATING APPARATUS ADJUSTMENT SYSTEM

   EP      

2608984

7/3/2013

  

12774859.8

3/28/2013

   CVG Management Corporation

SEATING APPARATUS ADJUSTMENT SYSTEM

   MX         

MX/a/2013/005032

5/3/2013

   CVG Management Corporation

VEHICLE SEATING SYSTEM WITH PIVOTING STOP MECHANISM AND METHOD

   US      

20120286553A1

11/15/2012

  

13/467504

5/9/2012

   CVG Management Corporation



--------------------------------------------------------------------------------

Title

  

Country

  

Patent No.
Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

VEHICLE SEATING SYSTEM WITH PIVOTING STOP MECHANISM AND METHOD

   PCT      

2012/154829

11/15/2012

  

PCT/US12/37090

5/9/2012

   CVG Management Corporation

VEHICLE SEATING SYSTEM WITH PIVOTING STOP MECHANISM AND METHOD

   AU         

2012253539

3/22/2013

   CVG Management Corporation

VEHICLE SEATING SYSTEM WITH PIVOTING STOP MECHANISM AND METHOD

   CA      

2811433

11/15/2012

  

2811433

3/14/2013

   CVG Management Corporation

VEHICLE SEATING SYSTEM WITH PIVOTING STOP MECHANISM AND METHOD

   EP      

2608986

7/3/2013

  

12782211.2

5/9/2012

   CVG Management Corporation

VEHICLE SEATING SYSTEM WITH PIVOTING STOP MECHANISM AND METHOD

   MX         

MX/a/2013/005036

5/3/2013

   CVG Management Corporation

SAFETY INTEGRATED SEATING SYSTEMS

   US         

13/554653

7/20/2012

   CVG Management Corporation

SAFETY INTEGRATED SEATING SYSTEMS

   PCT         

PCT/US12/47664

7/20/2012

   CVG Management Corporation

SAFETY INTEGRATED SEATING SYSTEMS

   AU         

2012283846

3/22/2013

   CVG Management Corporation

SAFETY INTEGRATED SEATING SYSTEMS

   CA      

2811447

1/24/2013

  

2811447

3/14/2013

   CVG Management Corporation

SAFETY INTEGRATED SEATING SYSTEMS

   EP          12814859.0    CVG Management Corporation

SAFETY INTEGRATED SEATING SYSTEMS

   MX         

MX/a/2013/005035

5/3/2013

   CVG Management Corporation

APPARATUS ATTACHMENT SYSTEM

   US      

US-2013-0093234-A1

4/18/2013

  

13/408561

02/29/2012

   CVG Management Corporation



--------------------------------------------------------------------------------

Title

  

Country

  

Patent No.
Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

LIGHTWEIGHT SYNTACTIC FOAMS FOR BLAST LITIGATION IN THERMAL/ACOUSTIC FLOORING

   US      

US-2013-0202874-A1

8/8/2013

  

13/567510

8/6/2012

   CVG Management Corporation

BLAST PROTECTION

   US         

13/487961

6/4/2012

   CVG Management Corporation

BLAST PROTECTION

   PCT         

PCT/US12/40730

6/4/2012

   CVG Management Corporation

LOCK SYSTEM AND METHOD THEREOF

   US      

US-2013-0081435-A1

4/4/2013

  

13/471498

5/15/2012

   CVG Management Corporation

ROADWATCH FIELD CALIBRATION UNIT

   US         

13/555715

7/23/2012

   CVG Management Corporation

ROADWATCH FIELD CALIBRATION UNIT

   PCT         

PCT/US12/47970

7/24/2012

   CVG Management Corporation

ROAD CONDITION TRACKING AND PRESENTATION

   US         

13/596761

8/28/2012

   CVG Management Corporation

SURFACE DETECTION AND INDICATOR

   US         

13/892929

5/13/2013

   CVG Management Corporation

[PROVISIONAL APPLICATION]

   US         

61/740209

12/20/2012

   CVG Management Corporation

[PROVISIONAL APPLICATION]

   US         

61/769401

2/26/2013

   CVG Management Corporation

[PROVISIONAL APPLICATION]

   US         

61/784105

3/14/2013

   CVG Management Corporation



--------------------------------------------------------------------------------

Title

  

Country

  

Patent No.
Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

MID-RIDE INDICATOR

   US         

13/922642

6/20/2013

   CVG Management Corporation

[PROVISIONAL APPLICATION]

   US         

61/789655

3/15/2013

   CVG Management Corporation

[PROVISIONAL APPLICATION]

   US         

61/787239

3/15/2013

   CVG Management Corporation



--------------------------------------------------------------------------------

Owned by:

NATIONAL SEATING COMPANY

 

Title

  

Country

  

Patent No.
Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

VEHICLE SEATING SYSTEM WITH IMPROVED VIBRATION ISOLATION

   US   

7152839

12/26/2006

  

20050156093A1

07/21/2005

  

11/079699

03/14/2005

   National Seating Company

BASE ASSEMBLY FOR USE WITH A SUSPENSION SYSTEM OF A VEHICLE SEAT

   US   

5542638

08/06/1996

     

08/259475

06/14/1994

   National Seating Company

VEHICLE SEATING SYSTEM WITH IMPROVED VIBRATION ISOLATION

   US   

6866236

03/15/2005

  

US 2004-0159763 A1

08/19/2004

  

10/369357

02/18/2003

   National Seating Company

VEHICLE SEATING SYSTEM WITH IMPROVED VIBRATION ISOLATION

   Canada   

2515781

10/20/2009

  

2515781

09/02/2004

  

2515781

02/19/2003

   National Seating Company

VEHICLE SEATING SYSTEM WITH IMPROVED VIBRATION ISOLATION

   China   

80109811

04/29/2009

  

1751203

03/22/2006

  

2003801009811.5

02/19/2003

   National Seating Company

VEHICLE SEATING SYSTEM WITH IMPROVED VIBRATION ISOLATION

   EPO   

1597510

10/31/2007

  

EP1597510

09/02/2004

  

03716067.8

02/19/2003

   National Seating Company

VEHICLE SEATING SYSTEM WITH IMPROVED VIBRATION ISOLATION

   Germany   

60337484.0

6/15/2011

     

03716067.8

02/19/2003

   National Seating Company

VEHICLE SEATING SYSTEM WITH IMPROVED VIBRATION ISOLATION

   Mexico   

273077

12/21/2009

     

PA/a/2005/008723

02/19/2003

   National Seating Company

SPRING BIASED ROTARY AIR VALVE

   US   

5983940

11/16/1999

     

09/159036

09/23/1998

   National Seating Company

SPRING BIASED ROTARY AIR VALVE

   Canada   

2250644

07/25/2006

   04/21/1999   

2250644

10/14/1998

   National Seating Company

SPRING BIASED ROTARY AIR VALVE

   Mexico   

211458

11/19/2002

     

988703

10/20/1998

   National Seating Company

Owned by:

SPRAGUE DEVICES, INC.

 

Title

  

Country

  

Patent No.
Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

WINDSHIELD WIPER ASSEMBLY WITH TUBULAR FRAME MEMBER

   US   

7389562

06/24/2008

  

20040244134

12/09/2004

  

10/771894

02/04/2004

   Sprague Devices, Inc.



--------------------------------------------------------------------------------

Title

  

Country

  

Patent No.
Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

WINDSHIELD WIPER ASSEMBLY WITH TUBULAR FRAME MEMBER

   Mexico   

265465

3/27/2009

     

PA/a/2005/008279

02/04/2004

   Sprague Devices, Inc.

FLUID AND AIR NOZZLE AND METHOD FOR CLEANING VEHICLE LENSES

   US   

6554210

04/29/2003

  

20020005440A1

1/17/2002

  

09/804681

03/12/2001

   Sprague Devices, Inc.

TRACTION ENHANCING DEPLOYMENT SYSTEM

   US   

6206299

03/27/2001

     

09/293276

04/16/1999

   Sprague Devices, Inc.

FLUID AND AIR NOZZLE FOR HEADLIGHT CLEANING

   US   

6199773

03/13/2001

     

09/451257

11/29/1999

   Sprague Devices, Inc.

IMMINENT ICING CONDITION ENUNCIATOR

   US   

6166657

12/26/2000

     

09/110769

07/06/1998

   Sprague Devices, Inc.

SYNCHRONIZATION SYSTEM FOR MOTORS

   US   

6147466

11/14/2000

     

09/223114

12/30/1998

   Sprague Devices, Inc.

VEHICLE LIGHTING CONTROL SYSTEM

   US   

6456195

09/24/2002

     

09/141652

08/28/1998

   Sprague Devices, Inc.

IMMINENT ICING CONDITION ENUNCIATOR

   US   

5796344

08/18/1998

     

08/596451

02/02/1996

   Sprague Devices, Inc.

AIR-LIQUID SYSTEM FOR CLEANING VEHICLE HEADLIGHT LENS AND SIMILAR SURFACES

   US   

5657929

08/19/1997

     

08/583343

01/05/1996

   Sprague Devices, Inc.

AIR-LIQUID SYSTEM FOR CLEANING VEHICLE HEADLIGHT LENS AND SIMILAR SURFACES

   Mexico   

208101

06/13/2002

     

1998766

01/27/1998

   Sprague Devices, Inc.

WINDSHIELD WIPER ASSEMBLY WITH ARM HEAD RETAINING MEANS

   US   

5634235

06/03/1997

     

08/685449

07/19/1996

   Sprague Devices, Inc.

WINDSHIELD WASHER CONTROL SYSTEM

   US   

5551232

09/03/1996

     

08/347969

12/01/1994

   Sprague Devices, Inc.

ELECTRONICALLY CONTROLLED FLUID POWERED MOTOR

   US   

5427012

06/27/1995

     

08/201788

02/25/1994

   Sprague Devices, Inc.

ELECTRONICALLY CONTROLLED FLUID POWERED MOTOR

   Canada   

2143408

11/30/2004

  

2143408

8/26/1995

  

2143408

02/24/1995

   Sprague Devices, Inc.

ELECTRONICALLY CONTROLLED FLUID POWERED MOTOR

   Canada   

2164030

02/13/2007

   2164030   

2164030

11/29/1995

   Sprague Devices, Inc.

ELECTRONICALLY CONTROLLED FLUID POWERED MOTOR

   UK   

2286859

10/08/1997

  

2286859

8/30/1995

  

19953559

02/22/1995

   Sprague Devices, Inc.

ELECTRONICALLY CONTROLLED FLUID POWERED MOTOR

   UK   

2295536

08/05/1998

  

2295536

6/5/1996

  

199524521

11/30/1995

   Sprague Devices, Inc.

ELECTRONICALLY CONTROLLED FLUID POWERED MOTOR

   Mexico   

249170

9/19/2007

     

19951086

02/23/1995

   Sprague Devices, Inc.

ELECTRONICALLY CONTROLLED FLUID POWERED MOTOR

   Mexico   

193187

08/30/1999

     

955012

11/30/1995

   Sprague Devices, Inc.

DEVICE FOR SWITCHING CONTROL OF VEHICLE ACCESSORIES BETWEEN VEHICLE CONTROL
STATIONS

   US   

5637927

06/10/1997

     

08/628272

04/05/1996

   Sprague Devices, Inc.

DEVICE FOR SWITCHING CONTROL OF VEHICLE ACCESSORIES BETWEEN VEHICLE CONTROL
STATIONS

   Canada   

2180861

10/02/2001

     

2180861

07/09/1996

   Sprague Devices, Inc.

DEVICE FOR SWITCHING CONTROL OF VEHICLE ACCESSORIES BETWEEN VEHICLE CONTROL
STATIONS

   UK   

2311875

02/10/1999

  

2311875

10/8/1997

  

199616124

08/01/1996

   Sprague Devices, Inc.



--------------------------------------------------------------------------------

Title

  

Country

  

Patent No.
Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

DEVICE FOR SWITCHING CONTROL OF VEHICLE ACCESSORIES BETWEEN VEHICLE CONTROL
STATIONS

   UK   

2318429

02/10/1999

  

2318429

4/22/1998

  

199725176

08/01/1996

   Sprague Devices, Inc.

DEVICE FOR SWITCHING CONTROL OF VEHICLE ACCESSORIES BETWEEN VEHICLE CONTROL
STATIONS

   Mexico   

197436

7/11/2000

     

971415

02/25/1997

   Sprague Devices, Inc.

AIR DIRECTION CONTROL MEANS FOR VEHICLE CLIMATE CONTROL MEANS

   US   

5281049

01/25/1994

     

07/868471

04/14/1992

   Sprague Devices, Inc.



--------------------------------------------------------------------------------

Owned by:

CVG ALABAMA LLC

 

Title

  

Country

  

Patent No.
Issue Date

  

Pub. No./
Pub. Date

  

Applic. No./
Filing Date

  

Owner

ADJUSTABLE LUMBAR SUPPORT

   Canada   

2174419

2/1/2000

   2174419   

2174419

8/28/1995

   Bostrom Seating, Inc.1

ADJUSTABLE LUMBAR SUPPORT

   US   

5567010

10/22/1996

     

08/297312

8/29/1994

   CVG Alabama LLC

VEHICLE SEAT FRAME AND BELT ASSEMBLY

   US   

6767055

7/27/2004

     

10/374952

2/25/2003

   CVG Alabama LLC

TRUCK SEAT SUSPENSION

   PCT      

WO2008/082649

7/10/2008

  

PCT/US2007/026480

12/28/2007

   Bostrom Seating, Inc.

TRUCK SEAT SUSPENSION

   Mexico         

MX/a/2009/006914

6/24/2009

   Bostrom Seating, Inc.

 

 

1  Bostrom Seating Inc. was acquired by CVG Alabama, LLC on January 28, 2011.
The above noted patents were acquired by CVG Alabama, LLC as part of the
acquisition. An Assignment was executed and has been recorded at the U.S. PTO,
recordation of the assignment is still pending for international jurisdictions.



--------------------------------------------------------------------------------

4. Trademarks:

Owned by:

COMMERCIAL VEHICLE GROUP, INC.

 

Jurisdiction

  

Mark

  

Application
Ser. No. /
Filing Date

  

Registration No. /
Registration Date

  

Owner

US

   GSX-3000   

77/573007

09/18/2008

  

4286382

2/5/2013

   Commercial Vehicle Group, Inc.

International Register

   GSX-3000   

1091963

9/9/2011

  

1091963

9/9/2011

   Commercial Vehicle Group, Inc.

Australia

   GSX-3000   

1091963

9/9/2011

  

1091963

9/9/2011

   Commercial Vehicle Group, Inc.

EU

   GSX-3000   

1091963

9/9/2011

  

1091963

9/9/2011

   Commercial Vehicle Group, Inc.

Japan

   GSX-3000   

1091963

9/9/2011

  

1091963

9/9/2011

   Commercial Vehicle Group, Inc.

Brazil

   GSX-3000   

840028032

2/14/2012

      Commercial Vehicle Group, Inc.

India

   GSX-3000   

2058520

11/24/2010

      Commercial Vehicle Group, Inc.

US

   LOGO [g630175page152a.jpg]   

77/351408

12/13/2007

  

3563355

01/20/2009

   Commercial Vehicle Group, Inc.

US

   MOTO MIRROR   

75/274146

04/14/1997

  

2171097

07/07/1998

   Commercial Vehicle Group, Inc.

US

   COMFORTEK   

77/733983

05/11/2009

  

4109192

03/06/2012

   Commercial Vehicle Group, Inc.

US

  

MOTO MIRROR PLUS

LOGO [g630175page152b.jpg]

  

75/225022

01/13/1997

  

2185420

09/01/1998

   Commercial Vehicle Group, Inc.

US

  

CVG COMMERCIAL VEHICLE GROUP

LOGO [g630175page152c.jpg]

  

78/380087

03/08/2004

  

3108626

06/27/2006

   Commercial Vehicle Group, Inc.

International Register

  

CVG COMMERCIAL VEHICLE GROUP

LOGO [g630175page152c.jpg]

  

868556

08/09/2004

  

868556

08/09/2004

   Commercial Vehicle Group, Inc.

Australia

   CVG COMMERCIAL VEHICLE GROUP & Design       

868556

03/08/2004

  

868556

09/08/2004

   Commercial Vehicle Group, Inc.



--------------------------------------------------------------------------------

Jurisdiction

  

Mark

  

Application
Ser. No. /
Filing Date

  

Registration No. /
Registration Date

  

Owner

Benelux

   CVG COMMERCIAL VEHICLE GROUP & Design   

868556

09/08/2004

  

868556

09/08/2004

   Commercial Vehicle Group, Inc.

China

   CVG COMMERCIAL VEHICLE GROUP & Design   

868556

09/08/2004

  

868556

09/08/2004

   Commercial Vehicle Group, Inc.

Germany

   CVG COMMERCIAL VEHICLE GROUP & Design   

868556

09/08/2004

  

868556

09/08/2004

   Commercial Vehicle Group, Inc.

Japan

   CVG COMMERCIAL VEHICLE GROUP & Design   

868556

09/08/2004

  

868556

09/08/2004

   Commercial Vehicle Group, Inc.

Poland

   CVG COMMERCIAL VEHICLE GROUP & Design   

868556

09/08/2004

  

868556

09/08/2004

   Commercial Vehicle Group, Inc.

Sweden

   CVG COMMERCIAL VEHICLE GROUP & Design   

868556

09/08/2004

  

868556

09/08/2004

   Commercial Vehicle Group, Inc.

UK

   CVG COMMERCIAL VEHICLE GROUP & Design   

868556

09/08/2004

  

868556

06/21/2004

   Commercial Vehicle Group, Inc.

Turkey

   CVG COMMERCIAL VEHICLE GROUP & Design   

868556

03/16/2010

  

868556

3/16/2010

   Commercial Vehicle Group, Inc.

Mexico

   CVG COMMERCIAL VEHICLE GROUP & Design   

676042

09/08/2004

  

885997

06/16/2005

   Commercial Vehicle Group, Inc.

Mexico

   CVG COMMERCIAL VEHICLE GROUP & Design   

676040

09/08/2004

  

885480

06/14/2005

   Commercial Vehicle Group, Inc.

Mexico

   CVG COMMERCIAL VEHICLE GROUP & Design   

676041

09/08/2004

  

1069667

10/30/2008

   Commercial Vehicle Group, Inc.

Mexico

   CVG COMMERCIAL VEHICLE GROUP & Design   

676043

09/08/2004

  

885809

06/15/2005

   Commercial Vehicle Group, Inc.

Mexico

   CVG (and Design)   

1086134

4/30/2010

  

1182583

4/30/2010

   Commercial Vehicle Group, Inc.

Mexico

   CVG (and Design)   

1086130

4/30/2010

  

1239218

9/22/2011

   Commercial Vehicle Group, Inc.

Mexico

   CVG (and Design)   

1086131

4/30/2010

  

1185779

4/30/2010

   Commercial Vehicle Group, Inc.

Mexico

   CVG (and Design)   

1086137

4/30/2010

  

1166734

4/30/2010

   Commercial Vehicle Group, Inc.

India

   CVG (and Design)   

1974973

6/3/2010

  

1011677

5/19/2011

   Commercial Vehicle Group, Inc.

India

   CVG (and Design)   

2292808

02/21/2012

      Commercial Vehicle Group, Inc.

India

   CVG (and Design)   

2267032

01/16/2012

      Commercial Vehicle Group, Inc.

India

   CVG (and Design)   

2267033

01/16/2012

      Commercial Vehicle Group, Inc.



--------------------------------------------------------------------------------

Jurisdiction

  

Mark

  

Application
Ser. No. /
Filing Date

  

Registration No. /
Registration Date

  

Owner

India

   CVG (and Design)   

2267034

01/16/2012

      Commercial Vehicle Group, Inc.

US

   CVG (and Design)   

77/983551

03/24/2010

      Commercial Vehicle Group, Inc.

US

   CVG (and Design)   

77/967437

03/24/2010

      Commercial Vehicle Group, Inc.

Mexico

   CVG COMMERCIAL VEHICLE GROUP, INC. (and Design)   

1087654

05/07/2010

  

1240421

9/28/2011

   Commercial Vehicle Group, Inc.

Mexico

   CVG COMMERCIAL VEHICLE GROUP, INC. (and Design)   

1086656

05/07/2010

  

1196923

1/17/2011

   Commercial Vehicle Group, Inc.

Mexico

   CVG COMMERCIAL VEHICLE GROUP, INC. (and Design)   

1086129

04/30/2010

  

1182405

9/30/2010

   Commercial Vehicle Group, Inc.

Mexico

   CVG COMMERCIAL VEHICLE GROUP, INC. (and Design)   

1086127

04/30/2010

  

1182404

9/30/2010

   Commercial Vehicle Group, Inc.

India

   CVG COMMERCIAL VEHICLE GROUP, INC. (and Design)   

1974974

6/3/2010

      Commercial Vehicle Group, Inc.

India

   CVG COMMERCIAL VEHICLE GROUP, INC. (and Design)   

2267035

01/16/2012

      Commercial Vehicle Group, Inc.

India

   CVG COMMERCIAL VEHICLE GROUP, INC. (and Design)   

2267036

01/16/2012

      Commercial Vehicle Group, Inc.

India

   CVG COMMERCIAL VEHICLE GROUP, INC. (and Design)   

2267037

01/16/2012

      Commercial Vehicle Group, Inc.

Mexico

   COMMERCIAL VEHICLE GROUP, INC. (Word Only)   

1086122

04/30/2010

  

1180748

4/30/2010

   Commercial Vehicle Group, Inc.

Mexico

   COMMERCIAL VEHICLE GROUP, INC. (Word Only)   

1086120

04/30/2010

  

1185778

4/30/2010

   Commercial Vehicle Group, Inc.

Mexico

   COMMERCIAL VEHICLE GROUP, INC. (Word Only)   

1086112

04/30/2010

  

1180748

4/30/2010

   Commercial Vehicle Group, Inc.

Mexico

   COMMERCIAL VEHICLE GROUP, INC. (Word Only)   

1086116

04/30/2010

  

1200028

4/30/2010

   Commercial Vehicle Group, Inc.

India

   COMMERCIAL VEHICLE GROUP, INC. (Word Only)   

1974975

6/3/2010

      Commercial Vehicle Group, Inc.

India

   COMMERCIAL VEHICLE GROUP, INC. (Word Only)   

2267038

1/16/2012

      Commercial Vehicle Group, Inc.

India

   COMMERCIAL VEHICLE GROUP, INC. (Word Only)   

2267039

1/16/2012

      Commercial Vehicle Group, Inc.

India

   COMMERCIAL VEHICLE GROUP, INC. (Word Only)   

2267040

1/16/2012

      Commercial Vehicle Group, Inc.



--------------------------------------------------------------------------------

Jurisdiction

  

Mark

  

Application
Ser. No. /
Filing Date

  

Registration No. /
Registration Date

  

Owner

India

   FLAMETEK (Stylized)   

2058519

11/24/2010

      Commercial Vehicle Group, Inc.

US

   FLAMETEK (Stylized Design)   

77/950672

03/04/2010

      Commercial Vehicle Group, Inc.

Australia

   MOTO MIRROR   

1243977

06/02/2008

  

1243977

06/02/2008

   Commercial Vehicle Group, Inc.

Canada

   MOTO MIRROR   

1386479

03/07/2008

  

787101

1/13/2011

   Commercial Vehicle Group, Inc.

Mexico

   MOTO MIRROR   

1048234

11/17/2009

  

1178837

11/17/2009

   Commercial Vehicle Group, Inc.

Australia

   LOGO [g630175page155a.jpg]   

731907

04/09/1997

  

731907

04/09/1997

   Commercial Vehicle Group, Inc.

Canada

   MOTO MIRROR & Design   

0841627

04/30/1997

  

496171

06/16/1998

   Commercial Vehicle Group, Inc.

Mexico

   MOTO MIRROR & Design   

291918

04/10/1997

  

614348

06/21/1999

   Commercial Vehicle Group, Inc.

India

   SPRAGUE DEVICES   

2058513

11/24/210

  

1057873

9/5/2012

   Commercial Vehicle Group, Inc.

India

   SPRAGUE DEVICES (and Design)   

2058515

11/24/2010

  

1073429

9/3/2012

   Commercial Vehicle Group, Inc.

India

   SPRAGUE DEVICES (and Design and Color)   

2058514

11/24/2010

  

1073902

9/5/2012

   Commercial Vehicle Group, Inc.

India

   NATIONAL SEATING   

2058516

11/16/2010

      Commercial Vehicle Group, Inc.

US

  

TRAKTEK (& Design)

LOGO [g630175page155b.jpg]

  

85/527467

1/27/2012

      Commercial Vehicle Group, Inc.

US

   TRAKTEK (Word Only)   

85/527465

1/27/2012

      Commercial Vehicle Group, Inc.



--------------------------------------------------------------------------------

Owned by:

MAYFLOWER VEHICLE SYSTEMS, LLC

 

Jurisdiction

  

Mark

  

Application

Ser. No. /

Filing Date

  

Registration No. /

Registration Date

  

Owner

US

   MAYFLOWER   

78/114104

03/11/2002

  

2797473

12/23/2003

   Mayflower Vehicle Systems, LLC

US

   MAYFLOWER DESIGN   

78/159133

08/29/2002

  

2781928

11/11/2003

   Mayflower Vehicle Systems, LLC



--------------------------------------------------------------------------------

Owned by:

NATIONAL SEATING COMPANY

 

Jurisdiction

  

Mark

  

Application
Ser. No. /
Filing Date

  

Registration No. /
Registration Date

  

Owner

US

   EASY AIRE   

77/767410

06/24/2009

  

3823895

07/27/2010

   National Seating Company

US

   CUSH-N-AIRE   

73/510052

11/23/1984

  

1340589

06/11/1985

   National Seating Company

US

   CHUGGER SNUBBER   

72/379153

12/21/1970

  

0933827

05/16/1972

   National Seating Company

US

   RS ROAD SCAN (and Design)   

77/942121

02/23/2010

  

3856398

10/5/2010

   National Seating Company

Turkey

   RS ROAD SCAN (and Design)   

1033145

03/04/2010

  

1033145

03/04/2010

   National Seating Company

US

   ROAD SCAN   

77/942224

02/23/2010

  

3856402

10/5/2010

   National Seating Company

Turkey

   ROAD SCAN   

1032791

03/04/2010

  

1032791

3/4/2010

   National Seating Company

US

   NATIONAL SEATING   

85/761402

10/23/2012

      National Seating Company



--------------------------------------------------------------------------------

Owned by:

SPRAGUE DEVICES, INC.

 

Jurisdiction

  

Mark

  

Application
Ser. No. /
Filing Date

  

Registration No. /
Registration Date

  

Owner

US

   AIR-PUSH   

72/315270

12/26/1968

  

0876384

09/09/1969

   Sprague Devices, Inc.

US

   SPRAGUE DEVICES   

74/165295

05/10/1991

  

1727180

10/27/1992

   Sprague Devices, Inc.

US

   M3 CLUTCH   

74/528750

05/24/1994

  

1911257

08/15/1995

   Sprague Devices, Inc.

US

   ROADWATCH   

75/093148

04/23/1996

  

2159429

05/19/1998

   Sprague Devices, Inc.

US

   SPRA-KLEER   

75/633885

02/04/1999

  

2323981

02/29/2000

   Sprague Devices, Inc.

US

   CAMERAWASH   

78/250480

05/15/2003

  

2890577

09/28/2004

   Sprague Devices, Inc.

US

   ROADWATCH 3   

78/250521

05/15/2003

  

2908310

12/07/2004

   Sprague Devices, Inc.

US

  

ROADWATCH SS ROADWATCH SAFETY SYSTEM

LOGO [g630175page158.jpg]

  

78/974111

09/14/2006

  

3268437

07/24/2007

   Sprague Devices, Inc.

Canada

   AIR PUSH   

0419184

12/21/1977

  

TMA239182

01/18/1980

   Sprague Devices, Inc.

Mexico

   AIR PUSH   

24971

11/08/1968

  

148448

11/08/1968

   Sprague Devices, Inc.

Mexico

   SPRAGUE & Design   

24970

11/08/1968

  

147923

11/08/1968

   Sprague Devices, Inc.

Australia

   SPRAGUE & Design   

B314132

12/19/1977

  

314132

12/19/1977

   Sprague Devices, Inc.

 

* The Mexican registrations for AIR PUSH and SPRAGUE (and Device) are still
listed at the Mexico Trademark Office as being in the name of Echlin,
Inc. Echlin, Inc. was a predecessor in interest in these marks.



--------------------------------------------------------------------------------

Owned by:

TRIM SYSTEMS OPERATING CORP.

 

Jurisdiction

  

Mark

  

Application
Ser. No./

Filing Date

  

Registration No. /
Registration Date

  

Record Owner

Canada

  

O3 & Design

LOGO [g630175page159.jpg]

  

0836270

02/11/1997

  

504261

11/18/1998

   Tempress, Inc.2

Canada

   THE HAPPY OZONE MOLECULE AND DESIGN   

0836272

02/11/1997

  

495502

05/29/1998

   Tempress, Inc.

Canada

   T-RIM   

0824711

09/30/1996

  

504116

11/16/1998

   Tempress, Inc.

Canada

   T-SKIN   

0824707

09/30/1996

  

489645

02/10/1998

   Tempress, Inc.

Canada

   VCR   

0828758

11/13/1996

  

520283

12/06/1999

   Tempress, Inc.

 

2  Tempress, Inc. merged into Trim Systems Operating Corp., surviving as Trim
Systems Operating Corp., on September 15, 2004. Official records still show
Tempress, Inc. as owner.



--------------------------------------------------------------------------------

Owned by:

CVG ALABAMA LLC

 

Jurisdiction

  

Mark

  

Application
Ser. No. /
Filing Date

  

Registration No. /

Registration Date

  

Record Owner

Mexico

   BOSTROM ASTA   

994859

3/11/2009

  

1111482

7/22/2009

   Bostrom Seating, Inc.3

Canada

   BOSTROM PRO RIDE   

1460288

11/24/2009

  

826767

6/20/2012

   CVG Alabama LLC

Madrid Protocol

   BOSTROM PRO RIDE   

1042864

6/9/2010

  

1042864

6/9/2010

   Bostrom Seating, Inc.

China

   BOSTROM PRO RIDE   

1042864

6/9/2010

  

1042864

6/9/2010

   Bostrom Seating, Inc.

European Community

   BOSTROM PRO RIDE   

1042864

6/9/2010

  

1042864

6/9/2010

   Bostrom Seating, Inc.

Russian Federation

   BOSTROM PRO RIDE   

1042864

6/9/2010

  

1042864

6/9/2010

   Bostrom Seating, Inc.

US

   BOSTROM PRO RIDE   

76/700770

12/10/2009

  

4210233

9/12/2012

   CVG Alabama LLC

Mexico

   BOSTROM PRO RIDE   

1049535

11/24/2009

  

1133971

11/24/2009

   Bostrom Seating, Inc.

Canada

   BOSTROM SIGNATURE SERIES   

1381954

2/4/2008

  

787794

1/18/2011

   CVG Alabama LLC

Mexico

   BOSTROM SIGNATURE SERIES   

914977

2/19/2008

  

1053249

8/11/2008

   Bostrom Seating, Inc.

US

   BOSTROM SIGNATURE SERIES   

76/686690

2/11/2008

  

3715599

11/24/2009

   CVG Alabama LLC

Canada

   BOSTROM SIGNATURE SERIES PATRIOT   

1390363

3/31/2008

  

787813

1/18/2011

   CVG Alabama LLC

US

   BOSTROM SIGNATURE SERIES PATRIOT   

76/688136

3/28/2008

  

3715601

11/24/2009

   CVG Alabama LLC

US

   BOSTROM SEATING   

75/210932

12/10/1996

  

2170890

7/7/1998

   CVG Alabama LLC

US

   VIKING-T-BAR   

72/301376

6/25/1968

  

0869972

5/27/1969

   CVG Alabama LLC

US

   BOSTROM   

72/291452

2/19/1968

  

0875351

8/19/1969

   CVG Alabama LLC

US

   BOSTROM   

72/291792

2/23/1968

  

0871174

6/17/1969

   CVG Alabama LLC

Germany

   BOSTROM   

B18462

7/17/1959

  

727182

8/28/1958

   CVG Alabama LLC

 

 

3  Bostrom Seating, Inc. was acquired by CVG Alabama, LLC on January 28, 2011.
The above noted trademarks were acquired by CVG Alabama, LLC as part of the
acquisition. An Assignment was executed and has been recorded at the U.S. PTO,
Canada, Denmark, Finland, Germany, Japan, Switzerland, and the United Kingdom.
Recordation of the assignment is still pending for those registrations in
Mexico, China, European Community, Russian Federation, Portugal, Norway, Spain,
France, and Australia.



--------------------------------------------------------------------------------

Jurisdiction

  

Mark

  

Application

Ser. No. /

Filing Date

  

Registration No. /

Registration Date

  

Record Owner

Finland    BOSTROM   

763/81

2/9/1981

  

84403

2/21/1983

   CVG Alabama LLC Denmark    BOSTROM   

VA 1981 00774

2/19/1981

  

VR 1981 03232

10/30/1981

   CVG Alabama LLC UK    BOSTROM   

975370

5/25/1971

  

975370

7/19/1973

   CVG Alabama LLC Australia    BOSTROM   

247687

4/19/1971

  

247687

4/19/1971

   Bostrom Seating, Inc. US    BOSTROM (& Design)   

72/002279

2/8/1956

  

0638335

12/11/1956

   CVG Alabama LLC Japan    BOSTROM (Roman Characters)   

1032354

9/10/1983

  

1032354

9/10/1983

   CVG Alabama LLC Japan    VIKING T-BAR (Katakana)   

1960117

6/16/1987

  

1960117

6/16/1987

   CVG Alabama LLC US    PARABAR II   

74/509868

4/7/1994

  

2077822

7/8/1997

   CVG Alabama LLC New Zealand    VIKING   

107815

4/4/1974

  

107815

5/19/1975

   CVG Alabama LLC New Zealand    BOSTROM   

107811

4/4/1974

  

107811

11/15/1977

   CVG Alabama LLC Canada    VIKING T-BAR   

0330113

2/13/1970

  

177753

8/20/1971

   CVG Alabama LLC Canada    BOSTROM VIKING T-BAR   

0312352

4/9/1968

  

169671

6/19/1970

   CVG Alabama LLC Canada    BOSTROM   

0892327

10/5/1998

  

519851

11/25/1999

   CVG Alabama LLC Canada    BOSTROM SEATING   

0892326

10/5/1998

  

526030

3/29/2000

   CVG Alabama LLC Canada   

BOSTROM (& Design – Helmet)

LOGO [g630175page161.jpg]

  

483792

3/15/1982

  

278281

3/31/1983

   CVG Alabama LLC UK    BOSTROM VIKING   

1207019

11/11/1983

  

1207019

11/11/1969

   CVG Alabama LLC Mexico    BOSTROM SEATING   

721233

6/19/2000

  

721233

10/31/2001

   Bostrom Seating, Inc. Canada    VIKING   

0316548

9/30/1968

  

163845

7/11/1969

   CVG Alabama LLC Mexico    BOSTROM   

678954

6/19/2000

  

678954

11/28/2000

   Bostrom Seating, Inc. Portugal    VIKING   

190601

4/10/1984

  

190601

4/10/1984

   Bostrom Seating, Inc. Portugal    BOSTROM   

190602

9/27/1983

  

190602

9/27/1983

   Bostrom Seating, Inc. Norway    BOSTROM   

19810466

2/17/1981

  

113818

5/5/1983

   Bostrom Seating, Inc. Spain    BOSTROM   

M0798358

9/11/1975

  

M0798358

11/16/1977

   Bostrom Seating, Inc. Switzerland    BOSTROM (& Design)   

01140/1982

3/8/1982

  

2P-317.688

8/12/1982

   CVG Alabama LLC Switzerland    VIKING (Stylized)   

01441/1982

3/8/1982

  

2P-319187

3/8/1962

   CVG Alabama LLC Australia    VIKING   

247688

4/19/1971

  

247688

4/19/1971

   Bostrom Seating, Inc. France    BOSTROM   

033244976

2/13/2004

  

033244976

2/13/2004

   Bostrom Seating, Inc. US    LIBERTY   

76/545873

9/22/2003

  

2959076

6/7/2005

   CVG Alabama LLC Australia    FREEDOM XC   

1029729

11/12/2004

  

1029729

11/12/2004

   Bostrom Seating, Inc. Australia    LIBERTY XC   

1029730

11/12/2004

  

1029730

11/12/2004

   Bostrom Seating, Inc.



--------------------------------------------------------------------------------

Jurisdiction

  

Mark

  

Application

Ser. No. /

Filing Date

  

Registration No. /

Registration Date

  

Record Owner

Australia    WIDE RIDE XC   

1029731

11/12/2004

  

1029731

11/12/2004

   Bostrom Seating, Inc. UK    WIDE RIDE XC   

UK00002373614

9/22/2004

  

UK00002373614

9/22/2004

   CVG Alabama LLC Switzerland    WIDE RIDE XC   

57594/2004

11/5/2004

  

531832

3/22/2005

   CVG Alabama LLC UK    C-SERIES   

UK00002373315

9/17/2004

  

UK00002373315

9/17/2004

   CVG Alabama LLC Switzerland    C-SERIES   

57593/2004

11/5/2004

  

531872

3/22/2005

   CVG Alabama LLC

 

3  Bostrom Seating, Inc. was acquired by CVG Alabama, LLC on January 28, 2011.
The above noted trademarks were acquired by CVG Alabama, LLC as part of the
acquisition. An Assignment was executed and has been recorded at the U.S. PTO,
Canada, Denmark, Finland, Germany, Japan, Switzerland, and the United Kingdom.
Recordation of the assignment is still pending for those registrations in
Mexico, China, European Community, Russian Federation, Portugal, Norway, Spain,
France, and Australia.



--------------------------------------------------------------------------------

5. Trade Names

COMMERCIAL VEHICLE GROUP INC.

 

Trade Name

  

Goods

   Owner BOOT SAVER    Rubber and plastics hose and belting   
Commercial Vehicle Group Inc.     CVG    Motor vehicle parts and accessories   
Commercial Vehicle Group Inc. FISH-ON    Automotive stampings    Commercial
Vehicle Group Inc. MAYFLOWER VEHICLE SYSTEMS    Motor vehicle parts and
accessories    Commercial Vehicle Group Inc. MOTO MIRROR    Motor vehicle parts
and accessories    Commercial Vehicle Group Inc. MWC    Motor vehicle parts and
accessories    Commercial Vehicle Group Inc. O3    Electric housewares and fans
   Commercial Vehicle Group Inc. O3 THE HAPPY OZONE MOLECULE    Sporting and
athletic goods    Commercial Vehicle Group Inc. ROADWATCH    Motor vehicle parts
and accessories    Commercial Vehicle Group Inc. T-RIM    Automotive stampings
   Commercial Vehicle Group Inc. TACKLE HATCH    Apparel and accessories   
Commercial Vehicle Group Inc. CLEARVIEW    Motor vehicle parts and accessories
   Commercial Vehicle Group Inc. KEYFREE    Communications equipment   
Commercial Vehicle Group Inc.



--------------------------------------------------------------------------------

SCHEDULE 9.1.14

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 9.1.15

BURDENSOME CONTRACTS

None.



--------------------------------------------------------------------------------

SCHEDULE 9.1.16

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 9.1.18

PENSION PLAN DISCLOSURES

 

1. KAB Seating Limited participates in a pension scheme called the KAB Pension
Scheme (the “Scheme”). The Scheme has a defined benefits section that was closed
to future accrual on April 6, 2006.

 

2. On certain actuarial bases, the Scheme is understood to have been and to be
currently underfunded. As of December 31, 2007, on a FASB 158 basis, the Scheme
was underfunded by approximately $11,427,000. Total assets as of December 31,
2007 were $35,649,000 and total liabilities were $47,067,000.



--------------------------------------------------------------------------------

SCHEDULE 9.1.20

LABOR CONTRACTS

Obligors are party to or bound by the following collective bargaining
agreements:

 

1. Collective bargaining agreement by and between Commercial Vehicle Group, Inc.
and International Union, United Automobile, Aerospace and Agricultural Workers
of America U.A.W. Local 1379, covering the period May 1, 2006 to April 30, 2010.

 

2. Collective bargaining agreement by and between Commercial Vehicle Group, Inc.
and United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union, AFL-CIO-CLC Local 9419,
covering the period May 1, 2008 to February 28, 2011.

 

3. Collective bargaining agreement by and between CVG CS S. de R.L. de C.V. and
CROC (Confederation Revolucionaria de Obreros Campesinos or Revolutionary
Confederation of Workers and Peasants) Sindicato de Trabajadores En Oficios
Varios de Tepatitlan De Morelos, Jalisco, covering the period October 2008 to
September 2009.

 

4. Collective bargaining agreement by and between KAB Seating Limited and UNITE,
covering the period April 2008 to March 2009.

 

5. Collective bargaining agreement by and between MWC de Mexico S. de R.L. de
C.V. and CTM (Asociacion Sindical de Obreros y Obreras en empresas maquiladoras,
armadoras y fabricantes de Agua Prieta), covering the period January 1, 2008 to
December 31, 2008.

 

6. Collective bargaining agreement by and between C.I.E.B. Kahovec, s. r. o. and
Basic organization OS KOVO of the company C.I.E.B. Kahovec, s. r. o.,
represented by Mr Jaromír Šebetka, covering the period January 1, 2008 to
December 31, 2008.



--------------------------------------------------------------------------------

SCHEDULE 10.2.1

EXISTING DEBT

 

1. Capital leases:

 

Borrower or Subsidiary Lessee

  

Description of Property subject to Capital Lease

   Term Cisco Systems    IT Equipment/software    05/8/13-3/8/16

 

2. Intercompany Loans:

 

Intercompany borrower

  

Intercompany lender

   Amount Outstanding  

PEKM Kabeltechnik s.r.o.

   CVG Management Corporation    $ 2,900,872   

PEKM Kabeltechnik s.r.o.

   CVG Management Corporation    $ 950,786   

PEKM Kabeltechnik s.r.o.

   Commercial Vehicle Group, Inc    $ 1,766,689   

PEKM Kabeltechnik s.r.o.

   Commercial Vehicle Group, Inc    $ 2,267,156   

PEKM Kabeltechnik s.r.o.

   CVG Czech I s.r.o.    $ 737,230   

Comercial Vehicle Group Mexico S. de R.L. de C.V.

   Commercial Vehicle Group, Inc    $ 700,000   

Comercial Vehicle Group Mexico S. de R.L. de C.V.

   Commercial Vehicle Group, Inc    $ 500,000   

Comercial Vehicle Group Mexico S. de R.L. de C.V.

   Commercial Vehicle Group, Inc    $ 500,000   

CVG Global Sarl

   Commercial Vehicle Group, Inc    $ 538,575   

CVG Ukraina

   PEKM Kabeltechnik s.r.o.    € 2,000,000   

PEKM Kabeltechnik s.r.o.

   C.I.E.B. Kahovec, spol. s.r.o.      CZK 17,850,000   

PEKM Kabeltechnik s.r.o.

   C.I.E.B. Kahovec, spol. s.r.o.      CZK 47,000,000   

 

3. Letters of Credit:

 

Applicant

  

Beneficiary

  

LC Provider

   LC Number    Expiry Commercial Vehicle Group, Inc.    Sentry Insurance   
Bank of America    68032749    12/31/13 Commercial Vehicle Group, Inc.   
Ohio Bureau of Workers Comp    Bank of America    68051998    7/28/14
Commercial Vehicle Group, Inc.    Alianza Avante    Bank of America    68055438
   12/15/13



--------------------------------------------------------------------------------

4. Commercial Vehicle Group, Inc.’s 7.875% Senior Notes Due 2019 and related
guarantees and any renewal, extension, amendment, restatement, modification or
refinancing of the obligations thereunder.



--------------------------------------------------------------------------------

SCHEDULE 10.2.2

EXISTING LIENS

 

1. UCC filings:

 

Jurisdiction

  

Filing Type

   Date and File Number   

Debtor

  

Secured Party

  

Collateral Description

NC - Secretary of State

Through: 11/06/2008

   UCC    20040080685E


8/12/04

   CABARRUS PLASTICS, INC.    U.S. Bancorp Equipment Finance, Inc. – Plastics
Equipment Group    Specific equipment

NC - Secretary of State

Through: 11/06/2008

   UCC    20040083569J
8/20/04    CABARRUS PLASTICS, INC.    MHI Injection Molding Machinery, Inc.   
Specific equipment

NC - Secretary of State

Through: 11/06/2008

   UCC    20070074025J
8/1/07    CABARRUS PLASTICS, INC.    UBE Machinery Inc.    Specific equipment

NC - Secretary of State

Through: 11/06/2008

   UCC    20070074032G
8/1/07    CABARRUS PLASTICS, INC.    UBE Machinery Inc.    Specific equipment

DE - Secretary of State

Through: 10/31/2008

   UCC    43451988


12/8/04

   Commercial Vehicle Group, Inc.    Greater Bay Bank N.A.    Specific equipment

DE - Secretary of State

Through: 10/31/2008

   UCC    50361973


2/2/05

   Commercial Vehicle Group, Inc.    NMHG Financial Services, Inc.    Specific
leased equipment

DE - Secretary of State

Through: 10/31/2008

   UCC    52144815


7/13/05

   Commercial Vehicle Group, Inc.    IOS Capital    Specific leased equipment
Filed for precautionary purposes

DE - Secretary of State

Through: 10/31/2008

   UCC    52354620


8/1/05

   Commercial Vehicle Group, Inc.    IOS Capital    Specific leased equipment
Filed for precautionary purposes

DE - Secretary of State

Through: 10/31/2008

   UCC    61925247


6/7/06

   Commercial Vehicle Group, Inc.    IOS Capital    Specific leased equipment
Filed for precautionary purposes



--------------------------------------------------------------------------------

Jurisdiction

  

Filing Type

   Date and File Number   

Debtor

  

Secured Party

  

Collateral Description

DE - Secretary of State

Through: 10/31/2008

   UCC    62002665


6/13/06

   Commercial Vehicle Group, Inc.    IOS Capital   

Specific leased equipment

Filed for precautionary purposes

DE - Secretary of State

Through: 10/31/2008

   UCC    72627494


7/12/07

   Commercial Vehicle Group, Inc.    Toyota Motor Credit Corporation   

Specific leased equipment

Filed for precautionary purposes

DE - Secretary of State

Through: 10/31/2008

   UCC    72664810


7/16/07

   Commercial Vehicle Group, Inc.    Toyota Motor Credit Corporation   

Specific leased equipment

Filed for precautionary purposes

DE - Secretary of State

Through: 10/31/2008

   UCC    80459147


2/7/08

   Commercial Vehicle Group, Inc.    IKON Financial Svcs   

Specific leased equipment

Filed for precautionary purposes

DE - Secretary of State

Through: 10/31/2008

   UCC    80568723


2/15/08

   Commercial Vehicle Group, Inc.    NMHG Financial Services, Inc.    Specific
leased equipment

DE - Secretary of State

Through: 10/31/2008

   UCC    82454500


7/17/08

   Commercial Vehicle Group, Inc.    IKON Financial Svcs   

Specific leased equipment

Filed for precautionary purposes

DE - Secretary of State

Through: 10/31/2008

   UCC    40527681


12/25/04

   Mayflower Vehicle Systems, Inc.    Riviera Tool Company    Specific equipment

DE - Secretary of State

Through: 10/31/2008

   ASSIGN    50445024


2/8/05

   CVG Acquisition LLC    Riviera Tool Company   

Assignment of

financing statement No. 40527681 from original Debtor

(Mayflower Vehicle Systems, Inc.) to:

CVG Acquisition LLC

(filed by original Debtor)

DE - Secretary of State

Through: 10/31/2008

   UCC    42464453


9/1/04

   Mayflower Vehicle Systems, Inc.    Fab-All Manufacturing, Inc.    Specific
equipment



--------------------------------------------------------------------------------

Jurisdiction

  

Filing Type

   Date and File Number   

Debtor

  

Secured Party

  

  Collateral Description  

DE - Secretary of State

Through: 10/31/2008

   AMEND    42464842


9/1/04

   Mayflower Vehicle Systems, Inc.    Fab-All Manufacturing, Inc.   
Amendment to financing statement No. 42464453 restating collateral

DE - Secretary of State

Through: 10/31/2008

   ASSIGN    50445040


2/8/05

   CVG Acquisition LLC    Fab-All Manufacturing, Inc.   

Assignment of financing statement No. 42464453 from original Debtor

(Mayflower Vehicle Systems, Inc.) to:

CVG Acquisition LLC

(filed by original Debtor)

DE - Secretary of State

Through: 10/31/2008

   UCC    50469701


2/10/05

   Mayflower Vehicle Systems, Inc.    NMHG Financial Services, Inc.   

“In lieu of” filing to continue effectiveness of the following financing
statement:

Huron County, OH; File No: 000083333; 10/10/00

DE - Secretary of State

Through: 10/31/2008

   AMEND    50822487


3/15/05

   Mayflower Vehicle Systems, LLC    NMHG Financial Services, Inc.   

Amendment to financing statement No. 50469701 amending Debtor’s name from
Mayflower Vehicle Systems, Inc. to:

Mayflower Vehicle Systems, LLC

DE - Secretary of State

Through: 10/31/2008

   UCC    50469750


2/10/05

   Mayflower Vehicle Systems, Inc.    First Capital Leasing – Leasing One
Corporation   

“In lieu of” filing to continue effectiveness of the following financing
statement:

Belmont County, OH; File No: 20000001727; 12/5/00

DE - Secretary of State

Through: 10/31/2008

   AMEND    50822461


3/15/05

   Mayflower Vehicle Systems, LLC    First Capital Leasing – Leasing One
Corporation   

Amendment to financing statement No. 50469750 amending Debtor’s name from
Mayflower Vehicle Systems, Inc. to:

Mayflower Vehicle Systems, LLC



--------------------------------------------------------------------------------

Jurisdiction

  

Filing Type

   Date and File Number   

Debtor

  

Secured Party

  

  Collateral Description  

DE - Secretary of State

Through: 10/31/2008

   UCC    50495789


2/11/05

   Mayflower Vehicle Systems, Inc.    Sterling Bank & Trust   

“In lieu of” filing to continue effectiveness of the following financing
statement:

Cleveland County; File No: 000877; 7/28/00

DE - Secretary of State

Through: 10/31/2008

   AMEND    50822479


3/15/05

   Mayflower Vehicle Systems, LLC    Sterling Bank & Trust   

Amendment to financing statement No. 50495789 amending Debtor’s name from
Mayflower Vehicle Systems, Inc. to:

Mayflower Vehicle Systems, LLC

DE - Secretary of State

Through: 10/31/2008

   UCC    50814815


3/15/05

   Mayflower Vehicle Systems, Inc.    GFC Leasing, A Division of Gordon Flesch
Company, Inc.   

“In lieu of” filing to continue effectiveness of the following financing
statement:

Huron County, OH; File No: 000082659; 4/24/00

DE - Secretary of State

Through: 10/31/2008

   AMEND    50822404


3/15/05

   Mayflower Vehicle Systems, LLC    GFC Leasing, A Division of Gordon Flesch
Company, Inc.   

Amendment to financing statement No. 50814815 amending Debtor’s name from
Mayflower Vehicle Systems, Inc. to:

Mayflower Vehicle Systems, LLC

IA - Secretary of State

Through: 11/07/2008

   UCC    E599388


4/21/04

   Monona Wire Corporation    US Bancorp   

Specific leased equipment

Filing for informational purposes only

DE - Secretary of State

Through: 10/31/2008

   UCC    41531468


5/14/04

   National Seating Company   

Safeco Credit Co. Inc.

DBA Safeline Leasing

  

“In-Lieu” financing statement to continue the effectiveness of:

TN SOS; File No: 993-050571; 10/5/99

Specific leased equipment

Filed for precautionary purposes



--------------------------------------------------------------------------------

Jurisdiction

  

Filing Type

   Date and File Number   

Debtor

  

Secured Party

  

  Collateral Description  

DE - Secretary of State

Through: 10/31/2008

   UCC    42280719


8/12/04

   National Seating Company    American Packaging Capital, Inc.    Specific
leased equipment

DE - Secretary of State

Through: 10/31/2008

   UCC    42625202


9/20/04

   National Seating Company   

Safeco Credit Co. Inc.

DBA Safeline Leasing

  

“In-Lieu” financing statement to continue the effectiveness of:

TN SOS; File No: 993-050572; 10/5/99

Specific leased equipment

Filed for precautionary purposes

DE - Secretary of State

Through: 10/31/2008

   UCC    50020900


1/4/05

   National Seating Company    De Lage Landen Financial Services, Inc.   
Specific equipment

DE - Secretary of State

Through: 10/31/2008

   UCC    50319393


1/28/05

   National Seating Company    De Lage Landen Financial Services, Inc.   

Specific leased equipment

Filed for precautionary purposes

DE - Secretary of State

Through: 10/31/2008

   UCC    53162006


10/5/05

   National Seating Company    CIT Group/Specific equipment Financing, Inc.   

“In-Lieu of Continuation” for the following: TN SOS; File No: 101012025; 1/8/01

Specific equipment

DE - Secretary of State

Through: 10/31/2008

   UCC    60241570


1/20/06

   National Seating Company    Citicapital Commercial Leasing Corporation   

“In-Lieu of Continuation” for the following: TN SOS; File No: 101-015202;
1/30/01

Specific equipment

DE - Secretary of State

Through: 10/31/2008

   UCC    62440584


7/14/06

   National Seating Company    De Lage Landen Financial Services, Inc.   

Specific leased equipment

Filed for precautionary purposes

DE - Secretary of State

Through: 10/31/2008

   UCC    72754199


7/23/07

   National Seating Co    US Bancorp   

Specific leased equipment

Filed for informational purposes only

DE - Secretary of State

Through: 10/31/2008

   UCC    71232932


4/3/07

   Sprague Devices, Inc.    Citicorp Vendor Finance, Inc.   

Specific leased equipment

Filed for notification purposes only



--------------------------------------------------------------------------------

Jurisdiction

  

Filing Type

   Date and File Number   

Debtor

  

Secured Party

  

  Collateral Description  

DE - Secretary of State

Through: 10/31/2008

   UCC    21709405


6/13/02

   Trim Systems, LLC    Dell Financial Services, L.P.    Specific leased
equipment

DE - Secretary of State

Through: 10/31/2008

   CONT    71735462


5/8/07

   Trim Systems, LLC    Dell Financial Services, L.P.    Continuation of
financing statement No. 21709405

DE - Secretary of State

Through: 10/31/2008

   UCC    40647927


3/8/04

   Trim Systems, L.L.C.    Toyota Motor Credit Corporation   

Specific leased equipment

Filed as a precaution

DE - Secretary of State

Through: 10/31/2008

   UCC    41543661


4/12/04

   Trim Systems, L.L.C.   

Toyota Motor Credit Corporation

Vesco Industrial Trucks of Hickory, Inc.

  

Specific leased equipment

Filed as a precaution

DE - Secretary of State

Through: 10/31/2008

   UCC    42934943
10/19/04    Trim Systems, Inc.    Toyota Motor Credit Corporation    Specific
equipment

DE - Secretary of State

Through: 10/31/2008

   UCC    41694431


6/2/04

   Trim Systems Operating Corp    IOS Capital   

Specific leased equipment

Filed for precautionary purposes

DE - Secretary of State

Through: 10/31/2008

   UCC    41981150


7/13/04

   Trim Systems Operating Corp    IOS Capital   

Specific leased equipment

Filed for precautionary purposes

DE - Secretary of State

Through: 10/31/2008

   UCC    42907758


10/7/04

   Trim Systems Operating Corp    IOS Capital   

Specific leased equipment

Filed for precautionary purposes

DE - Secretary of State

Through: 10/31/2008

   UCC    50545468


2/11/05

   Trim Systems Operating Corp    IOS Capital   

Specific leased equipment

Filed for precautionary purposes

DE - Secretary of State

Through: 10/31/2008

   UCC    51463646


4/29/05

   Trim Systems Operating Corp    IOS Capital   

Specific leased equipment

Filed for precautionary purposes



--------------------------------------------------------------------------------

Jurisdiction

  

Filing Type

   Date and File Number   

Debtor

  

Secured Party

  

  Collateral Description  

DE - Secretary of State

Through: 10/31/2008

   UCC    52869015 9/16/05    Trim Systems Operating Corp    IOS Capital   

Specific leased equipment

Filed for precautionary purposes

DE - Secretary of State

Through: 10/31/2008

   UCC    53231645
10/19/05    Trim Systems Operating Corp    IOS Capital   

Specific leased equipment

Filed for precautionary purposes

 

2. Mortgage on property located at 301 West Spruce Street, Monona, IA 52159 made
by Monona Wire Corporation in favor of the City of Monona.

 

3. Mortgage on property located at 200 National Drive, Vonore, TN 37885 made by
National Seating Company in favor of BankBoston, N.A.

 

4. The liens described on Exhibit A to these disclosure schedules.



--------------------------------------------------------------------------------

SCHEDULE 10.2.5

PERMITTED INVESTMENTS

 

1. The Investments described on Exhibit A to these disclosure schedules.

 

2. The following intercompany loans:

 

Intercompany borrower            

  

Intercompany lender

   Amount Outstanding  

PEKM Kabeltechnik s.r.o.

   CVG Management Corporation    $ 2,366,058   

PEKM Kabeltechnik s.r.o.

   CVG Czech I    € 1,024,931.50   

PEKM Kabeltechnik s.r.o.

   C.I.E.B. Kahovec spol. s.r.o.    $ 544,560   

KAB Seating Limited

   JMH Limited (Dormant)    £ 1,732,231   

KAB Seating Limited

   BB Seating Limited (Dormant)    £ 206,875   

KAB Seating Limited

   Bostrom International Limited    £ 8,314,600   

Bostrom Limited

   Bostrom International Limited    £ 5,265,815   

Bostrom Limited

   KAB Seating Limited    £ 2,766,392   

Commercial Vehicle Systems Limited

   KAB Seating Limited    £ 23,498,423   

Commercial Vehicle Systems Limited

   Bostrom Limited    £ 4,491,232   

Bostrom Limited

   KAB Seating, Pty (Australia)    £ 157,550   

Commercial Vehicle Systems Limited

   CVS Holdings Limited    £ 26,612,820   

Bostrom Specialist Engineering Limited (Dormant)

   KAB Seating Limited    £ 123,050   

Bostrom Specialist Engineering Limited (Dormant)

   Bostrom Limited    £ 878,926   

Bostrom Specialist Engineering Limited (Dormant)

   KAB Seating Limited    £ 5,750   

Bostrom Specialist Engineering Limited (Dormant)

   Bostrom Limited    £ 1,383,075   

KAB Seating Limited

   Corvus Suspension Products Limited (Dormant)    £ 50,201   

Corvus Suspension Products Limited (Dormant)

   Bostrom Limited    £ 776,381   

KAB Seating Limited

   KAB Components Limited (Dormant)    £ 52,327   

KAB Components Limited (Dormant)

   Bostrom Limited    £ 2,311,595   



--------------------------------------------------------------------------------

Intercompany borrower            

  

Intercompany lender

   Amount Outstanding  

Bostrom Specialist Engineering Limited (Dormant)

   KAB Seating Limited    £ 82,800   

Bostrom Limited

   Bostrom Specialist Engineering Limited (Dormant)    £ 464,452   

KAB Tooling Limited (Dormant)

   KAB Seating Limited    £ 717   

KAB Tooling Limited (Dormant)

   Bostrom Limited    £ 118,882   

KAB Pressing Limited (Dormant)

   KAB Seating Limited    £ 3,414,961   

KAB Pressing Limited (Dormant)

   Bostrom Limited    £ 4,016,511   

KAB Seating Limited

   Bostrom Specialist Engineering Limited (Dormant)    £ 2,731   

KAB Seating Limited

   KAB Pressing Limited (Dormant)    £ 1,344,469   

KAB Pressing Limited (Dormant)

   Bostrom Limited    £ 887,591   

KAB Seating Limited

   KAB Pressing Limited (Dormant)    £ 74,298   

Kab Seating, L.L.C. (Dormant)

   Bostrom Limited    £ 641   

KAB Seating Limited

   Commercial Vehicle Group, Inc.    £ 9,582,495   

Commercial Vehicle Group, Inc.

   Bostrom Limited    £ 6,287,736   

Commercial Vehicle Group, Inc.

   Commercial Vehicle Systems Limited    £ 3,021,951   

CVG Vehicle Components (Shanghai) Co. Ltd. (China)

   CVG International Holdings, Inc. (Barbados)    $ 901,735   

 

3. To the extent any intercompany loan set forth above in Item 2 of this
Schedule 10.2.5 is reclassified, converted or replaced by capital contributions,
only as pursuant to the definition of “Restricted Investments,” such capital
contributions.



--------------------------------------------------------------------------------

SCHEDULE 10.2.7

PERMITTED ASSET DISPOSITIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 10.2.15

RESTRICTIVE AGREEMENTS

 

1. The Indenture, dated as of April 13, 2011, between Commercial Vehicle Group,
Inc. and U.S. Bank National Association, as Trustee, with respect to Commercial
Vehicle Group, Inc.’s 7.875% Senior Notes Due 2019 and related guarantees and
Refinancing Debt (subject to the Refinancing Conditions).



--------------------------------------------------------------------------------

SCHEDULE 10.2.18

EXISTING AFFILIATE TRANSACTIONS

 

1. Freight services arrangement between Commercial Vehicle Group, Inc. and Group
Transportation Services Holdings, Inc., dated as of August 18, 2008, approved by
the Audit Committee of Commercial Vehicle Group, Inc. on April 21, 2008.



--------------------------------------------------------------------------------

SCHEDULE 11

MANDATORY COST FORMULA

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Agent shall calculate, as a percentage rate, a rate (the “Additional Cost
Rate”) for each Lender, in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the Agent as a weighted average of the
Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:

 

  (a) in relation to a Loan made in Pounds Sterling:

  AB + C (B – D) + E x 0.01   per cent. per annum

100 – (A + C)

 

  (b) in relation to a Loan in any currency other than Pounds Sterling:

 E x 0.001  per cent. per annum

    300

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest-free cash ratio deposit with the Bank of England to comply with
cash ratio requirements;

 

  B

is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest



--------------------------------------------------------------------------------

  specified in paragraph (a) of clause [•] (Default Interest) payable for the
relevant Interest Period on the Loan;

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest-bearing Special Deposits with
the Bank of England;

 

  D is the percentage rate per annum payable by the Bank of England to the Agent
on interest-bearing Special Deposits; and

 

  E is the rate of charge payable by that Lender to the Financial Services
Authority pursuant to the Fees Regulations (but, for this purpose, ignoring any
minimum fee required pursuant to the Fees Regulations) and expressed in Pounds
Sterling per £1,000,000 of the Fee Base of that Lender.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England.

 

  (b) “Fees Regulations” means the Banking Supervision (Fees) Regulations 2001
or such other law or regulation as may be in force from time to time in respect
of the payment of fees for banking supervision.

 

  (c) “Fee Base” has the meaning given to it, and will be calculated in
accordance with, the Fees Regulations.

 

6. In application of the above formula, A, B, C and D will be included in the
formula as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. Each Lender shall supply any information required by the Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information in writing on or
prior to the date on which it becomes a Lender:

 

  (a) its jurisdiction of incorporation and the jurisdiction of its Facility
Office; and

 

  (b) any other information that the Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Agent in writing of any change to the
information provided by it pursuant to this paragraph.

 

8.

The percentages of rates of charge of each Lender for the purposes of A, C and E
above shall be determined by the Agent based upon the information supplied to it
pursuant to paragraph 7 above and on the assumption that, unless a Lender
notifies the Agent to the



--------------------------------------------------------------------------------

  contrary, each Lender’s obligations in relation to cash ratio deposits,
Special Deposits and the Fees Regulations are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

9. The Agent shall have no liability to any person if such determination results
in an Additional Cost Rate which over or under compensates any Lender and shall
be entitled to assume that the information provided by any Lender pursuant to
paragraphs 3 and 7 above is true and correct in all respects.

 

10. The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender pursuant to
paragraphs 3 and 7 above.

 

11. Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
Parties.

 

12. The Agent may from time to time, after consultation with the Company and the
Lenders, determine and notify to all Parties any amendments which are required
to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.



--------------------------------------------------------------------------------

SCHEDULE 11.1

ITEMS NOT CONSTITUTING AN EVENT OF DEFAULT

 

1. That certain judgment against National Seating Company issued on May 13, 2003
by the Regional Court in Karlsruhe, Germany in favor of Vogelsitze GmbH for
damages, accrued interest and interest accruing after such judgment.



--------------------------------------------------------------------------------

EXHIBIT A

Attached.



--------------------------------------------------------------------------------

EXHIBIT A

to

Second Amended and Restated Loan and Security Agreement

REVOLVER NOTE

 

                         , 201        $                        
Chicago, Illinois

COMMERCIAL VEHICLE GROUP, INC., a Delaware corporation, [BORROWER 2], a
                    , and [BORROWER 3], a                      (collectively, “
Borrowers”), for value received, hereby unconditionally promise to pay, on a
joint and several basis, to the order of                      (“Lender”), the
principal sum of                      DOLLARS ($            ), or such lesser
amount as may be advanced by Lender as Revolver Loans and owing as LC
Obligations from time to time under the Loan Agreement described below, together
with all accrued and unpaid interest thereon. Terms are used herein as defined
in that certain Second Amended and Restated Loan and Security Agreement dated as
of November 15, 2013, among COMMERCIAL VEHICLE GROUP, INC., Borrowers, BANK OF
AMERICA, N.A., as agent, and certain other financial institutions, as such
agreement may be amended, restated, supplemented, modified, renewed or extended
from time to time (the “Loan Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings given to them in the Loan
Agreement.

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences Revolver Loans and LC Obligations under the Loan Agreement, to
which reference is made for a statement of the rights and obligations of Lender
and the duties and obligations of Borrowers. The Loan Agreement contains
provisions for acceleration of the maturity of this Note upon the happening of
certain stated events, and for the borrowing, prepayment and reborrowing of
amounts upon specified terms and conditions.

The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Revolver Loans and LC Obligations, and the payment thereof.
Failure to make any notation, however, shall not affect the rights of the holder
of this Note or any obligations of Borrowers hereunder or under any other Loan
Documents.

Time is of the essence of this Note. Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive (to the extent permitted by
applicable law) demand, presentment for payment, protest, notice of protest,
notice of intention to accelerate the maturity of this Note, diligence in
collecting, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payments, or changes in
any manner of or in this Note or in any of its terms, provisions and covenants,
or any releases or substitutions of any security, or any delay, indulgence or
other act of any trustee or any holder hereof, whether before or after maturity.
Subject to the terms, conditions and provisions set forth in the Loan Agreement,
Borrowers jointly and severally agree to pay, and to save the holder of this
Note harmless against, any liability for the payment of all costs and expenses
(including without limitation reasonable attorneys’ fees) if this Note is
collected by or through an attorney-at-law.

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the
terms, conditions and provisions of the Loan Agreement. It is the intent hereof
that Borrowers not pay or contract to pay, and that holder of this Note not
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of



--------------------------------------------------------------------------------

that which may be paid by Borrowers under Applicable Law.

This Note shall be governed by the laws of the State of Illinois, without giving
effect to any conflict of law principles (except for such principles governing
choice of law) (but giving effect to federal laws relating to national banks).

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

COMMERCIAL VEHICLE GROUP, INC. By  

 

  Name:   Title: [BORROWER 2] By  

 

  Name:   Title: [BORROWER 3] By  

 

  Name:   Title:

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT C

to

Second Amended and Restated Loan and Security Agreement

ASSIGNMENT AND ACCEPTANCE

Reference is made to that certain Second Amended and Restated Loan and Security
Agreement dated as of November 15, 2013, as amended, restated, supplemented or
otherwise modified from time to time (the “Loan Agreement”), among COMMERCIAL
VEHICLE GROUP, INC., each other Borrower (collectively, “Borrowers”), BANK OF
AMERICA, N.A., as agent (“Agent”) for the financial institutions from time to
time party to the Loan Agreement (“Lenders”) and the Lenders. Capitalized terms
used herein not otherwise defined herein shall have the meanings given to them
in the Loan Agreement.

                     (“Assignor”) and                      (“Assignee”) agree as
follows:

1. Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $             of Assignor’s outstanding
Revolver Loans and $             of Assignor’s participations in LC Obligations,
and (b) the amount of $             of Assignor’s Revolver Commitment (which
represents     % of the total Revolver Commitments)(the foregoing items being,
collectively, the “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable. From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor’s obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor’s account in respect of the Assigned Interest shall
be payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.

2. Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, its Revolver Commitment is $            , the outstanding
balance of its Revolver Loans and participations in LC Obligations is
$            ; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrowers or the performance by
Borrowers of their obligations under the Loan Documents. [Assignor is attaching
the Note[s] held by it and requests that Agent exchange such Note[s] for new
Notes payable to Assignee [and Assignor].]

3. Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received copies of
the Loan Agreement and such other Loan Documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;



--------------------------------------------------------------------------------

and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.

4. This Agreement shall be governed by the laws of the State of Illinois. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.

5. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

 

  (a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

 

 

 

    

 

    

 

  

 

  (b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

 

 

 

    

 

    

 

    

 

  

Payments hereunder shall be made by wire transfer of immediately available
[Dollars][Pounds Sterling][Euro] as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

 

 

    

 

     ABA No.                                    
                                                 

 

     Account No.                                   
                                           
Reference:                                    
                                            

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

 

 

    

 

     ABA No.                                    
                                                 

 

     Account No.                                   
                                           
Reference:                                    
                                            

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
                    .

 

 

(“Assignee”) By       Title:

 

(“Assignor”) By  

 

  Title:

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT D

to

Second Amended and Restated Loan and Security Agreement

ASSIGNMENT NOTICE

Reference is made to (1) the Second Amended and Restated Loan and Security
Agreement dated as of November 15, 2013, as amended, restated, supplemented or
otherwise modified from time to time (the “Loan Agreement”), among COMMERCIAL
VEHICLE GROUP, INC., each other Borrower (collectively, “Borrowers”), BANK OF
AMERICA, N.A., as agent (“Agent”) for the financial institutions from time to
time party to the Loan Agreement (“Lenders”), and the Lenders; and (2) the
Assignment and Acceptance dated as of                     , 20     (“Assignment
Agreement”), between                      (“Assignor”) and                     
(“Assignee”). Capitalized terms are used herein as defined in the Loan
Agreement.

Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$             of Assignor’s outstanding Revolver Loans and $             of
Assignor’s participations in LC Obligations, and (b) the amount of $            
of Assignor’s Revolver Commitment (which represents     % of the total Revolver
Commitments) (the foregoing items being, collectively, the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest. This Agreement shall be effective as of the date (“Effective Date”)
indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable. Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor’s obligations under
the Loan Agreement to the extent of the Assigned Interest, as of the Effective
Date.

For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $            , and Assignee’s Revolver Commitment to
be increased by $            .

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

 

 

 

 

 

 

 

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.

This Notice is being delivered to Borrowers and Agent pursuant to Section 14.3
of the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment Notice is executed as of
                    .

 

 

(“Assignee”) By  

 

  Title:

 

(“Assignor”) By  

 

  Title:

 

ACKNOWLEDGED AND AGREED, AS OF THE DATE SET FORTH ABOVE: BORROWER AGENT:*   By  

 

  Title:

 

* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.

 

BANK OF AMERICA, N.A.,

as Agent

By       Title:

 

-5-



--------------------------------------------------------------------------------

EXHIBIT E

to

Second Amended and Restated Loan and Security Agreement

BORROWING BASE CERTIFICATE

(See Attached)

 

-6-



--------------------------------------------------------------------------------

EXHIBIT F

to

Second Amended and Restated Loan and Security Agreement

COMPLIANCE CERTIFICATE

                          , 20    

The undersigned does hereby certify that he is the Chief Financial Officer of
COMMERCIAL VEHICLE GROUP, INC., a Delaware corporation (the “Company”), and that
in such capacity, is authorized to execute and deliver this compliance
certificate (this “Certificate”), in the name of and on behalf of the Company.
This Certificate is being delivered pursuant to Section 10.1.2(c) of the Second
Amended and Restated Loan and Security Agreement, dated as of November 15, 2013
(the “Loan Agreement”), among the Company, each Borrower party thereto, the
financial institutions party thereto as Lenders and BANK OF AMERICA, N.A., as
agent for the Lenders. Capitalized terms used but not herein defined have the
meanings given to such terms in the Loan Agreement.

THE UNDERSIGNED DOES FURTHER CERTIFY THAT as of the date of hereof:

 

  (i) No Default or Event of Default exists;

 

  (ii) The representations and warranties contained in the Loan Agreement or in
the other Loan Documents are true and correct in all material respects with the
same effect as though such representations and warranties were made on and as of
the date hereof, except to the extent that any relate to an earlier specified
date, in which case, such representations shall be true and correct in all
material respects as of the date made;

 

  (iii) Set forth on the Annex 1 attached hereto are the calculations required
to establish compliance with the provisions of Section 10.3 of the Loan
Agreement, as applicable, and the Borrowers are in fact in compliance with
Section 10.3 of the Loan Agreement; and

IN WITNESS WHEREOF, the undersigned has executed this Certificate in the name of
and on behalf of the Company as of the date first set forth above.

 

COMMERCIAL VEHICLE GROUP, INC. By:  

 

Name:  

 

Title:   Chief Financial Officer

 

-7-



--------------------------------------------------------------------------------

ANNEX 1

to

Compliance Certificate

(Financial Covenant Calculations)

 

-8-



--------------------------------------------------------------------------------

EXHIBIT G

to

Second Amended and Restated Loan and Security Agreement

NOTICE OF BORROWING

                         , 20    

Bank of America, N.A.

as Administrative Agent for the Lenders party

to the Second Amended and Restated Loan and Security Agreement

referred to below

20975 Swenson Drive

Suite 200

Waukesha, WI 53186

Attention: Credit Services Representative

Ladies and Gentlemen:

The undersigned, COMMERCIAL VEHICLE GROUP, INC., a Delaware corporation (the
“Company”), refers to that certain Second Amended and Restated Loan and Security
Agreement, dated as of November 15, 2013 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), the terms defined therein being used herein as therein defined,
among the Company, each other Borrower party thereto, party thereto, the
financial institutions from time to time party thereto as Lenders and BANK OF
AMERICA, N.A., as agent for the Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 4.1.1. of the Loan Agreement, that the
undersigned hereby requests one or more Borrowings under the Loan Agreement, and
the schedule attached hereto (the “Borrowing Schedule”) sets forth the
information relating to each such Borrowing (collectively the “Proposed
Borrowing”), as required by Section 4.1.1. of the Loan Agreement.

The undersigned hereby specifies that the Proposed Borrowing will consist of
Loans as indicated in the Borrowing Schedule.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(i) no Default or Event of Default has occurred and is continuing; and

(iii) all representations and warranties of each Obligor contained in the Loan
Agreement and the other Loan Documents (as applicable) are true and correct in
all material respects on the date of, and upon giving effect to, the Proposed
Borrowing, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.

[Signature on Following Page]



--------------------------------------------------------------------------------

    Very truly yours, COMMERCIAL VEHICLE GROUP, INC. By:  

 

Name:  

 

Title:  

 

[Signature Page for Notice of Borrowing]



--------------------------------------------------------------------------------

SCHEDULE

to

Notice of Borrowing

 

 

BORROWING SCHEDULE

Proposed Borrowing:

 

Business Day

of

Proposed

Borrowing

  

Type of

Loans

  

Aggregate

Amount

of Loans

  

Interest Period

if Loans are

LIBOR

Loans

   Base Rate Loans       30 Days    LIBOR Loans       60 Days          90 Days

            , 200    

  

[Indicate one of

above]

   $               

[Indicate one of

above]

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT H

to

Second Amended and Restated Loan and Security Agreement

NOTICE OF CONVERSION/CONTINUATION

                         , 20    

Bank of America, N.A.,

as Administrative Agent for the Lenders party

to the Second Amended and Restated Loan and Security Agreement

referred to below

20975 Swenson Drive

Suite 200

Waukesha, WI 53186

Attention: Credit Services Representative

 

  Re: Notice of Conversion/Continuation

Ladies and Gentlemen:

The undersigned, COMMERCIAL VEHICLE GROUP, INC., a Delaware corporation (the
“Company”), refers to the Second Amended and Restated Loan and Security
Agreement, dated as of November 15, 2013 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan Agreement,” the terms defined therein being used herein as therein
defined), among the Company, each other Borrower party thereto, the financial
institutions from time to time party thereto as Lenders and BANK OF AMERICA,
N.A., as the agent for the Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 3.1.2(b) of the Loan Agreement, that the undersigned hereby
requests one or more continuations or conversions of Loans and in that
connection therewith has set forth on Annex 1 hereto the information required
pursuant to such Section 3.1.2(b) of the Loan Agreement relating to each such
continuation or conversion.

 

Very truly yours, COMMERCIAL VEHICLE GROUP, INC. By:  

 

  Name:   Title:

 

- 12 -



--------------------------------------------------------------------------------

ANNEX 1

to

Notice of Conversion/Continuation

 

 

COMMERCIAL VEHICLE GROUP, INC. requests or has requested by telephone or
facsimile notice a:

(Check One)

[    ] conversion

[    ] continuation

of a

(Check One)

[    ] LIBOR Loan

[    ] Base Rate Loan

to a LIBOR Loan

in the amount of $             for an Interest Period, if applicable, of

(Check One)

Interest Period

[    ] 30 Days

[    ] 60 Days

[    ] 90 Days

The proposed conversion/continuation is to be made on the          day of
            , 20    .

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT I

BORROWER JOINDER AGREEMENT

This Borrower Joinder Agreement, dated as of             , 20     (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is between [            ], a              (the “Additional
Borrower”), and BANK OF AMERICA, N.A., as agent (the “Agent”) for the Lenders
under the Loan Agreement (each as defined below). Capitalized terms used herein
and not defined herein have the respective meanings assigned to such terms in
the Loan Agreement (as defined below).

RECITALS:

(1) This Joinder Agreement is entered into pursuant to that certain Second
Amended and Restated Loan and Security Agreement dated as of November 15, 2013
as amended, restated, supplemented or otherwise modified from time to time (the
“Loan Agreement” the terms defined therein being used herein as therein
defined), among COMMERCIAL VEHICLE GROUP, INC. (the “Company”), each other
Borrower, (collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent (“Agent”)
for the financial institutions from time to time party to the Loan Agreement
(the “Lenders”) and the Lenders.

(2) The Additional Borrower is a direct or indirect wholly-owned Subsidiary of
the Company, and the Company and the Additional Borrower desire that the
Additional Borrower become a party to the Credit Agreement as a Borrower
thereunder. This Agreement is one of the Loan Documents referred to in the Loan
Agreement.

(3) It is a condition precedent under the Loan Agreement that the Additional
Borrower execute and deliver this Agreement prior to the date on which any Loan
may be made to it under the Loan Agreement.

(4) The Additional Borrower will obtain benefits from the Loan Agreement and,
accordingly, desires to enter into this Agreement in order to satisfy the
condition described in the preceding paragraph and to induce Lenders to make
Loans to it under the Loan Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to the Additional Borrower, the receipt and sufficiency of which are
hereby acknowledged, the Additional Borrower covenants and agrees with Agent and
each other Lender as follows:

1. Agreement. The Additional Borrower hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, it shall become a party to the Loan
Agreement and the other Loan Documents and shall be fully bound by, and subject
to, all of the covenants, terms, obligations (including, without limitation, all
payment obligations) and conditions of the Loan Agreement and the other Loan
Documents applicable to a Borrower as though originally party thereto as a
Borrower, and the Additional Borrower shall be deemed a “Borrower” for all
purposes of the Loan Agreement from and after the date hereof. By its signature
below, each of the Borrowers, Lenders and Agent hereby agrees and consents to
the Additional Borrower becoming bound by, and subject to, the terms and
conditions of the Loan Agreement as provided herein, and agrees and acknowledges
that the Additional Borrower shall be



--------------------------------------------------------------------------------

afforded the benefits of the Loan Agreement, in accordance with the terms and
conditions thereof as provided herein, in each case as fully and the same as if
the Additional Borrower was originally party thereto as a Borrower. The
Additional Borrower acknowledges and confirms that it has received a copy of the
Loan Agreement, the other Loan Documents and all exhibits thereto and has
reviewed and understands all of the terms and provisions thereof.

2. Effect of this Agreement. Except as expressly provided in this Agreement, the
Loan Agreement shall remain in full force and effect, without modification or
amendment. This Agreement shall be binding upon, and shall inure to the benefit
of, the successors and assigns of each of the parties hereto and the holders
from time to time of the Notes.

3. Representations and Warranties. The Additional Borrower, as of the date
hereof, hereby:

(a) makes to Lenders each of the representations and warranties contained in
Article 9 of the Loan Agreement applicable to a Borrower; and

(b) represents and warrants that (i) all of the conditions precedent as set
forth in Section 6.2 of the Loan Agreement have been satisfied or waived, and
(ii) no event has occurred and no condition exists that, upon the execution and
delivery of this Agreement, would constitute a Default or an Event of Default.

4. Successors and Assigns; Entire Agreement. This Agreement is binding upon and
shall inure to the benefit of the parties to this Agreement and their respective
successors and assigns. This Agreement, the Loan Agreement and the Loan
Documents set forth the entire agreement and understanding between the parties
as to the subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.

5. Headings and Counterparts. The descriptive headings of this Agreement are for
convenience or reference only and do not constitute a part of this Agreement.
This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
instrument.

6. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts including, by way
of facsimile transmission or other electronic transmission capable of
authentication, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.

7. Governing Law. This Agreement and the rights of the parties hereunder shall
be construed and interpreted in accordance with the laws of the State of
Illinois, without application of the rules regarding conflicts of laws.

8. THE ADDITIONAL BORROWER AND AGENT, ON BEHALF OF EACH LENDER, HEREBY
IRREVOCABLY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

[Remainder of page intentionally left blank]

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Borrower and Agent have executed this
Agreement as of the date first written above.

 

ADDITIONAL BORROWER: By:  

 

Name:   Title:   AGENT:   BANK OF AMERICA, N.A., as Agent for the Lenders By:  

 

Name:   Title:  

 

- 16 -



--------------------------------------------------------------------------------

AGREED AND CONSENTED TO BY: BORROWERS: [                    ] By:  

 

Name:   Title:   [BORROWERS] By:  

 

Name:   Title:  

 

- 17 -